[gahr38kexh101amendtoloc001.jpg]
Exhibit 10.1 Execution Version FIRST AMENDMENT TO CREDIT AGREEMENT THIS FIRST
AMENDMENT (the “Amendment”), dated as of July 28, 2020, to the Credit Agreement
referred to below is by and among GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS,
LP, a Delaware limited partnership (the “Borrower”), GRIFFIN-AMERICAN HEALTHCARE
REIT III, INC., a Maryland corporation (the “Parent”), the Subsidiary Guarantors
identified on the signature pages hereto (together with the Borrower and the
Parent, collectively, the “Credit Parties”), the Lenders identified on the
signature pages hereto and BANK OF AMERICA, N.A., as Administrative Agent. W I T
N E S E T H WHEREAS, the Borrower and the other Credit Parties have requested
that the Lenders make certain amendments to that certain Credit Agreement, dated
as of January 25, 2019 (amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among the Borrower, the Parent, the
Subsidiary Guarantors party thereto, the Lenders identified therein, Bank of
America, N.A., as Administrative Agent, a Swing Line Lender and an L/C Issuer,
KeyBank, National Association, as a Swing Line Lender and an L/C Issuer, and
Citizens Bank, National Association, as a Swing Line Lender and an L/C Issuer;
and WHEREAS, the Lenders party to this Amendment (constituting the Required
Lenders) have agreed to make such amendments on the terms and conditions
provided herein; NOW, THEREFORE, IN CONSIDERATION of the premises and other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto agree as follows: Section 1. Definitions. Capitalized terms used
but not otherwise defined herein shall have the meanings provided in the Credit
Agreement. Section references are to sections and subsections in the Credit
Agreement. Section 2. Amendments to the Credit Agreement. 2.1 Effective as of
the First Amendment Effective Date, the Credit Agreement is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages attached hereto as Exhibit A.
Exhibit A hereto is a copy of the Credit Agreement marked, as described in the
preceding sentence, to show the additions and deletions made to the Credit
Agreement on the First Amendment Effective Date. 2.2 Effective as of the First
Amendment Effective Date, the Credit Agreement is hereby amended by inserting a
new Exhibit I (Form of Pledge Agreement) thereto in the form attached to this
Amendment as Annex I. 2.3 Effective as of the First Amendment Effective Date,
the Credit Agreement is hereby amended by amending and restating Schedule 2.01
(Lenders and Commitments; Term Loan Hedged Portion) thereto in the form attached
to this Amendment as Annex II. Section 3. Representations and Warranties. Each
of the Credit Parties hereby represents and warrants that: USActive 54910186.9 1



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc002.jpg]
3.1 It has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby. 3.2 It has executed and delivered this Amendment and this
Amendment constitutes a legal, valid and binding obligation enforceable against
it in accordance with its terms, except to the extent that enforceability may be
limited by Debtor Relief Laws and subject to equitable principles. 3.3 The
representations and warranties of the Credit Parties made in or pursuant to the
Credit Agreement and the other Credit Documents shall be true in all material
respects (except to the extent that any representation and warranty is qualified
by materiality, in which case such representation and warranty shall be true and
correct in all respects) as of the date hereof, other than those representations
and warranties which expressly relate to an earlier date, in which case, they
were true and correct in all material respects (except to the extent that any
representation and warranty is qualified by materiality, in which case such
representation and warranty shall be true and correct in all respects) as of
such earlier date. 3.4 No Default or Event of Default exists immediately before,
or will exist immediately after, giving effect to this Amendment. Section 4.
Acknowledgment, Reaffirmation and Confirmation. Each Credit Party (a)
acknowledges and consents to all of the terms and conditions of this Amendment,
(b) affirms all of its obligations under the Credit Documents and (c) agrees
that this Amendment and all documents, agreements and instruments executed in
connection with this Amendment do not operate to reduce or discharge such Credit
Party’s obligations under the Credit Documents. Section 5. Conditions Precedent.
The effectiveness of this Amendment is subject to satisfaction of all of the
following conditions precedent, each in form and substance satisfactory to the
Administrative Agent and the Lenders party hereto (such date, the “First
Amendment Effective Date”): 5.1 Receipt by the Administrative Agent of copies of
(i) this Amendment duly executed by the Borrower, the Parent, the Subsidiary
Guarantors, the Administrative Agent and the Lenders party hereto, (ii) that
certain First Amendment, dated on or prior to the date hereof, to that certain
Fee Letter, dated as of December 11, 2018 (as amended, restated, supplemented or
otherwise modified from time to time), by and among the Administrative Agent,
BofA Securities (as successor to Merrill Lynch, Pierce, Fenner & Smith
Incorporated) and the Parent and (iii) that certain Pledge Agreement, dated as
of the date hereof, by and among certain of the Credit Parties in favor of the
Administrative Agent. 5.2 Receipt of a certificate of a responsible officer or
director (as appropriate based on the applicable jurisdiction of organization)
of each Credit Party as of the First Amendment Effective Date (i) attaching
copies of the Organization Documents certified by a secretary or assistant
secretary to be true and correct as of the date hereof (or, if such Organization
Documents have not been amended, modified or supplemented since such
Organization Documents were last certified and delivered to the Administrative
Agent, certifying that such Organization Documents have not been amended,
modified or supplemented since such delivery and remain true, correct and
complete and in full force and effect as of the date hereof), (ii) attaching
copies of the resolutions of its board of directors or managers (or analogous
governing body) approving and adopting the transactions contemplated by this
Amendment, and authorizing the execution and delivery thereof, certified by a
secretary or assistant secretary to be true and correct as of the date hereof
and (iii) attaching an incumbency certification identifying the responsible
officers that are authorized to execute this 2



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc003.jpg]
Amendment and related documents and to act on their behalf in connection with
this Amendment and the Credit Documents. 5.3 Receipt of a certificate or
certificates executed by a Responsible Officer of the Borrower as of the First
Amendment Effective Date, stating that (i) each Credit Party is in compliance in
all material respects with all existing financial obligations (whether pursuant
to the terms and conditions of the Credit Agreement or otherwise), (ii) all
governmental, stockholder and third party consents and approvals, if any, with
respect to this Amendment and the transactions contemplated hereby have been
obtained, (iii) no action, suit, investigation or proceeding is pending, or to
the knowledge of the Credit Parties threatened, in any court or before any
arbitrator or governmental instrumentality that purports to affect any
Consolidated Party or any transaction contemplated by the Credit Documents, if
such action, suit, investigation or proceeding could have a Material Adverse
Effect, (iv) immediately prior to and following the transactions contemplated
herein, each of the Credit Parties shall be Solvent, and (v) immediately after
the execution of this Amendment, (A) no Default or Event of Default exists and
(B) all representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects (except to the extent
that any representation and warranty is qualified by materiality, in which case
such representation and warranty shall be true and correct in all respects),
other than those representations and warranties which expressly relate to an
earlier date, in which case, they were true and correct in all material respects
(except to the extent that any such representation and warranty is qualified by
materiality, in which case such representation and warranty was true and correct
in all respects) as of such earlier date. 5.4 Receipt by the Administrative
Agent and each Lender party hereto of, in each case, at least five days prior to
the First Amendment Effective Date: (A) all documentation and other information
requested by the Administrative Agent or any Lender party hereto under
applicable “know your customer” or anti-money laundering rules, regulations or
policies, including the Patriot Act; and (B) a Beneficial Ownership
Certification in relation to each Credit Party that qualifies as a “legal entity
customer” under the Beneficial Ownership Certification. 5.5 Receipt of (in each
case in form and substance reasonably satisfactory to the Administrative Agent):
(A) searches of Uniform Commercial Code filings in the state of incorporation of
each Credit Party or where a filing would need to be made in order to perfect
the Administrative Agent’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist on the Collateral other than Permitted Liens; (B) UCC financing statements
for each appropriate jurisdiction as is necessary, in the Administrative Agent’s
sole discretion, to perfect the Administrative Agent’s security interest in the
Collateral; and (C) certificates (if any) representing the Collateral referred
to in the Pledge Agreement accompanied by undated stock powers executed in
blank. Section 6. Amendment is a “Credit Document”. This Amendment is a Credit
Document and all references to a “Credit Document” in the Credit Agreement and
the other Credit Documents (including, 3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc004.jpg]
without limitation, all such references in the representations and warranties in
the Credit Agreement and the other Credit Documents) shall be deemed to include
this Amendment. Section 7. Full Force and Effect. Except as modified hereby, all
of the terms and provisions of the Credit Agreement and the other Credit
Documents (including schedules and exhibits thereto) shall remain in full force
and effect. Section 8. Expenses. The Borrower agrees to pay all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including the reasonable fees and
expenses of Cadwalader, Wickersham & Taft, LLP. Section 9. Counterparts. This
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, and it shall not be
necessary in making proof of this Amendment to produce or account for more than
one such counterpart. Delivery by any party hereto of an executed counterpart of
this Amendment by facsimile or other electronic imaging shall be effective as
such party’s original executed counterpart. The words “execute”, “execution,”
“signed,” “signature” and words of like import in or related to any document to
be signed in connection with this Amendment and the transactions contemplated
hereby shall be deemed to include electronic signatures, the electronic matching
of assignment terms and contract formations on electronic platforms approved by
the Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper- based recordkeeping system,
as the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligations to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it. Section 10. Governing Law. This Amendment
shall be governed by, and construed in accordance with, the laws of the State of
New York, without regard to conflict of laws principles; provided that the
Administrative Agent and each Lender shall retain all rights arising under
federal law. [Remainder of page intentionally left blank] 4



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc005.jpg]




--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc006.jpg]




--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc007.jpg]




--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc008.jpg]




--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc009.jpg]




--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc010.jpg]




--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc011.jpg]




--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc012.jpg]




--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc013.jpg]




--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc014.jpg]




--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc015.jpg]




--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc016.jpg]




--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc017.jpg]




--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc018.jpg]




--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc019.jpg]




--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc020.jpg]




--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc021.jpg]




--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc022.jpg]




--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc023.jpg]




--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc024.jpg]
Exhibit A Credit Agreement Changes [See attached]



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc025.jpg]
Execution Version Conformed Through Amendment No. 1 CREDIT AGREEMENT Dated as of
January 25, 2019 among GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP, as
Borrower GRIFFIN-AMERICAN HEALTHCARE REIT III, INC. and CERTAIN SUBSIDIARIES
THEREOF REFERRED TO HEREIN AS GUARANTORS, THE LENDERS PARTY HERETO, BANK OF
AMERICA, N.A., as Administrative Agent, a Swing Line Lender and an L/C Issuer,
KEYBANK, NATIONAL ASSOCIATION, as a Syndication Agent, a Swing Line Lender and
an L/C Issuer, CITIZENS BANK, NATIONAL ASSOCIATION, as a Syndication Agent, a
Swing Line Lender and an L/C Issuer, and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,BOFA SECURITIES, INC., KEYBANC CAPITAL MARKETS, USActive
54911295.154911295.10



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc026.jpg]
and CITIZENS BANK, NATIONAL ASSOCIATION as Joint Lead Arrangers and Joint
Bookrunners and FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, as Documentation
Agent



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc027.jpg]
TABLE OF CONTENTS Article and Section Page ARTICLE I DEFINITIONS AND ACCOUNTING
TERMS 1 1.01 Defined Terms 1 1.02 Interpretive Provisions 3940 1.03 Accounting
Terms 40 1.04 Rounding 4041 1.05 Exchange Rates; Currency Equivalents 4041 1.06
Additional Alternative Currencies 4142 1.07 Change of Currency 42 1.08
References to Agreements and Laws 4243 1.09 Times of Day 4243 1.10 Letter of
Credit Amounts 4243 1.11 Divisions 43 ARTICLE II COMMITMENTS AND EXTENSION OF
CREDIT 4344 2.01 Commitments 4344 2.02 Borrowings, Conversions and Continuations
4647 2.03 Additional Provisions with respect to Letters of Credit 4849 2.04
Additional Provisions with respect to Swing Line Loans 56 2.05 Repayment of
Loans 58 2.06 Prepayments 5859 2.07 Termination or Reduction of Commitments 5960
2.08 Interest 60 2.09 Fees 6061 2.10 Computation of Interest and Fees;
Retroactive Adjustments of Applicable Rate 6263 2.11 Payments Generally 63 2.12
Sharing of Payments 65 2.13 Evidence of Debt 66 2.14 Cash Collateral 66 2.15
Defaulting Lenders 6768 2.16 Extension of Revolving Loan Maturity Date and/or
Term Loan Maturity Date 70 2.17 Term Loan Hedged Portion 71 ARTICLE III TAXES,
YIELD PROTECTION AND ILLEGALITY 7172 3.01 Taxes 7172 3.02 Illegality 76 3.03
Inability to Determine Rates 7677 3.04 Increased Costs 77 3.05 Compensation for
Losses 7879 3.06 Mitigation Obligations; Replacement of Lenders 7980 3.07
Survival 80 ARTICLE IV CONDITIONS PRECEDENT TO EXTENSION OF CREDIT 80 4.01
Conditions to Effectiveness of Credit Agreement 80 4.02 Conditions to All
Extensions of Credit 8283 i



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc028.jpg]
ARTICLE V REPRESENTATIONS AND WARRANTIES 8384 5.01 Financial Statements; No
Material Adverse Effect 8384 5.02 Corporate Existence and Power 84 5.03
Corporate and Governmental Authorization; No Contravention 8485 5.04 Binding
Effect 8485 5.05 Litigation 8485 5.06 Compliance with ERISA 85 5.07
Environmental Matters 8586 5.08 Margin Regulations; Investment Company Act 8687
5.09 Compliance with Laws 8687 5.10 Ownership of Property; Liens 8687 5.11
Corporate Structure; Capital Stock, Etc 87 5.12 Labor Matters 87 5.13 No Default
8788 5.14 Solvency 8788 5.15 Taxes 8788 5.16 REIT Status 8788 5.17 Insurance
8788 5.18 Intellectual Property; Licenses, Etc 88 5.19 Governmental Approvals;
Other Consents 8889 5.20 Disclosure 8889 5.21 OFAC 8889 5.22 Anti-Corruption
Laws 89 5.23 EEAAffected Financial Institution 89 5.24 Beneficial Ownership
Certification 8990 5.25 Collateral Documents 90 ARTICLE VI AFFIRMATIVE COVENANTS
8990 6.01 Financial Statements 8990 6.02 Certificates; Other Information 9091
6.03 Preservation of Existence and Franchises 9293 6.04 Books and Records 9293
6.05 Compliance with Law 9293 6.06 Payment of Taxes and Other Indebtedness 9293
6.07 Insurance 9293 6.08 Maintenance of Property 9294 6.09 Performance of
Obligations 9394 6.10 Visits and Inspections 9394 6.11 Use of Proceeds/Purpose
of Loans and Letters of Credit 9394 6.12 Financial Covenants 9394 6.13
Environmental Matters; Preparation of Environmental Reports 9495 6.14 REIT
Status 9495 6.15 Additional Guarantors; Release of Guarantors 9496 6.16 Addition
or Withdrawal of Unencumbered Properties 9596 6.17 Compliance With Material
Contracts 96 6.18 [Reserved] 9698 6.19 Further Assurances 9698 ARTICLE VII
NEGATIVE COVENANTS 9798 ii



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc029.jpg]
7.01 Liens 9798 7.02 Indebtedness 9899 7.03 Investments 99100 7.04 Fundamental
Changes 100101 7.05 Dispositions 100102 7.06 Change in Nature of Business 101103
7.07 Transactions with Affiliates and Insiders 101103 7.08 Organization
Documents; Fiscal Year; Legal Name, State of Formation and Form of Entity 101103
7.09 Negative Pledges 101103 7.10 Use of Proceeds 102104 7.11 Prepayments of
Indebtedness 102104 7.12 Restricted Payments 102104 7.13 Sanctions 102104 7.14
Anti-Corruption Laws 102105 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 103105
8.01 Events of Default 103105 8.02 Remedies Upon Event of Default 105107 8.03
Application of Funds 105107 ARTICLE IX ADMINISTRATIVE AGENT 106108 9.01
Appointment and Authorization of Administrative Agent 106108 9.02 Delegation of
Duties 107109 9.03 Liability of Administrative Agent 107109 9.04 Reliance by
Administrative Agent 107110 9.05 Notice of Default 108110 9.06 Credit Decision;
Disclosure of Confidential Information by Administrative Agent 108110 9.07
[Reserved] 109111 9.08 Administrative Agent in its Individual Capacity 109111
9.09 Successor Administrative Agent 109111 9.10 Administrative Agent May File
Proofs of Claim 110113 9.11 Collateral and Guaranty Matters 111113 9.12 Other
Agents; Arrangers and Managers 112114 9.13 Certain ERISA Matters 112114 ARTICLE
X MISCELLANEOUS 114116 10.01 Amendments, Etc 114116 10.02 Notices and Other
Communications; Facsimile Copies 116118 10.03 No Waiver; Cumulative Remedies
117119 10.04 Expenses; Indemnity; Damage Waiver 118120 10.05 [Reserved] 120122
10.06 Payments Set Aside 120122 10.07 Successors and Assigns 120122 10.08
Confidentiality 125127 10.09 Set-off 126128 10.10 Interest Rate Limitation
126128 10.11 Counterparts 126129 10.12 Integration 127129 iii



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc030.jpg]
10.13 Survival of Representations and Warranties 127129 10.14 Severability
127129 10.15 [Reserved] 127129 10.16 Replacement of Lenders 127129 10.17 No
Advisory or Fiduciary Responsibility 128130 10.18 Source of Funds 129131 10.19
GOVERNING LAW 129131 10.20 WAIVER OF RIGHT TO TRIAL BY JURY 130132 10.21 No
Conflict 130132 10.22 USA Patriot Act Notice 130132 10.23 Judgment Currency
130132 10.24 Entire Agreement 131133 10.25 Electronic Execution of Assignments
and Certain Other Documents 131133 10.26 Acknowledgement and Consent to Bail-In
of EEAAffected Financial Institutions 131133 10.27 Acknowledgement Regarding Any
Supported QFCs 134 ARTICLE XI GUARANTY 132135 11.01 The Guaranty 132135 11.02
Obligations Unconditional 132135 11.03 Reinstatement 133136 11.04 Certain
Waivers 134137 11.05 Rights of Contribution 134137 11.06 Guaranty of Payment;
Continuing Guaranty 134137 11.07 Keepwell 134137 SCHEDULES 2.01 Lenders and
Commitments; Term Loan Hedged Portion 5.10 Unencumbered Properties 5.11
Corporate Structure; Capital Stock 7.01 Liens 7.02 Indebtedness 7.03 Investments
7.09 Negative Pledges 10.02 Notice Addresses EXHIBITS A Form of Loan Notice iv



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc031.jpg]
B-1 Form of Revolving Note B-2 Form of Term Note C Form of Unencumbered Property
Certificate D Form of Compliance Certificate E Form of Assignment and Assumption
F Form of Subsidiary Guarantor Joinder Agreement G Form of Lender Joinder
Agreement H Forms of U.S. Tax Compliance Certificates I Form of Pledge Agreement
v



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc032.jpg]
CREDIT AGREEMENT This CREDIT AGREEMENT (as amended, modified, restated or
supplemented from time to time, this “Credit Agreement” or this “Agreement”) is
entered into as of January 25, 2019 by and among GRIFFIN-AMERICAN HEALTHCARE
REIT III HOLDINGS, LP, a Delaware limited partnership (the “Borrower”),
GRIFFIN-AMERICAN HEALTHCARE REIT III, INC., a Maryland corporation (the
“Parent”) and certain subsidiaries of the Parent identified herein, as
Guarantors, the Lenders (as defined herein), BANK OF AMERICA, N.A., as
Administrative Agent, a Swing Line Lender and an L/C Issuer (each, as defined
herein) and KEYBANK, NATIONAL ASSOCIATION, as a Swing Line Lender and an L/C
Issuer. WHEREAS, the Borrower has requested that the Revolving Lenders hereunder
provide a revolving credit facility in an amount of One Hundred and Fifty
Million Dollars ($150,000,000) (the “Revolving Credit Facility”) and that the
Term Loan Lenders hereunder provide a term loan facility in the amount of Four
Hundred and Eighty Million Dollars ($480,000,000) (the “Term Loan Facility” and
together with the Revolving Credit Facility, the “Credit Facilities”), which
Credit Facilities may be increased to an aggregate amount of One Billion Dollars
($1,000,000,000); WHEREAS, to provide assurance for the repayment of the Loans
hereunder and the other Obligations of the Credit Parties, the Borrower will,
among other things, provide or cause to be provided to the Administrative Agent,
for the benefit of the holders of the Obligations so guaranteed, a guaranty of
the Obligations by each of the Guarantors pursuant to Article XI hereof;
WHEREAS, subject to the terms and conditions set forth herein, the
Administrative Agent is willing to act as administrative agent for the Lenders,
the L/C Issuer is willing to issue Letters of Credit as provided herein, the
Swing Line Lender is willing to make Swing Line Loans as provided herein, and
each of the Revolving Lenders is willing to make Revolving Loans and to
participate in Letters of Credit as provided herein in an aggregate amount at
any one time outstanding not in excess of such Revolving Lender’s Revolving
Commitment hereunder and each of the Term Loan Lenders is willing to make Term
Loans as provided herein in an aggregate amount at any one time outstanding not
in excess of such Term Loan Lender’s Term Loan Commitment hereunder. NOW,
THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows: ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms. As used in this Credit
Agreement, the following terms have the meanings set forth below (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined): “Acquisition” with respect to any Person, means the purchase or
acquisition by such Person of any Capital Stock in or any asset of another
Person, whether or not involving a merger or consolidation with such other
Person. “Administrative Agent” means Bank of America in its capacity as
administrative agent for the Lenders under any of the Credit Documents, or any
successor administrative agent. 1



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc033.jpg]
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders. “Administrative Questionnaire” means an
Administrative Questionnaire in a form supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution. “Affiliate” means, with respect to any Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified. “Agent-Related Persons” means the Administrative Agent, together with
its Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, MLPFSBofA Securities), and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.
“Aggregate Occupancy” means, with respect to any reporting period, an amount
equal to (a) the total number of rented and occupied square footage with respect
to each Unencumbered Property that is a medical office building or other office
space for such reporting period plus (b) with respect to each other Unencumbered
Property (other than with respect to an Unencumbered Property that is a hospital
or a skilled nursing facility), an amount equal to (x) the total rentable square
footage relating to such Unencumbered Property for such reporting period
multiplied by (y) by the applicable Occupancy Rate for such Unencumbered
Property for such reporting period (determined in accordance with clause (a) of
the definition of “Occupancy Rate” in this Section 1.01). For the purposes of
the definition of “Aggregate Occupancy”, “Aggregate Occupancy Rate” and
“Occupancy Rate”, a Tenant shall be deemed to occupy a Property notwithstanding
a temporary cessation (not to exceed three months in any single instance) of
operations for renovation, repairs or other similar temporary reason (not to
exceed three months in any single instance) or for the purpose of completing
tenant build-out, provided that the tenant pays rent during such cessation.
“Aggregate Occupancy Rate” means, with respect to any reporting period, a
percentage equaling (x) Aggregate Occupancy for the such reporting period
divided by (y) the aggregate total rentable square footage relating to
Unencumbered Property Pool for such reporting period. “Aggregate Revolving
Commitments” means the Revolving Commitments of all the Revolving Lenders.
“Aggregate Revolving Committed Amount” has the meaning provided in Section
2.01(a), as increased from time to time pursuant to Section 2.01(e). “Agreement”
has the meaning provided in the introductory paragraph hereof. “Agreement
Currency” has the meaning provided in Section 10.23, “Alternative Currency”
means each of the following currencies: Euro, Sterling and Canadian Dollars,
together with each other currency (other than Dollars) that is approved in
accordance with Section 1.06. 2



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc034.jpg]
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars. “Alternative Currency Sublimit” means an
amount equal to the lesser of the Aggregate Revolving Commitments and
$50,000,000. The Alternative Currency Sublimit is part of, and not in addition
to, the Aggregate Revolving Commitments. “Annual Capital Expenditure Adjustment”
means an amount equal to (a) the aggregate square footage of all Real Property
Assets multiplied by (b) $0.50. “Applicable Maturity Date” means (a) with
respect to the Revolving Loans, the Swing Line Loans and Letters of Credit, the
Revolving Loan Maturity Date and (b) with respect to the Term Loan, the Term
Loan Maturity Date. “Applicable Rate” means, until such time as (a) the Borrower
or the Parent have obtained two Investment Grade Ratings from any of Moody’s,
S&P and/or Fitch, and (b) the Borrower has submitted a written election (which
election shall be irrevocable) to the Administrative Agent, the per annum
“Applicable Rate”the per annum rate, for any applicable period, shall beas
determined based on the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a) as set forth in the table labeled as the Consolidated Leverage
Ratio Based Pricing Grid below. Consolidated Leverage Ratio Based Pricing Grid:
Eurodollar Rate Revolving Loans Base Rate Eurodollar Rate Base Rate Letter of
Credit Pricing Consolidated and Swing Line Revolving Term Loans Term Loans Fees
Level Leverage Ratio Loans Loans Applicable Rate Applicable Rate Applicable Rate
Applicable Rate 1 <35% 1.551.85% 0.550.85% 1.501.85% 0.500.85% 1.551.85% 2 >35%
and <40% 1.651.95% 0.650.95% 1.551.95% 0.550.95% 1.651.95% 3 >40% and <50%
1.802.10% 0.801.10% 1.702.10% 0.701.10% 1.802.10% 4 >50% and <55% 1.952.25%
0.951.25% 1.852.25% 0.851.25% 1.952.25% 5 >55% and <60% 2.202.50% 1.201.50%
2.102.50% 1.101.50% 2.202.50% 6 >60% 2.80% 1.80% 2.80% 1.80% 2.80% Any increase
or decrease in the Applicable Rate resulting from a change in the Consolidated
Leverage Ratio shall become effective as of the fifth Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
6.02(a); provided, however, that if a Compliance Certificate is not delivered
within five (5) Business Days following the date when due in accordance with
such Section, then Pricing Level 56 shall apply from the first Business Day
following the date such Compliance Certificate was due until the date on which
such Compliance Certificate is delivered. The Applicable Rate in effect from the
ClosingFirst Amendment Effective Date through the date that the Borrower
delivers the Compliance 3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc035.jpg]
Certificate for the fiscal year ended December 31, 2018 shall be based onquarter
ended June 30, 2020 shall be the rates labeled as Pricing Level 5 set forth in
such table labeled as the Consolidated Leverage Ratio set forth in the
Compliance Certificate delivered on the Closing Date pursuant to Section
4.01(f)Based Pricing Grid above. Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Rate for any
period shall be subject to the provisions of Section 2.10(b). Upon (i) the
Borrower or the Parent obtaining at least two Investment Grade Ratings from
Moody’s, S&P and/or Fitch, and (ii) the Borrower submitting a written election
(which election shall be irrevocable) to the Administrative Agent, the per annum
“Applicable Rate”, for any applicable period, shall be determined based on the
Debt Ratings as set forth in the table labeled Debt Ratings Based Pricing Grid
below. If the Borrower or the Parent, as applicable, subsequently fails to
maintain at least two Investment Grade Ratings, the “Applicable Rate”, for any
applicable period, shall be determined based on Pricing Level 5 in the table
labeled Debt Ratings Based Pricing Grid below. Debt Ratings Based Pricing Grid:
Eurodollar Base Rate Rate Revolving Revolving Loans Eurodollar Base Rate Letter
of Pricing Debt Facility Loans and Applicable Rate Term Term Loans Credit Level
Ratings Fee Swing Line Rate Loans Applicable Fees Loans Applicable Rate
Applicable Rate Rate 1 > A-/A3 0.125% 0.775% 0.00% 0.85% 0.00% 0.775% 2
BBB+/Baa1 0.15% 0.825% 0.00% 0.90% 0.00% 0.825% 3 BBB/Baa2 0.20% 0.90% 0.00%
1.00% 0.00% 0.90% 4 BBB-/Baa3 0.25% 1.10% 0.10% 1.25% 0.25% 1.10% 5 <BBB-/Baa3
0.30% 1.45% 0.45% 1.65% 0.65% 1.45% Each change in the Applicable Rate resulting
from a publicly announced change in the Debt Rating shall be effective, in the
case of an upgrade, during the period commencing on the date of delivery by the
Borrower to the Administrative Agent of notice thereof and ending on the day
immediately preceding the effective date of the next such change and, in the
case of a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the day immediately preceding the effective
date of the next such change. If at any time when the Borrower or Parent, as
applicable, has only two (2) Investment Grade Ratings, and such Investment Grade
Ratings are split, then: (A) if the difference between such Investment Grade
Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch),
the Applicable Rate shall be the rate per annum that would be applicable if the
higher of the Investment Grade Ratings were used; and (B) if the difference
between such Investment Grade Ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P) or more, the Applicable Rate shall be the rate per
annum that would be applicable if the ratings category one category below the
higher Investment Grade Rating were used. If at any time when the Borrower or
Parent, as applicable, has three (3) Investment Grade Ratings, 4



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc036.jpg]
and such Investment Grade Ratings are split, then: (A) if the difference between
the highest and the lowest such Investment Grade Ratings is one ratings category
(e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate shall be
the rate per annum that would be applicable if the highest of the Investment
Grade Ratings were used; and (B) if the difference between such Investment Grade
Ratings is two ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P or
Fitch) or more, the Applicable Rate shall be the rate per annum that would be
applicable if the average of the two (2) highest Investment Grade Ratings were
used, provided that if such average is not a recognized rating category, then
the Applicable Rate shall be the rate per annum that would be applicable if the
second highest Investment Grade Rating of the three were used. “Applicable Time”
means, with respect to any borrowings and payments in any Alternative Currency,
the local time in the place of settlement for such Alternative Currency as may
be determined by the Administrative Agent or the L/C Issuer, as the case may be,
to be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment. “Approved Fund” means any
Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. “Arranger” means each of (i) MLPFSBofA Securities (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), (ii)
KeyBanc Capital Markets and (iii) Citizens Bank, National Association, each in
its capacity as joint lead arranger and joint bookrunner. “Asset Value” means
for any Real Property Asset, an amount, not less than $0, equal to (a) the Net
Operating Income for such Real Property Asset for the most recently completed
fiscal quarter multiplied by four and divided by (b) the applicable
Capitalization Rate for such Real Property Asset. “Assignment and Assumption”
means an assignment and assumption entered into by a Lender and an Eligible
Assignee (with the consent of any party whose consent is required by Section
10.07(b)), and accepted by the Administrative Agent, in substantially the form
of Exhibit E or any other form approved by the Administrative Agent and, if such
assignment and assumption requires its consent, the Borrower. “Attorney Costs”
means and includes all reasonable and documented fees, expenses and
disbursements of any law firm or other external counsel. “Attributable Principal
Amount” means (a) in the case of Capital Leases, the amount of Capital Lease
obligations determined in accordance with GAAP, (b) in the case of Synthetic
Leases, an amount determined by capitalization of the remaining lease payments
thereunder as if it were a Capital Lease determined in accordance with GAAP, (c)
in the case of Securitization Transactions, the outstanding principal amount of
such financing, after taking into account reserve amounts and making appropriate
adjustments, determined by the Administrative Agent in its reasonable judgment
and (d) in the case of sale and leaseback transactions, the present value
(discounted in accordance with GAAP at the debt rate implied in the applicable
lease) of the obligations of the lessee for rental payments during the term of
such lease). “Audited Financial Statements” means the audited consolidated
balance sheet of the Consolidated Parties for the fiscal year ended December 31,
2017, and the related consolidated statements of earnings, stockholders’ equity
and cash flows for such fiscal year of the Consolidated Parties, including the
notes thereto. 5



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc037.jpg]
“Available Commitments” means, at any time, an amount equal to the excess, if
any, of (a) the Aggregate Revolving Commitments, then in effect minus (b) the
Outstanding Amount of Revolving Obligations (excluding the amount of any
then-outstanding Swing Line Loans). “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEAAffected Financial Institution. “Bail-In
Legislation” means, (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, rule, regulation or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings). “Bank of America” means Bank of America, N.A.,
together with its successors. “Bankruptcy Code” means Title 11 of the United
States Code, as the same may be amended from time to time. “Bankruptcy Event”
means, with respect to any Person, the occurrence of any of the following: (a)
the entry of a decree or order for relief by a court or governmental agency in
an involuntary case under any applicable Debtor Relief Law or any other
bankruptcy, insolvency or other similar law now or hereafter in effect, or the
appointment by a court or governmental agency of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or the ordering of the winding up or
liquidation of its affairs by a court or governmental agency and such decree,
order or appointment is not vacated or discharged within ninety (90) days of its
filing; or (b) the commencement against such Person of an involuntary case under
any applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or of any case, proceeding or other
action for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of such Person or for any
substantial part of its Property or for the winding up or liquidation of its
affairs, and such involuntary case or other case, proceeding or other action
shall remain undismissed for a period of ninety (90) consecutive days, or the
repossession or seizure by a creditor of such Person of a substantial part of
its Property; or (c) such Person shall commence a voluntary case under any
applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or the taking possession by a receiver, liquidator, assignee, creditor in
possession, custodian, trustee, sequestrator (or similar official) of such
Person or for any substantial part of its Property or make any general
assignment for the benefit of creditors; or (d) the filing of a petition by such
Person seeking to take advantage of any Debtor Relief Law or any other
applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, or (e) such
Person shall fail to contest in a timely and appropriate manner (and if not
dismissed within ninety (90) days or shall consent to any petition filed against
it in an involuntary case under such bankruptcy laws or other applicable Law or
consent to any proceeding or action relating to any bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts with respect
to its assets or existence, or (f) such Person shall admit in writing, or such
Person’s financial statements shall reflect, an inability to pay its debts
generally as they become due. 6



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc038.jpg]
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” (c) the one-month Eurodollar Rate plus 1.00% and (d) 0%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars. “Beneficial Ownership
Certification”: a certification regarding beneficial ownership required by the
Beneficial Ownership Regulation. “Beneficial Ownership Regulation”: 31 C.F.R. §
1010.230. “Benefit Plan”: any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Internal Revenue Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code) the assets of any such “employee
benefit plan” or “plan”. “BofA Securities” means BofA Securities, Inc., together
with its successors. “Borrower” has the meaning given to such term in the
introductory paragraph hereof. “Borrower Materials” has the meaning provided in
Section 6.02. “Borrowing” means (a) a borrowing consisting of simultaneous Loans
of the same Type, in the same currency and, in the case of Eurodollar Loans,
having the same Interest Period, or (b) a borrowing of Swing Line Loans, as
appropriate. “Businesses” has the meaning provided in Section 5.07(a). “Business
Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in New York, New York, Charlotte, North Carolina, Los Angeles, California
or the state where the Administrative Agent’s Office with respect to Obligations
denominated in Dollars is located and: (a) if such day relates to any interest
rate settings as to a Eurodollar Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurodollar Loan, or any other dealings in Dollars to be carried out pursuant to
this Credit Agreement in respect of any such Eurodollar Loan, means any such day
that is also a London Banking Day; (b) if such day relates to any interest rate
settings as to a Eurodollar Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurodollar Loan, or any other dealings in Euro to be carried out pursuant to
this Credit Agreement in respect of any such Eurodollar Loan, means a TARGET
Day; 7



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc039.jpg]
(c) if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable interbank market for such currency; and
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurodollar Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Credit Agreement in respect of any such Eurodollar Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
“Canadian Dollar” and “CAD” mean the lawful currency of Canada. “Capital Lease”
means a lease that would be capitalized on a balance sheet of the lessee
prepared in accordance with GAAP. “Capital Stock” means (a) in the case of a
corporation, capital stock, (b) in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of capital stock, (c) in the case of a
partnership, partnership interests (whether general or limited), (d) in the case
of a limited liability company, membership interests and (e) any other interest
or participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.
“Capitalization Rate” means for (i) medical office buildings and life science
buildings, 7.25%; (ii) assisted living and independent living properties, 7.50%;
(iii) skilled nursing facilities and hospitals, 10.00%; and (iv) Integrated
Facilities, 8.75%. “Cash Collateral” means cash or deposit account balances
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer pledged and deposited with or delivered
to the Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Lenders, as collateral for the L/C Obligations. “Cash Collateralization” and
“Cash Collateralize” have meanings correlative thereto. “Cash Equivalents” means
(a) securities issued or directly and fully guaranteed or insured by (i) the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof) having
maturities of not more than twelve months from the date of acquisition, (b) time
deposits and certificates of deposit of (i) any Lender, (ii) any domestic
commercial bank of recognized standing having capital and surplus in excess of
Five Hundred Million Dollars ($500,000,000) or (iii) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (each an “Approved
Bank”), in each case with maturities of not more than two hundred seventy (270)
days from the date of acquisition, (c) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by, any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition, (d) repurchase agreements entered into by any Person with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of Five Hundred Million Dollars
($500,000,000) for direct obligations issued by or fully guaranteed by the
United States in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least one hundred percent (100%) of
the amount of the 8



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc040.jpg]
repurchase obligations and (e) Investments (classified in accordance with GAAP
as current assets) in money market investment programs registered under the
Investment Company Act of 1940, as amended, that are administered by reputable
financial institutions having capital of at least Five Hundred Million Dollars
($500,000,000) and the portfolios of which are limited to Investments of the
character described in the foregoing subclauses hereof. “CDOR” has the meaning
specified in the definition of Eurodollar Rate. “Change in Law” means the
occurrence, after the Closing Date, of any of the following: (a) the adoption or
taking effect of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued. “Change of Control”
means the occurrence of any of the following events: (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of the
Parent (or other securities convertible into such voting stock) representing
thirty-five percent (35%) or more of the combined voting power of all voting
stock of the Parent, (b) during any period of up to twenty-four (24) consecutive
months, commencing after the Closing Date, individuals who at the beginning of
such twenty-four (24) month period were directors of the Parent (together with
any new director whose election by the Parent’s Board of Directors or whose
nomination for election by the Parent’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the directors of the Parent then in office, or (c) the Parent shall
cease to be the general partner of the Borrower. As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934. “Closing Date” means the date hereof.
“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Administrative Agent are either executed,
identified or purported to be granted pursuant to and in accordance with the
terms of the Collateral Documents. “Collateral Documents” means a collective
reference to the Pledge Agreement and any other documents securing the
Obligations under this Credit Agreement or any other Credit Document.
“Commitment” means (a) with respect to each Lender, (i) the Revolving Commitment
of such Lender and (ii) the Term Loan Commitment of such Lender, (b) with
respect to each L/C Issuer, the L/C Commitment of such L/C Issuer and (c) with
respect to each Swing Line Lender, the Swing Line Commitment of such Swing Line
Lender. “Commitment Utilization Percentage” means, on any date, the percentage
equal to a fraction, the numerator of which is the Outstanding Amount of
Revolving Obligations (excluding the amount of any 9



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc041.jpg]
then-outstanding Swing Line Loans) and the denominator of which is the Aggregate
Revolving Commitments. “Commodity Exchange Act” means the Commodity Exchange Act
(7 U.S.C. § 1 et seq.). “Compliance Certificate” means a certificate
substantially in the form of Exhibit D. “Confidential Information” has the
meaning provided in Section 10.08. “Connection Income Taxes” means Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes. “Consolidated
Adjusted EBITDA” means, for the most recently completed fiscal quarter, for the
Consolidated Parties (other than the Trilogy Subsidiaries) on a consolidated
basis, an amount equal to (a) Consolidated EBITDA for such quarter multiplied by
(b) four (4), minus (c) an amount equal to the Annual Capital Expenditure
Adjustment. “Consolidated EBITDA” means, for any period, for the Consolidated
Parties (other than the Trilogy Subsidiaries) on a consolidated basis, the sum
of (a) Consolidated Net Income, in each case, excluding (i) any non-recurring or
extraordinary gains and losses for such period, (ii) any income or gain and any
loss in each case resulting from the early extinguishment of indebtedness and
(iii) any net income or gain or any loss resulting from a Swap Contract or other
derivative contact (including by virtue of a termination thereof), plus (b) an
amount which, in the determination of net income for such period pursuant to
clause (a) above, has been deducted for or in connection with (i) Consolidated
Interest Expense (plus, amortization of deferred financing costs, deferred
discounts and deferred premiums to the extent included in the determination of
Consolidated Interest Expense per GAAP), (ii) income taxes, (iii) depreciation
and amortization, (iv) non-cash losses (or minus non-cash gains) relating to
foreign currency translations, all determined in accordance with GAAP and (v)
acquisition costs as a result of the application of Accounting Standards
Codification 805, Business Combinations, plus (c) thesuch Consolidated Parties’
pro rata share of the above attributable to interests in the Unconsolidated
Affiliates. “Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA as of such date to
(b) Consolidated Fixed Charges as of such date. “Consolidated Fixed Charges”
means, for the most recently completed fiscal quarter, for the Consolidated
Parties (other than the Trilogy Subsidiaries) on a consolidated basis, the
product of (i) the sum of (a) Consolidated Interest Expense for such period,
plus (b) current scheduled principal payments of Indebtedness for such period
(excluding any “balloon” payment or final payment at maturity that is
significantly larger than the scheduled payments that preceded it), plus (c)
dividends and distributions on preferred stock, if any, for such period, plus
(d) thesuch Consolidated Parties’ pro rata share of any such amounts
attributable to their interest in the Unconsolidated Affiliates, in each case,
as determined in accordance with GAAP, multiplied by (ii) four (4).
“Consolidated Interest Expense” means, for any period, for the Consolidated
Parties (other than the Trilogy Subsidiaries) on a consolidated basis, without
duplication, an amount equal to all interest expense and letter of credit fee
expense, as determined in accordance with GAAP during such period (including for
the avoidance of doubt capitalized interest and interest expense attributable to
thesuch Consolidated Parties’ ownership interests in the Unconsolidated
Affiliates and excluding amortization of loan fees, debt discount, debt premium
and amortization of like items included in interest expense under GAAP). 10



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc042.jpg]
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Indebtedness as of such date to (b) Consolidated Total
Asset Value as of such date. “Consolidated Net Income” means, as of any date of
determination, for the Consolidated Parties (other than the Trilogy
Subsidiaries) on a consolidated basis, the net income (or loss) of thesuch
Consolidated Parties for the subject period; provided, that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
period, (b) the net income of any Subsidiary during such period to the extent
that the declaration or payment of dividends or similar distributions by such
subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such period, except that the Parent’s equity in any net loss
of any such Subsidiary for such period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such period of any
Person if such Person is not a Subsidiary of the Parent, except that the
Parent’s equity in the net income of any such Person for such period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such period to the Parent or a Subsidiary
thereof as a dividend or other distribution (and in the case of a dividend or
other distribution to a subsidiary of the Parent, such Subsidiary is not
precluded from further distributing such amount to the Parent as described in
clause (b) of this proviso). “Consolidated Parties” means the Parent and its
Consolidated Subsidiaries, as determined in accordance with GAAP. “Consolidated
Secured Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Total Secured Indebtedness as of such date to (b) Consolidated
Total Asset Value as of such date. “Consolidated Subsidiary” means at any date
any Subsidiary or other entity the accounts of which would be consolidated with
those of the Parent in its consolidated financial statements if such statements
were prepared as of such date. “Consolidated Tangible Net Worth” means, for the
Consolidated Parties (other than the Trilogy Subsidiaries) as of any date of
determination, (a) total equity on a consolidated basis determined in accordance
with GAAP, minus (b) all non-real estate related Intangible Assets on a
consolidated basis, plus (c) all depreciation and amortization, all determined
in accordance with GAAP. “Consolidated Total Asset Value” means the sum of all
the following of the Consolidated Parties (other than the Trilogy Subsidiaries),
without duplication, an amount, not less than $0, equal to: (a) the Asset Value
of all Real Property Assets owned by thesuch Consolidated Parties on the last
day of the then most recently ended fiscal quarter (other than Real Property
Assets acquired by such Consolidated Parties during the then most recently ended
four fiscal quarters), plus (b) the aggregate acquisition cost of all Real
Property Assets acquired by thesuch Consolidated Parties during the then most
recently ended four fiscal quarters, plus (c) the aggregate book value of all
unimproved land holdings, direct or indirect interests in mortgage loans and
mezzanine loans, notes receivable (as the book value of such notes receivable is
determined in accordance with GAAP) and/or construction in progress owned by
thesuch Consolidated Parties, plus (d) thesuch Consolidated Parties’ pro rata
share of the foregoing items and components attributable to interest in
Unconsolidated Affiliates, plus (e) all unrestricted cash. “Consolidated Total
Indebtedness” means, as of any date of determination, all Indebtedness of the
Consolidated Parties (other than the Trilogy Subsidiaries) determined on a
consolidated basis. 11



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc043.jpg]
“Consolidated Total Secured Indebtedness” means, as of any date of
determination, the aggregate principal amount of Indebtedness (other than
Indebtedness hereunder) of the Consolidated Parties (other than the Trilogy
Subsidiaries), on a consolidated basis, that is secured by a Lien. “Consolidated
Unencumbered Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Unencumbered Net Operating Income for the fiscal quarter ended
as of such date, multiplied by four (4) to (b) the Consolidated Unsecured Debt
Service as of such date. “Consolidated Unencumbered Leverage Ratio” means, as of
any date of determination, the ratio of (a) Consolidated Unsecured Indebtedness
as of such date to (b) Consolidated Unencumbered Total Asset Value as of such
date. “Consolidated Unencumbered NOI” means, for the Consolidated Parties (other
than the Trilogy Subsidiaries) as of any date of determination, the sum of the
Net Operating Income of all Consolidated Unencumbered Properties of such
Consolidated Parties calculated as follows: (a) in the case of Consolidated
Unencumbered Properties that are owned for at least one fiscal quarter, the Net
Operating Income from such Consolidated Unencumbered Properties for the then
most recently ended fiscal quarter minus (b) the Net Operating Income
attributable to such Consolidated Unencumbered Properties that were sold or
otherwise disposed of during the then most recently ended fiscal quarter (c)
multiplied by four. For the avoidance of doubt, the Net Operating Income of such
Consolidated Unencumbered Properties that are owned by thesuch Consolidated
Parties for less than one fiscal quarter will be included in calculating
Consolidated Unencumbered NOI as if such properties were owned by thesuch
Consolidated Parties as of the beginning of the then most recently fiscal
quarter. “Consolidated Unencumbered Properties” shall mean, for the Consolidated
Parties (other than the Trilogy Subsidiaries), all Real Property Assets that are
included in the Unencumbered Property Pool. “Consolidated Unencumbered Total
Asset Value” means an amount equal to (a) the aggregate Unencumbered Asset Value
for all Consolidated Unencumbered Properties owned by the Consolidated Parties
(other than the Trilogy Subsidiaries) on the last day of the then most recently
ended fiscal quarter (other than such Consolidated Unencumbered Properties
acquired during the then most recently ended four fiscal quarters), plus (b) the
aggregate acquisition cost of all Consolidated Unencumbered Properties acquired
by thesuch Consolidated Parties during the then most recently ended four fiscal
quarters. “Consolidated Unsecured Debt Service” means, for any period, for the
Consolidated Parties (other than the Trilogy Subsidiaries) on a consolidated
basis, the (a) sum of (i) Consolidated Interest Expense from all Consolidated
Unsecured Indebtedness, plus (ii) scheduled principal payments from all
Consolidated Unsecured Indebtedness (excluding any “balloon” payment or final
payment at maturity that is significantly larger than the scheduled payments
that preceded it), plus (iii) thesuch Consolidated Parties’ pro rata share of
the above attributable to interests in Unconsolidated Affiliates, all for the
then most recently ended fiscal quarter, multiplied by (b) four (4).
“Consolidated Unsecured Indebtedness” means the aggregate principal amount of
Indebtedness of the Consolidated Parties (other than the Trilogy Subsidiaries),
on a consolidated basis, that is not Indebtedness that would constitute
Consolidated Total Secured Indebtedness. “Contractual Obligation” means, as to
any Person, any provision of any security issued by such Person or of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound. 12



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc044.jpg]
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote twenty-five percent (25%) or more of the securities
having ordinary voting power for the election of directors, managing general
partners or the equivalent. “Credit Agreement” has the meaning given to such
term in the introductory paragraph hereof. “Credit Documents” means this Credit
Agreement, the Notes, the Fee Letter, each Collateral Document, each Issuer
Document, the Subsidiary Guarantor Joinder Agreements, the Unencumbered Property
Certificates, the Compliance Certificates and any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.14.
“Credit Party” means, as of any date, the Borrower, the Parent or any other
Guarantor which is a party to the Credit Agreement as of such date; and “Credit
Parties” means a collective reference to each of them. “Daily Floating
Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Daily Floating Eurodollar Rate. “Daily Floating Eurodollar Rate” means, for each
day, a fluctuating rate of interest equal to Eurodollar Rate applicable on such
day for an Interest Period of one month beginning two (2) Business Days
thereafter. The Daily Floating Eurodollar Rate shall be determined and adjusted
on each Business Day and shall remain in effect until the next Business Day. If
the Daily Floating Eurodollar Rate is not available at such time for any reason,
or if the Administrative Agent determines that no adequate basis exists for
determining the Daily Floating Eurodollar Rate, or that the Daily Floating
Eurodollar Rate will not adequately and fairly reflect the cost to Swing Line
Lender of funding the Swing Line Loan, or that any applicable Law or regulation
or compliance therewith by Swing Line Lender prohibits or restricts or makes
impossible the charging of interest based on the Daily Floating Eurodollar Rate,
then “Daily Floating Eurodollar Rate” shall be an interest rate equal to the
Base Rate then in effect. “Debt Rating” means, as of any date of determination,
the rating as determined by S&P, Moody’s and/or Fitch for the Borrower’s or
Parent’s non-credit-enhanced, senior unsecured long-term debt. “Debtor Relief
Laws” means the Bankruptcy Code, and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally. “Default” means any event, act or
condition that, with notice, the passage of time, or both, would constitute an
Event of Default. “Default Rate” means an interest rate equal to (a) the Base
Rate plus (b) the Applicable Rate for Base Rate Loans as set forth in (i) during
the First Amendment Period, the Pricing Level 6 of the definition of “Applicable
Rate” or (ii) otherwise, the Pricing Level 5 of the definition of “Applicable
Rate” plus (c) two percent (2%) per annum; provided, however, that with respect
to a Eurodollar Loan, the Default Rate shall be an interest rate equal to (x)
the interest rate (assuming (i) during the First Amendment Period, Pricing Level
6 in the definition of “Applicable Rate” or (ii) otherwise, Pricing 13



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc045.jpg]
Level 5 ofin the definition of “Applicable Rate”) otherwise applicable to such
Loan plus (y) two percent (2%) per annum, in each case to the fullest extent
permitted by applicable Law. “Defaulting Lender” means, subject to Section
2.15(b), any Lender that (a) has failed to (i) fund all or any portion of its
Loans within two Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
L/C Issuer, the Swing Line Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swing Line Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination. “Designated Jurisdiction” means any country, territory or region
to the extent that such country, territory or region itself is the subject of
any Sanction. “Disposition” or “Dispose” means the sale, transfer, license,
lease or other disposition (including any sale and leaseback transaction) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith. “Dollar” or “$” means the lawful
currency of the United States. “Dollar Equivalent” means, at any time, (a) with
respect to any amount denominated in Dollars, such amount, and (b) with respect
to any amount denominated in any Alternative Currency, the 14



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc046.jpg]
equivalent amount thereof in Dollars as determined by the Administrative Agent
or the L/C Issuer, as the case may be, at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency. “Domestic Subsidiary” means
any Subsidiary of the Parent that is organized under the laws of the United
States or any state thereof or the District of Columbia. “EBITDAR” means, with
respect to any Real Property Asset, for the most recently completed four fiscal
quarter period, the combined unaudited financial results as reported
periodically by any Person’s (or consolidated group of Persons’) tenants
calculated as net income for such period plus, (a) to the extent deducted in
determining such net income, interest expense, rent expense paid to any such
Person (or consolidated group of Persons), income tax expense, management fees
and/or corporate overhead, depreciation and amortization for such period,
excluding any other non-recurring or extraordinary gains or losses as reported
by such Person’s (or consolidated group of Persons’) tenants, minus (b)
management fees in an amount equal to two percent (2%) of total revenues for
hospitals for such period and five percent (5%) of total revenues for skilled
nursing facilities for such period, provided that with respect to any Real
Property Asset acquired during such four fiscal quarter period, EBITDAR shall be
determined on a Pro Forma Basis as if such acquisition occurred on the first day
of such period and as if such Real Property Asset was owned by such Credit Party
during such four fiscal quarter period. “EEA Financial Institution” means (a)
any credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority, (b) any
entity established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, the United Kingdom
and Norway. “EEA Resolution Authority” means any public administrative authority
or any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Eligible Assignee” means any Person that meets the
requirements to be an assignee under Sections 10.07(b)(iii) and (v) (subject to
such consents, if any, as may be required under Section 10.07(b)(iii)).
“Eligible Ground Lease” means, at any time, either (a) a ground lease reviewed
deemed by the Administrative Agent, in its sole discretion, to be an “Eligible
Ground Lease” or (b) a ground lease (i) under which a Credit Party is the lessee
or holds equivalent rights and is the fee owner of the improvements located
thereon, (ii) that has a remaining term (including renewal options exercisable
at lessee’s sole option) of not less than thirty (30) years, (iii) under which
any required rental payment, principal or interest payment or other payment due
under such lease from the applicable Credit Party to the ground lessor is not
more than sixty (60) days past due and any required rental payment, principal or
interest payment or other payment due to such Credit Party under any sublease of
the applicable real property lessor is not more than sixty (60) days past due,
(iv) where no party to such lease is subject to a then-continuing Bankruptcy
Event, (v) such ground lease (or a related document executed by the applicable
ground lessor) contains customary provisions protective of any lender to the
lessee and (vi) where the applicable Credit Party’s interest in the underlying
Real Property Asset or the lease is not subject to (A) any Lien other than
Permitted Liens and other encumbrances acceptable to the 15



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc047.jpg]
Administrative Agent and the Required Lenders, in their reasonable discretion,
or (B) any Negative Pledge. “Eligible Unencumbered Property” means any Real
Property Asset that: (a) is a Healthcare Facility; (b) is one hundred percent
(100%) owned in fee simple absolute by a Credit Party or that a Credit Party
holds a leasehold interest or similar arrangement providing the right to occupy
the Real Property Asset pursuant to an Eligible Ground Lease; provided: (i) such
Credit Party is controlled exclusively by the Borrower or one or more Wholly
Owned Subsidiaries of the Borrower (including the ability to control operating
activities of such Credit Party and the ability of such Credit Party to dispose
of, pledge or otherwise encumber assets, incur, repay and prepay debt, provide
guarantees and pay dividends and distributions, in each case, without any
requirement for the consent of any other party or entity); (ii) that the
Borrower owns, directly or indirectly, at least eighty percent (80%) of the
Capital Stock with ordinary voting rights issued by such Credit Party (each such
Credit Party, referred to as a “Controlled Party”); (iii) such Credit Party is
domiciled and incorporated in the United States (except with respect to any
permitted International Unencumbered Properties); and (iv) such Credit Party is
not liable for any Indebtedness (other than Indebtedness permitted under
Sections 7.02(a) and 7.02(b)); (c) does not have any title, survey,
environmental, condemnation, or other defects that would give rise to a
materially adverse effect as to the value, use (other than as a Healthcare
Facility) of or ability to sell or finance such property; (d) is not subject to
a Lien (other than Permitted Liens), a Negative Pledge or any other encumbrance
or any restriction on the ability of the relevant Credit Party to transfer or
encumber such Real Property Asset or income therefrom or proceeds thereof (other
than the reasonable restrictions on transfers to competitors of a ground lessor
of the property or affiliates of such ground lessor or of an owner of a hospital
campus on or about which the property is located or affiliates of such owner);
(e) is located in the United States or is an International Unencumbered
Property; provided, however, the Borrower may include properties located in
Canada and/or the United Kingdom in the Unencumbered Property Pool so long as
such the aggregate value of such properties does not exceed fifteen percent
(15%) of the total Unencumbered Asset Value; (f) with respect to hospitals in
the Unencumbered Property Pool, so long as that as of the end of the most
recently completed four fiscal quarters, such hospitals have a ratio of EBITDAR
to the sum of annual rent of all such hospitals (measured on a consolidated
basis including all buildings on any such Real Property Assets’ campus and/or
master lease) not less than 2.00 to 1.00;1.50 to 1.00; provided, that
notwithstanding the foregoing, for the (i) fiscal quarter ended September 30,
2020, such hospitals have a ratio of (A) EBITDAR calculated solely with respect
to such fiscal quarter multiplied by four to (B) the sum of such fiscal quarter
rent of 16



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc048.jpg]
all such hospitals multiplied by four (measured on a consolidated basis
including all buildings on any such Real Property Assets’ campus and/or master
lease), not less than 1.15 to 1.00, (ii) fiscal quarter ended December 31, 2020,
such hospitals have a ratio of (A) EBITDAR calculated solely with respect to
such fiscal quarter multiplied by four to (B) the sum of such fiscal quarter
rent of all such hospitals multiplied by four (measured on a consolidated basis
including all buildings on any such Real Property Assets’ campus and/or master
lease), not less than 1.35 to 1.00, (iii) fiscal quarter ended March 31, 2021,
such hospitals have a ratio of (A) EBITDAR calculated solely with respect to
such fiscal quarter multiplied by four to (B) the sum of such fiscal quarter
rent of all such hospitals multiplied by four (measured on a consolidated basis
including all buildings on any such Real Property Assets’ campus and/or master
lease), not less than 1.50 to 1.00 and (iv) fiscal quarter ended June 30, 2021,
such hospitals have a ratio of (A) EBITDAR calculated solely with respect to
such fiscal quarter multiplied by four to (B) the sum of such fiscal quarter
rent of all such hospitals multiplied by four (measured on a consolidated basis
including all buildings on any such Real Property Assets’ campus and/or master
lease), not less than 1.50 to 1.00. (g) with respect to skilled nursing
facilities in the Unencumbered Property Pool, so long as that as of the end of
the most recently completed four fiscal quarters, such skilled nursing
facilities have a ratio of EBITDAR to the sum of annual rent of all such skilled
nursing facilities over the same four fiscal quarter period (measured on a
consolidated basis including all buildings on any such Real Property Assets’
campuses and/or master leases) not less than 1.25 to 1.00; (h) unless such Real
Property Asset is a hospital or skilled nursing facility, the Aggregate
Occupancy Rate of that portion of the Unencumbered Property Pool that is other
than a hospital or skilled nursing facility shall, as of any date of
determination, be equal to or greater than eighty percent (80%); and (i) (i) if
such Real Property Asset is occupied by a single Tenant, the Tenant at such
facility is not delinquent sixty (60) days or more in rent payments and is not
subject to a Bankruptcy Event or (ii) if such Real Property Asset is occupied by
more than one Tenant, a Tenant or Tenants at such facility with an aggregate
amount of 75% of the total sum of annual rent of such Real Property Asset
neither is/are delinquent sixty (60) days or more in rent payments nor is/are
subject to a Bankruptcy Event. “Environmental Laws” means any and all federal,
state, local, and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to pollution and the protection
of the environment or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems. “Environmental Liability” means any
liability, contingent or otherwise (including any liability for damages, costs
of environmental remediation, fines, penalties or indemnities), of the Borrower,
any other Credit Party or any of their respective Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing. “Equity Interests”
means, with respect to any Person, all of the shares of capital stock of (or
other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase 17



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc049.jpg]
or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination. “Equity Transaction” means, with
respect to any member of the Consolidated Parties (other than the Trilogy
Subsidiaries), any issuance or sale of shares of its Capital Stock, other than
an issuance (a) to a Consolidated Party (other than a Trilogy Subsidiary), (b)
in connection with a conversion of debt securities to equity, (c) in connection
with the exercise by a present or former employee, officer or director under a
stock incentive plan, stock option plan or other equity-based compensation plan
or arrangement, or (d) in connection with any acquisition permitted hereunder.
“ERISA” means the Employee Retirement Income Security Act of 1974. “ERISA
Affiliate” means any trade or business (whether or not incorporated) under
common control with any Consolidated Party within the meaning of Section 414(b)
or (c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code). “ERISA Event” means (a) a Reportable Event with respect to a
Pension Plan; (b) a withdrawal by any Consolidated Party or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by any Consolidated Party
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition that
could reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Consolidated Party or any ERISA Affiliate. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. “Euro” and “€” mean the single currency of the Participating
Member States. “Eurodollar Loan” means a Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate”. Eurodollar Loans may
be denominated in Dollars or in an Alternative Currency. Except as provided in
Article III hereof, Loans denominated in an Alternative Currency must be
Eurodollar Loans. “Eurodollar Rate” means: (a) With respect to any Extension of
Credit: 18



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc050.jpg]
(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) (“LIBOR”)
or a comparable or successor rate which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; (ii) denominated in Canadian Dollars, the rate per annum
equal to the Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor
rate which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 10:00 a.m. (Toronto, Ontario time) on the Rate
Determination Date with a term equivalent to such Interest Period; (iii) with
respect to an Extension of Credit denominated in any other Non-LIBOR Quoted
Currency, the rate per annum as designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Administrative
Agent and the Lenders pursuant to Section 1.06(a); and (b) for any interest
calculation with respect to a Base Rate Loan on any date, the rate per annum
equal to the LIBOR Rate, at approximately 11:00 a.m., London time determined two
Business Days prior to such date for Dollar deposits with a term of one month
commencing that day; provided that to the extent a comparable or successor rate
is approved by the Administrative Agent in connection herewith, the approved
rate shall be applied in a manner consistent with market practice; provided,
further that to the extent such market practice is not administratively feasible
for the Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent; and if the Eurodollar Rate
shall be less than zero0.50%, such rate shall be deemed 0.50% for purposes of
this Agreement; provided that, solely for purposes of the Term Loans, the Term
Loan Hedged Portion shall not be subject to such 0.50% floor, but in no event
shall such Eurodollar Rate be less than zero for purposes of this Credit
Agreement. Notwithstanding anything to the contrary in this Agreement or any
other Credit Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that: (i) adequate and reasonable means do not
exist for ascertaining LIBOR for any requested Interest Period, including,
without limitation, because the LIBOR Screen Rate is not available or published
on a current basis and such circumstances are unlikely to be temporary, or (ii)
the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or 19



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc051.jpg]
used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”), or (iii) syndicated loans currently being
executed, or that include language similar to that contained in this Section,
are being executed or amended (as applicable) to incorporate or adopt a new
benchmark interest rate to replace LIBOR, then, reasonably promptly after such
determination by the Administrative Agent or receipt by the Administrative Agent
of such notice, as applicable, the Administrative Agent and the Borrower may
amend this Agreement to replace LIBOR with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment. If no
LIBOR Successor Rate has been determined and the circumstances under clause (i)
above exist or the Scheduled Unavailability Date has occurred (as applicable),
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended, (to the extent of the affected Eurodollar Loans or
Interest Periods), and (y) the Eurodollar Rate component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Loans (to the extent of the affected Eurodollar Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans (subject to the foregoing clause (y))
in the amount specified therein. Notwithstanding anything else herein, any
definition of LIBOR Successor Rate shall provide that in no event shall such
LIBOR Successor Rate be less than 0.50% for purposes of this Agreement; provided
that, solely for purposes of the Term Loans, the Term Loan Hedged Portion shall
not be subject to such 0.50% floor, but in no event shall such LIBOR Successor
Rate be less than zero for purposes of this Agreement. “Event of Default” has
the meaning provided in Section 8.01. “Excluded Subsidiary” means any Subsidiary
that (i) has Secured Indebtedness that (x) is owed to a Person other than an
Affiliate of such Subsidiary and (y) by its terms does not permit such
Subsidiary to become a Guarantor, (ii) is not at least eighty percent (80%),
directly or indirectly, owned by the Parent or the Borrower and controlled
exclusively by the Parent or the Borrower and/or one or more wholly-owned
subsidiaries of the Parent or the Borrower, including control over operating
activities of such Subsidiary and the ability of such Subsidiary to dispose of,
pledge or otherwise encumber assets, incur, repay and prepay debt, provide
guarantees and pay dividends and distributions in each case without any
requirement for the consent of any other party or entity and is restricted from
being a Guarantor under its Organization Documents or, (iii) is a Foreign
Subsidiary or (iv) is a Trilogy Subsidiary. For the avoidance of doubt, an
Excluded Subsidiary (other than a Foreign Subsidiary that is not a Trilogy
Subsidiary) shall not own, directly or indirectly, all or any portion of an
Eligible Unencumbered Property. “Excluded Swap Obligation” means, with respect
to any Guarantor, any Obligation under any Swap Contract if, and to the extent
that, all or a portion of the Guaranty of such Guarantor of, or the grant under
a Credit Document by such Guarantor of a security interest to secure, such
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act (or the application or 20



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc052.jpg]
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 11.07 and any
and all guarantees of such Guarantor’s Obligations under any Swap Contract by
other Credit Parties) at the time the Guaranty of such Guarantor, or grant by
such Guarantor of a security interest, becomes effective with respect to such
Obligation. If an Obligation under any Swap Contract arises under a Master
Agreement governing more than one Swap Contract, such exclusion shall apply to
only the portion of such Obligations that is attributable to Swap Contracts for
which such Guaranty or security interest becomes illegal. “Excluded Taxes” means
any of the following Taxes imposed on or with respect to any Recipient or
required to be withheld or deducted from a payment to a Recipient, (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the Laws of, or having its principal office or, in the
case of any Lender, its Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a Law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 10.16) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01(a)(ii) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA. “Existing Credit Agreement” means the Credit
Agreement dated as of February 3, 2016 (as amended, modified, supplemented and
extended from time to time) among the Borrower, the Guarantors, the lenders
identified therein and the Administrative Agent. “Extension of Credit” means (a)
any Borrowing and (b) any L/C Credit Extension. “Facilities” has the meaning
provided in Section 5.07(a). “FASB” means the Accounting Standards Codification
of the Financial Accounting Standards Board. “FATCA” means Sections 1471 through
1474 of the Internal Revenue Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Internal Revenue Code. “Federal Funds Rate” means, for any
day, the rate per annum equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement. 21



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc053.jpg]
“Fee Letter” means that certain letter agreement dated as of December 11, 2018
(as amended, restated, supplemented or otherwise modified from time to time),
among the Administrative Agent, MLPFSBofA Securities (as successor to Merrill
Lynch, Pierce, Fenner & Smith Incorporated) and the Parent. “First Amendment”
means that certain First Amendment to Credit Agreement, dated as of July 28,
2020, by and among the Borrower, the Parent, the Subsidiary Guarantors, the
Lenders party thereto and the Administrative Agent. “First Amendment Effective
Date” means the “First Amendment Effective Date” as defined in the First
Amendment. “First Amendment Period” means the period beginning on June 30, 2020
and continuing through and including June 30, 2021; provided, that
notwithstanding the foregoing, the First Amendment Period shall end on the date
that Borrower delivers notice in writing and executed by a Responsible Officer
to the Administrative Agent that the Borrower has elected in its sole and
absolute discretion to end the First Amendment Period. “Fitch” means Fitch
Ratings, a Subsidiary of Fimlac, S.A., and any successor thereto. “Foreign
Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction. “Foreign Subsidiary” means
any Subsidiary of the Parent that is not organized under the laws of the United
States or any state thereof or the District of Columbia. “FRB” means the Board
of Governors of the Federal Reserve System of the United States. “Fronting
Exposure” means, at any time there is a Defaulting Lender, (a) with respect to
the L/C Issuer, such Defaulting Lender’s Revolving Commitment Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Revolving Commitment Percentage of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business. “GAAP” means
accounting principles generally accepted in the United States as set forth in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board from time to time
applied on a consistent basis, subject to the provisions of Section 1.03.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government. 22



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc054.jpg]
“Guaranteed Obligations” has the meaning given to such term in Section 11.01.
“Guarantors” means the Parent and any Subsidiary of the Parent that guarantees
the loans and obligations hereunder pursuant to the Guaranty, in each case with
their successors and permitted assigns. “Guaranty” means the guaranty of the
Obligations by each of the Guarantors pursuant to Article XI hereof. “Hazardous
Material” means any toxic or hazardous substance, including petroleum and its
derivatives regulated under the Environmental Laws. “Healthcare Facilities”
means any medical office buildings, general office buildings, skilled nursing
facilities, assisted living facilities, independent living facilities,
rehabilitation facilities, continuing care retirement communities, mental health
facilities, life science facilities or hospitals. “Hedge Change Notice” has the
meaning provided in Section 2.17. “Incremental Facilities” has the meaning
provided in Section 2.01(e). “Incremental Facility Commitment” has the meaning
provided in Section 2.01(e)(iii). “Incremental Revolving Increase” has the
meaning provided in Section 2.01(e). “Incremental Term Loan Facility” has the
meaning provided in Section 2.01(e). “Indebtedness” means, as to any Person at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP: (a) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all direct or contingent obligations under letters of credit
(including standby and commercial), bankers’ acceptances and similar instruments
(including bank guaranties, surety bonds, comfort letters, keep well agreements
and capital maintenance agreements) to the extent such instruments or agreements
support financial, rather than performance, obligations; (c) net obligations of
such Person under any Swap Contract; (d) all obligations of such Person to pay
the deferred purchase price of property or services (other than a contingent
earn-out obligation until such amount is actually due); (e) the Attributable
Principal Amount of Capital Leases, Synthetic Leases and Securitization
Transactions; (f) all obligations to purchase, redeem, retire, defease or
otherwise make any payment in respect of any equity interest, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference, plus accrued and unpaid dividends; (g)
indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales 23



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc055.jpg]
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse; and (h) all
guarantees in respect of any of the foregoing (except for guarantees of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, violation of “special purpose entity” covenants, and other similar
exceptions to recourse liability until a claim is made with respect thereto, and
then shall be included only to the extent of the amount of such claim). For all
purposes hereof, Indebtedness shall include the Consolidated Parties’ pro rata
share of the foregoing items and components attributable to Indebtedness of
Unconsolidated Affiliates. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The Attributable Principal Amount of any Capital Lease, Synthetic
Lease or Securitization Transaction as of any date shall be deemed to be the
Attributable Principal Amount in respect thereof as of such date. “Indemnified
Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with respect to
any payment made by or on account of any obligation of any Credit Party under
any Credit Document and (b) to the extent not otherwise described in (a), Other
Taxes. “Indemnitee” has the meaning provided in Section 10.04. “Intangible
Assets” means all assets consisting of goodwill, patents, trade names,
trademarks, copyrights, franchises, experimental expense, organization expense,
unamortized investment debt discount and premium, deferred assets (other than
prepaid insurance and prepaid taxes), the excess of cost of shares acquired over
book value of related assets and such other assets as are properly classified as
“intangible assets” in accordance with GAAP. For the avoidance of doubt, direct
and indirect interests in mortgage loans and mezzanine loans are not “Intangible
Assets”. “Integrated Facilities” means any Real Property Asset with mixed uses
consisting of both (i) assisted living and/or independent living properties and
(ii) skilled nursing facilities, but specifically excluding medical office
buildings and life science buildings. “Interest Period” means, as to each
Eurodollar Loan, the period commencing on the date such Eurodollar Loan is
disbursed or converted to or continued as a Eurodollar Loan and ending on the
date one, two, three or six months thereafter, as selected by the Borrower in
its Loan Notice; provided, that: (a) any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the immediately
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; (c) no
Interest Period shall extend beyond the Applicable Maturity Date; and (d) with
respect to the continuation of a one month Eurodollar Loan when any Swap
Contract of any Credit Party to which a Lender or any Affiliate of a Lender is a
party is in effect, 24



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc056.jpg]
notwithstanding clause (a) above, the Interest Period applicable to such
continued Eurodollar Loan shall commence on the last day of the preceding one
month Interest Period (the “Commencement Date”) and end on the earlier of (x)
one month from such Commencement Date and (y) a day when a payment is due from
either counterparty under any such Swap Contract. “Interest Rate Protection
Agreement” means any interest rate swap agreement, interest rate cap agreement,
interest collar agreement, interest rate hedging agreement or other similar
agreement or arrangement. “Internal Revenue Code” means the Internal Revenue
Code of 1986, as amended. “International Unencumbered Property” means an
Unencumbered Property which is located in Canada or the United Kingdom.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment. “Investment Grade Rating” means a
Debt Rating of BBB- or higher from S&P or Fitch or Baa3 or higher from Moody’s.
“IRS” means the United States Internal Revenue Service. “ISP” means, with
respect to any Letter of Credit, the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice, Inc. (or
such later version thereof as may be in effect at the time of issuance). “Issuer
Documents” means with respect to any Letter of Credit, the Letter of Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or the Parent or any Subsidiary) or in favor of
the L/C Issuer and relating to such Letter of Credit. “Judgment Currency” has
the meaning provided in Section 10.23, “Laws” means, collectively, all
international, foreign, federal, state and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law. “L/C Advance” means, with respect to each Revolving Lender,
such Revolving Lender’s funding of its participation in any L/C Borrowing. All
L/C Advances shall be denominated in Dollars. “L/C Borrowing” means any
extension of credit resulting from a drawing under any Letter of Credit that has
not been reimbursed or refinanced as a Borrowing of Revolving Loans. All L/C
Borrowings shall be denominated in Dollars. 25



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc057.jpg]
“L/C Cash Collateralization Date” means the day that is 30 days prior to the
Revolving Loan Maturity Date then in effect. “L/C Commitment” means, with
respect to the L/C Issuer, the commitment of the L/C Issuer to issue and to
honor payment obligations under Letters of Credit, and, with respect to each
Revolving Lender, the commitment of such Revolving Lender to purchase
participation interests in L/C Obligations up to such Revolving Lender’s
Revolving Commitment Percentage thereof. “L/C Committed Amount” has the meaning
provided in Section 2.01(b). “L/C Credit Extension” means, with respect to any
Letter of Credit, the issuance thereof or extension of the expiry date thereof,
or the renewal or increase of the amount thereof. “L/C Issuer” means each of
Bank of America, KeyBank, National Association and Citizens Bank, National
Association in its capacity as issuer of Letters of Credit hereunder, in each
case together with its successors in such capacity. In the event that there is
more than one L/C Issuer at any time, references herein and in the other Credit
Documents to the L/C Issuer shall be deemed to refer to the L/C Issuer in
respect of the applicable Letter of Credit or to all L/C Issuers, as the context
requires. “L/C Issuer Fees” has the meaning given such term in Section
2.09(e)(ii). “L/C Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all Unreimbursed Amounts, including L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.10. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. “Lender” means each of the Persons identified
as a “Lender” on the signature pages hereto (and, as appropriate, includes the
L/C Issuer and the Swing Line Lender) and each Person who joins as a Lender
pursuant to the terms hereof, together with their respective successors and
assigns. “Lender Joinder Agreement” means a joinder agreement in the form of
Exhibit G, executed and delivered in accordance with the provisions of Section
2.01(e). “Lending Office” means, as to any Lender, the office or offices of such
Lender set forth in such Lender’s Administrative Questionnaire or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent. “Letter of Credit” means each standby (non-commercial)
letter of credit issued hereunder. Letters of Credit may be issued in Dollars or
in an Alternative Currency. “Letter of Credit Application” means an application
and agreement for the issuance or amendment of a Letter of Credit in the form
from time to time in use by the L/C Issuer. “Letter of Credit Expiration Date”
means the day that is the first anniversary of the Revolving Loan Maturity Date
then in effect (or, if such day is not a Business Day, the immediately preceding
Business Day). 26



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc058.jpg]
“Letter of Credit Fee” has the meaning given such term in Section 2.09(e)(i).
“LIBOR” has the meaning specified in the definition of Eurodollar Rate. “LIBOR
Quoted Currency” means each of the following currencies: Dollars; Euro; and
Sterling; in each case as long as there is a published LIBOR rate with respect
thereto. “LIBOR Screen Rate” means the LIBOR quote on the applicable screen page
the Administrative Agent designates to determine LIBOR (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time). “LIBOR Successor Rate Conforming
Changes” means, with respect to any proposed LIBOR Successor Rate, any
conforming changes to the definition of Base Rate, Interest Period, timing and
frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption of such LIBOR Successor Rate and
to permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Borrower). “Lien” means
any mortgage, deed of trust, deed to secured debt, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing). “Loan” means any Revolving Loan, Term Loan or
Swing Line Loan and the Base Rate Loans, Eurodollar Loans and Daily Floating
Eurodollar Rate Loans comprising such Loans. “Loan Notice” means a notice of (a)
a Borrowing of Loans (including Swing Line Loans), (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurodollar Loans, which
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower. “London Banking Day” means any day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market. “Master Agreement” has the meaning provided in the definition
of “Swap Contract” in this Section 1.01. “Material Adverse Effect” means a
material adverse effect on (i) the condition (financial or otherwise),
operations, business, assets, properties, liabilities (actual or contingent) or
prospects of the Parent and its Consolidated Subsidiaries taken as a whole, (ii)
the ability of the Borrower or the other Credit Parties, taken as a whole, to
perform any material obligation under the Credit Documents, (iii) the rights and
remedies of the Administrative Agent and the Lenders under the Credit Documents
or (iv) the legality, validity, binding effect or enforceability against any
Credit Party of any Credit Documents to which it is a party. 27



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc059.jpg]
“Material Contract” means, any agreement the breach, nonperformance or
cancellation of which could reasonably be expected to have a Material Adverse
Effect. “Material Subsidiary” means any Subsidiary of the Parent, other than
Borrower and the Excluded Subsidiaries, which has assets which constitute more
than ten percent (10%) of the Consolidated Total Asset Value of the Consolidated
Parties (other than the Trilogy Subsidiaries) or which contributes more than ten
percent (10%) of the Consolidated EBITDA of the Consolidated Parties (other than
the Trilogy Subsidiaries). “Minimum Collateral Amount” means, at any time, (i)
with respect to Cash Collateral consisting of cash or deposit account balances
provided to reduce or eliminate Fronting Exposure during the existence of a
Defaulting Lender, an amount equal to 105% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to 105% of the Outstanding Amount of all
L/C Obligations, and (iii) otherwise, an amount determined by the Administrative
Agent and the L/C Issuer in their sole discretion “MLPFS” means Merrill Lynch,
Pierce, Fenner & Smith Incorporated, together with its successors. “Moody’s”
means Moody’s Investors Service, Inc. and any successor thereto. “Mortgage Loan”
means any loan owned or held by any of the Consolidated Parties (other than the
Trilogy Subsidiaries) secured by a mortgage or deed of trust on Real Property
Assets. “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the any Consolidated Party or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.
“Negative Pledge” means any agreement (other than this Credit Agreement or any
other Credit Document) that in whole or in part prohibits the creation of any
Lien on any assets of a Person; provided, however, that an agreement that
establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a “Negative Pledge” for purposes of this Credit Agreement.
“Net Operating Income” means, for any Real Property Asset for the then most
recently ended fiscal quarter, an amount equal to (a) the aggregate gross
revenues from the operations of such Real Property Asset during such period from
Tenants in occupancy and paying rent, plus (b) any other income of such Real
Property Asset, plus (c) business interruption insurance proceeds for a period
of no more than twelve months, minus (d) the sum of (i) all expenses and other
proper charges incurred in connection with the operation of such Real Property
Asset during such period (including management fees and accruals for real estate
taxes and insurance, but excluding debt service charges, income taxes,
depreciation, amortization and other non-cash expenses), which expenses and
accruals shall be calculated in accordance with GAAP. “Non-Consenting Lender”
means any Lender that does not approve any consent, waiver or amendment that (a)
requires the approval of all Lenders or all affected Lenders, or all Lenders or
all 28



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc060.jpg]
affected Lenders in a Credit Facility, in accordance with the terms of Section
10.01 and (b) has been approved by the Required Lenders. “Non-Defaulting Lender”
means, at any time, each Lender that is not a Defaulting Lender at such time.
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency. “Non-Recourse Indebtedness” means any Indebtedness that is not
Recourse Indebtedness. “Notes” means a collective reference to the Revolving
Notes and the Term Notes; and “Note” means any one of them. “Obligations” means,
without duplication, (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, (b) all obligations under any Swap
Contract of any Credit Party to which a Lender or any Affiliate of a Lender is a
party and (c) all obligations under any Treasury Management Agreement between
any Credit Party and any Lender or Affiliate of a Lender; provided, however,
that the “Obligations” of a Credit Party shall exclude any Excluded Swap
Obligations with respect to such Credit Party. “Occupancy Rate” means, (a) with
respect to any Real Property Asset that is not a medical office building or
other office spaces, a percentage equaling (x) total patient days relating to
such Real Property Asset for any reporting period divided by (y) the product of
(I) total number of in-service beds at such Real Property Asset (or, in the case
of assisted living facilities, the total number of units at such Real Property
Asset) and (II) the total days in such reporting period, and (b) with respect to
all other Real Property Assets, a percentage equaling (x) the total number of
rented and occupied square footage at such Real Property Asset for any reporting
period divided by (y) the total rentable square footage relating to such Real
Property Asset for any reporting period. “OFAC” means the Office of Foreign
Assets Control of the United States Department of the Treasury. “Organization
Documents” means, (a) with respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. “Other Connection Taxes” means, with respect to any
Recipient, Taxes imposed as a result of a present or former connection between
such Recipient and the jurisdiction imposing such Tax (other than connections
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in 29



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc061.jpg]
any other transaction pursuant to or enforced any Credit Document, or sold or
assigned an interest in any Loan or Credit Document). “Other Taxes” means all
present or future stamp, court or documentary, intangible, recording, filing or
similar Taxes that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any
Credit Document, except any such Taxes that are Other Connection Taxes imposed
with respect to an assignment (other than an assignment made pursuant to Section
10.16). “Outstanding Amount” means (i) with respect to Revolving Loans and Term
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any Borrowings and prepayments
or repayments of such Loans occurring on such date; (ii) with respect to Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of such Swing Line
Loans occurring on such date; and (iii) with respect to any L/C Obligations on
any date, the Dollar Equivalent amount of the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts. “Overnight Rate” means,
for any day, (a) with respect to any amount denominated in Dollars, the greater
of (i) the Federal Funds Rate and (ii) an overnight rate determined by the
Administrative Agent, the L/C Issuer, or the Swing Line Lender, as the case may
be, in accordance with banking industry rules on interbank compensation, and (b)
with respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market. “Parent” has the meaning
given to such term in the introductory paragraph hereof. “Participant” has the
meaning provided in Section 10.07(d). “Participant Register” has the meaning
specified in Section 10.07(d). “Participating Member State” means any member
state of the European Union that has the Euro as its lawful currency in
accordance with legislation of the European Union relating to Economic and
Monetary Union. “Patriot Act” means the USA Patriot Act, Pub. L. No. 107-56 et
seq. “PBGC” means the Pension Benefit Guaranty Corporation. “Pension Plan” means
any “employee pension benefit plan” (as such term is defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Consolidated Party or any ERISA Affiliate
or to which any Consolidated Party or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years. “Permitted Liens” means, at any time,
Liens in respect of the Parent or any of its Subsidiaries permitted to exist at
such time pursuant to the terms of Section 7.01. 30



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc062.jpg]
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity. “Plan” means any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) established by any Credit Party, with respect
to any such plan that is subject to Section 412 of the Internal Revenue Code or
Title IV of ERISA, any ERISA Affiliate. “Platform” has the meaning provided in
Section 6.02. “Pledge Agreement” means that certain pledge agreement executed by
certain of the Credit Parties, dated as of the First Amendment Effective Date
and in the form of Exhibit I, as amended, supplemented, restated or otherwise
modified from time to time. “Pro Forma Basis” shall mean, for purposes of
determining the calculation of and compliance with the financial covenants set
forth in Section 6.12 and the definition of “EBITDAR”, that the subject
transaction shall be deemed to have occurred as of the first day of the period
of four (4) consecutive fiscal quarters ending as of the end of the most recent
fiscal quarter for which annual or quarterly financial statements shall have
been delivered in accordance with the provisions of this Credit Agreement.
Further, for purposes of making calculations on a “Pro Forma Basis” hereunder,
(a) in the case of a Disposition, (i) income statement items (whether positive
or negative) attributable to the property, entities or business units that are
the subject of such Disposition shall be excluded to the extent relating to any
period prior to the date of the subject transaction, and (ii) Indebtedness paid
or retired in connection with the subject transaction shall be deemed to have
been paid and retired as of the first day of the applicable period; (b) in the
case of an Acquisition, (i) income statement items (whether positive or
negative) attributable to the property, entities or business units that are the
subject of such Acquisition shall be included as of the first day of the
applicable period to the extent relating to any period prior to the date of the
subject transaction, (ii) (x) except as set forth in clause (y), with respect to
any Real Property Asset acquired during such four fiscal quarter period, EBITDAR
shall be calculated using the applicable financial information with respect to
such Real Property Asset during such four fiscal quarter period, and (y) solely
with respect to skilled nursing facilities and hospitals acquired during such
four fiscal quarter period, EBITDAR shall be calculated using (A) with respect
to the first fiscal quarter of such acquisition, the applicable financial
information with respect to such Real Property Asset during the most recently
completed one fiscal quarter period multiplied by four (4), (B) with respect to
the second fiscal quarter of such acquisition, the applicable financial
information with respect to such Real Property Asset during the most recently
completed two fiscal quarter period multiplied by two (2), (C) with respect to
the third fiscal quarter of such acquisition, the applicable financial
information with respect to such Real Property Asset during the most recently
completed three fiscal quarter period multiplied by four thirds (4/3) and (D)
with respect to the fourth fiscal quarter of such acquisition, the applicable
financial information with respect to such Real Property Asset during the most
recently completed four fiscal quarter period, and (iii) Indebtedness incurred
in connection with the subject transaction shall be deemed to have been incurred
as of the first day of the applicable period (and interest expense shall be
imputed for the applicable period utilizing the actual interest rates thereunder
or, if actual rates are not ascertainable, assuming prevailing interest rates
hereunder) and (c) in the case of an Equity Transaction, Indebtedness paid or
retired in connection therewith shall be deemed to have been paid and retired as
of the first day of the applicable period. “Property” means all property owned
or leased by a Credit Party or any of its Subsidiaries, both real and personal.
“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time. 31



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc063.jpg]
“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. “Qualified Mortgage
Loan” means any direct or indirect wholly-owned interest in any Mortgage Loan
that is secured by a first mortgage or a first deed of trust on Real Property
Assets so long as the mortgagor or grantor with respect to such Mortgage Loan is
not delinquent sixty (60) days or more in interest or principal payments due
thereunder. “Rate Determination Date” means two (2) Business Days prior to the
commencement of such Interest Period (or such other day as is generally treated
as the rate fixing day by market practice in such interbank market, as
determined by the Administrative Agent; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
other day as otherwise reasonably determined by the Administrative Agent). “Real
Property Asset” means, a parcel of real property, together with all improvements
(if any) thereon, owned in fee simple or leased pursuant to an Eligible Ground
Lease, in each case, by any Person (other than a Trilogy Subsidiary); “Real
Property Assets” means a collective reference to each Real Property Asset.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder. “Recourse Indebtedness” means, with respect to any
Credit Party or Subsidiary, any Indebtedness, in respect of which recourse for
payment (except for limited or full recourse liability on account of customary
exceptions for fraud, misapplication of funds, environmental indemnities,
bankruptcy, transfer and due on sale violations, and other similar exceptions to
recourse liability) is to such Person; provided, that notwithstanding the
foregoing, Recourse Indebtedness shall not include any Indebtedness, in respect
of which such recourse for payment is to any Trilogy Investors, LLC or any
Subsidiary thereof (such Persons, the “Trilogy Subsidiaries”), in each case,
solely to the extent such Indebtedness (or the underlying Indebtedness giving
rise thereto) would not constitute Recourse Indebtedness of any Credit Party or
Subsidiary that is not a Trilogy Subsidiary. If any Indebtedness is partially
Non-Recourse Indebtedness and partially Recourse Indebtedness, only that portion
that is Recourse Indebtedness shall be included as Recourse Indebtedness for
purposes hereof, including Section 7.02(f)(ii). “Register” has the meaning
provided in Section 10.07(c). “Regulation U” means Regulation U of the FRB, as
in effect from time to time. “Regulation X” means Regulation X of the FRB, as in
effect from time to time. “REIT” means a real estate investment trust as defined
in Sections 856-860 of the Internal Revenue Code. “Related Parties” means, with
respect to any Person, such Person’s Affiliates and the partners, directors,
officers, employees, agents and advisors of such Person and of such Person’s
Affiliates. “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the thirty-day notice period has
been waived. 32



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc064.jpg]
“Request for Extension of Credit” means (a) with respect to a Borrowing of Loans
(including Swing Line Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application. “Required Lenders” means, as of any date of determination, at least
two Lenders (unless there is only one Lender at the time) having in the
aggregate more than fifty percent (50%) of (a) the sum of the Outstanding Amount
of the Term Loans and the Aggregate Revolving Commitments or (b) if the
commitment to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Article VIII, at least two Lenders
(unless there is only one Lender at the time) holding in the aggregate, more
than fifty percent (50%) of the sum of the Outstanding Amount of the Term Loans
and the Outstanding Amount of the Revolving Obligations (including, in each
case, the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans); provided, that
(i) the unfunded Commitments of any Defaulting Lender and (ii) the portion of
the Outstanding Amount of the Term Loans and the Outstanding Amount of the
Revolving Obligations (including, in each case, the aggregate amount of each
Revolving Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans) held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having at least 50% of (a) the Aggregate Revolving Commitments or (b) if
the Revolving Commitments and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Article VIII, Revolving
Lenders holding in the aggregate at least 50% of the Revolving Obligations
(including, in each case, the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans);
provided, that the unfunded Revolving Commitments of, and the portion of the
Revolving Obligations held or deemed held by, any Defaulting Lender that is a
Revolving Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders. “Required Term Lenders” means, at any time, Term
Loan Lenders having an Outstanding Amount of the Term Loans representing more
than 50% of the Outstanding Amount of the Term Loans of all Term Loan Lenders.
The Outstanding Amount of any Defaulting Lender shall be disregarded in
determining Required Term Lenders at any time. “Resolution Authority” means an
EEA Resolution Authority or, with respect to any UK Financial Institution, a UK
Resolution Authority. “Responsible Officer” means the chief executive officer,
president, chief operating officer and chief financial officer of any Credit
Party or any other officer or employee of the applicable Credit Party designated
in or pursuant to an agreement between the applicable Credit Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party. “Restricted Payment”
means any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of the Capital Stock of the
Parent, or on account of any return of capital to the Parent’s stockholders,
partners or members (or equivalent Person thereof); provided, that dividends to
the extent in the form of Capital Stock shall not constitute Restricted
Payments. 33



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc065.jpg]
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurodollar Loan denominated in an Alternative
Currency, (ii) each date of a continuation of a Eurodollar Loan denominated in
an Alternative Currency pursuant to Section 2.02, and (iii) such additional
dates as the Administrative Agent shall determine or the Required Revolving
Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Administrative Agent
or the L/C Issuer shall determine or the Required Revolving Lenders shall
require. “Revolving Credit Exposure” means, as to any Revolving Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Loans and such Revolving Lender’s participation in L/C Obligations and Swing
Line Loans at such time. “Revolving Commitment” means, with respect to each
Revolving Lender, the commitment of such Revolving Lender to make Revolving
Loans and to share in the Revolving Obligations hereunder up to such Revolving
Lender’s Revolving Commitment Percentage thereof. The aggregate principal amount
of the Revolving Commitments of all of the Revolving Lenders as in effect on the
Closing Date is One Hundred and Fifty Million Dollars ($150,000,000). “Revolving
Commitment Percentage” means, at any time for each Revolving Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is such Revolving Lender’s Revolving Committed Amount in Dollars and the
denominator of which is the Aggregate Revolving Committed Amount in Dollars,
subject to adjustment as provided in Section 2.15. The initial Revolving
Commitment Percentages are set forth on Schedule 2.01 (as such schedule reads as
of the Closing Date and may be updated from time to time). “Revolving Commitment
Period” means the period from and including the Closing Date to the earlier of
(a) in the case of Revolving Loans and Swing Line Loans, the Revolving Loan
Maturity Date, and, in the case of the Letters of Credit, the Letter of Credit
Expiration Date, or (b) the date on which the Revolving Commitments shall have
been terminated as provided herein. “Revolving Committed Amount” means, with
respect to each Revolving Lender, the amount of such Revolving Lender’s
Revolving Commitment. The initial Revolving Committed Amounts are set forth on
Schedule 2.01 (as such schedule reads as of the Closing Date and may be updated
from time to time). “Revolving Lenders” means a collective reference to the
Lenders holding Revolving Loans or Revolving Commitments. “Revolving Loan
Maturity Date” means January 25, 2022. “Revolving Loans” has the meaning
provided in Section 2.01. “Revolving Note” means the promissory notes in the
form of Exhibit B-1, if any, given to each Revolving Lender to evidence the
Revolving Loans and Swing Line Loans of such Revolving Lender, as amended,
restated, modified, supplemented, extended, renewed or replaced. “Revolving
Obligations” means the Revolving Loans, the L/C Obligations and the Swing Line
Loans. 34



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc066.jpg]
“Revolving Unused Fee” has the meaning given such term in Section 2.09(a). “S&P”
means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto. “Same Day Funds” means (a) with
respect to disbursements and payments in Dollars, immediately available funds,
and (b) with respect to disbursements and payments in an Alternative Currency,
same day or other funds as may be determined by the Administrative Agent or the
L/C Issuer, as the case may be, to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Alternative Currency. “Sanction(s)” means any sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or
other relevant sanctions authority. “SEC” means the Securities and Exchange
Commission, or any Governmental Authority succeeding to any of its principal
functions. “Secured Indebtedness” means any Indebtedness for borrowed money
(other than pursuant to this Credit Agreement), that is secured by a Lien.
“Secured Recourse Indebtedness” means any Secured Indebtedness, in respect of
which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, and other similar exceptions
to recourse liability) is to a Credit Party. “Securitization Transaction” means
any financing or factoring or similar transaction (or series of such
transactions) entered by any member of the Consolidated Parties pursuant to
which such member of the Consolidated Parties may sell, convey or otherwise
transfer, or grant a security interest in, accounts, payments, receivables,
rights to future lease payments or residuals or similar rights to payment to a
special purpose subsidiary or affiliate or any other Person. “Solvent” means,
with respect to any person on a particular date, that on such date (a) the fair
value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature given the likelihood of
refinancing, (d) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (e) such Person is not engaged in a business
or a transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability. “Special Notice Currency” means at any time an Alternative Currency,
other than the currency of a country that is a member of the Organization for
Economic Cooperation and Development at such time located in North America or
Europe. 35



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc067.jpg]
“Specified Fiscal Quarters” means each of the fiscal quarters ending June 30,
2020, September 30, 2020, December 31, 2020, March 31, 2021 and June 30, 2021.
“Specified Loan Party” has the meaning provided in Section 11.07. “Spot Rate”
for a currency means the rate determined by the Administrative Agent or the L/C
Issuer, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency. “Sterling” and “£” mean the lawful currency of the United
Kingdom. “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Parent. “Subsidiary Guarantor” means (a) each Material
Subsidiary of the Parent other than the Borrower, the Excluded Subsidiaries and
any taxable REIT subsidiary, and (b) each Subsidiary (other than the Borrower or
any Foreign Subsidiary) that is the owner of an Unencumbered Property included
in the Unencumbered Property Pool; provided that, in the event that the value of
the assets of all Subsidiary Guarantors is less than eighty-five percent (85%)
of the Consolidated Total Asset Value attributable to the Subsidiaries of the
Parent (other than the Borrower and the Excluded Subsidiaries), the Borrower (or
the Administrative Agent, in the event the Borrower has failed to do so within
ten (10) days of request therefor by the Administrative Agent) shall, to the
extent necessary, designate sufficient Subsidiaries to be deemed to be “Material
Subsidiaries” to eliminate such shortfall, and such designated Subsidiaries
shall thereafter constitute Material Subsidiaries. “Subsidiary Guarantor Joinder
Agreement” means a joinder agreement in the form of Exhibit F to be executed by
each new Subsidiary of the Parent that is required to become a Subsidiary
Guarantor in accordance with Section 6.15 hereof. “Swap Contract” means (a) any
Interest Rate Protection Agreement, (b) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (bc) any and
all transactions of any kind, and the related confirmations, that are subject to
the terms and conditions of, or governed by, any form of master 36



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc068.jpg]
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement. “Swap Termination Value” means, in respect of any one or more
Swap Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination values
determined in accordance therewith, such termination values, and (b) for any
date prior to the date referenced in clause (a), the amounts determined as the
mark-to-market values for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender). “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant
to Section 2.01(c). “Swing Line Commitment” means, with respect to the Swing
Line Lender, the commitment of the Swing Line Lender to make Swing Line Loans in
Dollars, and with respect to each Revolving Lender, the commitment of such
Revolving Lender to purchase participation interests in Swing Line Loans in
Dollars. “Swing Line Committed Amount” has the meaning provided in Section
2.01(c). “Swing Line Lender” means each of Bank of America, KeyBank, National
Association and Citizens Bank, National Association in its capacity as such, in
each case together with its successors in such capacity. In the event that there
is more than one Swing Line Lender at any time, references herein and in the
other Credit Documents to the Swing Line Lender shall be deemed to refer to the
Swing Line Lender in respect of the applicable Swing Line Loan or to all Swing
Line Lenders, as the context requires. “Swing Line Loans” has the meaning
provided in Section 2.01(c). “Synthetic Lease” means any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing arrangement that is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease under GAAP. “TARGET2” means the
Trans-European Automated Real-time Gross Settlement Express Transfer payment
system which utilizes a single shared platform and which was launched on
November 19, 2007. “TARGET Day” means any day on which TARGET2 (or, if such
payment system ceases to be operative, such other payment system, if any,
determined by the Administrative Agent to be a suitable replacement) is open for
the settlement of payments in Euro. “Taxes” means all present or future taxes,
levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto. “Tenant” means any Person who is a lessee with respect to any lease
held by a Consolidated Party as lessor or as an assignee of the lessor
thereunder. “Term Loan” has the meaning provided in Section 2.01(d). 37



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc069.jpg]
“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make its portion of the Term Loan to the
Borrower pursuant to Section 2.01(d), in the principal amount set forth opposite
such Term Loan Lender’s name on Schedule 2.01; provided that, at any time after
funding of a Term Loan, the determination of “Required Lender” shall also be
based on the Outstanding Amount of such Term Loan. The aggregate principal
amount of the Term Loan Commitments of all of the Term Loan Lenders as in effect
on the Closing Date is Four Hundred Eighty Million and Eighty Dollars
($480,000,000). “Term Loan Commitment Percentage” means, at any time for each
Term Loan Lender, a fraction (expressed as a percentage carried to the ninth
decimal place), the numerator of which is the aggregate amount of Term Loans in
Dollars (and/or aggregate Term Loan Commitment in Dollars, prior to the
termination thereof) held by such Term Loan Lender and the denominator of which
is the aggregate amount of Term Loans in Dollars (and/or aggregate Term Loan
Commitments in Dollars) held by all Term Loan Lenders. The initial Term Loan
Commitment Percentages are set forth on Schedule 2.01 (as such schedule reads as
of the Closing Date and may be updated from time to time). “Term Loan Hedged
Portion” means the portion of the Term Loan Facility that is subject to an
Interest Rate Protection Agreement as set forth on Schedule 2.01 as of the First
Amendment Effective Date and as may be adjusted from time to time pursuant to
Section 2.17. “Term Loan Lenders” means a collective reference to the Lenders
holding Term Loans or Term Loan Commitments. “Term Loan Maturity Date” means
January 25, 2022. “Term Loan Unhedged Portion” means the portion of the Term
Loan Facility that is not subject to an Interest Rate Protection Agreement as
set forth on Schedule 2.01 as of the First Amendment Effective Date and as may
be adjusted from time to time pursuant to Section 2.17. “Term Note” means the
promissory note in the form of Exhibit B-2, if any, given to each Term Loan
Lender to evidence the Term Loan of such Term Loan Lender, as amended, restated,
modified, supplemented, extended, renewed or replaced. “Threshold Amount” means
(a) for any Recourse Indebtedness, Twenty-Five Million Dollars ($25,000,000),
and (b) for any Non-Recourse Indebtedness, One Hundred Million Dollars
($100,000,000). “Total Credit Exposure” means, as to any Lender at any time, the
unused Commitments, Revolving Credit Exposure and Outstanding Amount of all Term
Loans of such Lender at such time. “Treasury Management Agreement” means any
agreement governing the provision of treasury or cash management services,
including, without limitation, deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards, employee credit card programs
and commercial cards), funds transfer, automated clearinghouse, direct debit,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services,
netting services, cash pooling arrangements, credit and debit card acceptance or
merchant services and other treasury or cash management services. “Trilogy
Subsidiary” means Trilogy REIT Holdings, LLC or any Subsidiary thereof, and
collectively, the “Trilogy Subsidiaries”. 38



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc070.jpg]
“Type” means, with respect to any Revolving Loan or Term Loan, its character as
a Base Rate Loan or a Eurodollar Loan. “UCC” means the Uniform Commercial Code
as from time to time in effect in the State of New York or, as the context
requires, any other applicable jurisdiction. “UCP” means, with respect to any
Letter of Credit, the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce (“ICC”) Publication No. 600 (or such later
version thereof as may be in effect at the time of issuance). “UK Financial
Institution” means any BRRD Undertaking (as such term is defined under the PRA
Rulebook (as amended form time to time) promulgated by the United Kingdom
Prudential Regulation Authority) or any person subject to IFPRU 11.6 of the FCA
Handbook (as amended from time to time) promulgated by the United Kingdom
Financial Conduct Authority, which includes certain credit institutions and
investment firms, and certain affiliates of such credit institutions or
investment firms. “UK Resolution Authority” means the Bank of England or any
other public administrative authority having responsibility for the resolution
of any UK Financial Institution. “Unconsolidated Affiliates” means an affiliate
of the Parent whose financial statements are not required to be consolidated
with the financial statements of the Parent in accordance with GAAP.
“Unencumbered Asset Value” means for any Consolidated Unencumbered Property, an
amount, not less than $0, equal to: (a) (1) for a Consolidated Unencumbered
Property owned by such Consolidated Party (other than a Trilogy Subsidiary) on
the last day of the then most recently ended fiscal quarter (other than a
Consolidated Unencumbered Property acquired during the then most recently ended
four fiscal quarters), an amount equal to the Net Operating Income for the most
recently completed fiscal quarter multiplied by four and (2) divided by the
applicable Capitalization Rate for such Consolidated Unencumbered Property and
(b) for a Consolidated Unencumbered Property acquired by such Consolidated Party
(other than a Trilogy Subsidiary) during the most recently ended four fiscal
quarters, the aggregate acquisition cost of such Consolidated Unencumbered
Property. “Unencumbered Indebtedness Yield” means, as of any date of
determination, the ratio of (a) (i) Consolidated Unencumbered NOI plus (ii)
interest income from unencumbered Qualified Mortgage Loans, as of the end of the
most recently completed fiscal quarter, multiplied by four (4) to (b) the
Consolidated Unsecured Indebtedness for the most recently completed fiscal
quarter. For the avoidance of doubt, the interest income from unencumbered
Qualified Mortgage Loans that are owned by the Consolidated Parties (other than
the Trilogy Subsidiaries) for less than one fiscal quarter will be included in
calculating Unencumbered Indebtedness Yield as if such Qualified Mortgage Loans
were owned by thesuch Consolidated Parties as of the beginning of the then most
recently completed fiscal quarter. “Unencumbered Net Operating Income” means,
for any period, the Net Operating Income from all Unencumbered Properties.
“Unencumbered Property” means, as of any date of determination, each Eligible
Unencumbered Property, and each Real Property Asset that is identified as an
Unencumbered Property in accordance with Section 6.16 and was included in the
calculations set forth in the most recent Unencumbered Property Certificate
delivered to the Administrative Agent. “Unencumbered Property Certificate” means
a certificate substantially in the form of Exhibit C hereto. 39



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc071.jpg]
“Unencumbered Property Pool” means, collectively, on and after the Closing Date,
(i) the Real Property Assets that satisfy the criteria set forth in the
definition of Eligible Unencumbered Properties that are included in the
calculations set forth in the most recent Unencumbered Property Certificate
delivered to the Administrative Agent and (ii) also collectively satisfy the
Unencumbered Property Pool Criteria. “Unencumbered Property Pool Criteria” means
the following diversification parameters and other criteria: (a) no single
Unencumbered Property shall account for greater than twenty five percent (25%)
of the Consolidated Unencumbered Total Asset Value, with any excess being
subtracted from the Consolidated Unencumbered Total Asset Value; (b)
Unencumbered Properties that are located in any single metropolitan statistical
area shall not account for greater than twenty five percent (25%) of the
Consolidated Unencumbered Total Asset Value, with any excess being subtracted
from the Consolidated Unencumbered Total Asset Value; (c) no more than twenty
five percent (25%) of the Consolidated Unencumbered Total Asset Value shall be
attributable to one or more Unencumbered Properties with the same Tenant, with
any excess being subtracted from the Consolidated Unencumbered Total Asset
Value; (d) no more than fifteen percent (15%) of the Consolidated Unencumbered
Total Asset Value shall be attributable to Unencumbered Properties of which the
Parent, the Borrower or any Wholly Owned Subsidiary of the Borrower own less
than ninety five percent (95%) of the Capital Stock of the applicable Controlled
Party with ordinary voting rights issued by the applicable Controlled Party,
with any excess being subtracted from the Consolidated Unencumbered Total Asset
Value; (e) no more than twenty percent (20%) of the Consolidated Unencumbered
Total Asset Value may be attributable to hospital properties, with any excess
being subtracted from the Consolidated Unencumbered Total Asset Value; and (f)
no more than twenty percent (20%) of the Consolidated Unencumbered Total Asset
Value may be attributable to skilled nursing facilities, with any excess being
subtracted from the Consolidated Unencumbered Total Asset Value. “Unfunded
Pension Liability” means the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Internal Revenue Code for the
applicable plan year. “United States” or “U.S.” means the United States of
America. “Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).
“Unused Fee Rate” means for any calendar quarter (a) twenty five hundredths of
one percent (0.25%) per annum if the average daily Commitment Utilization
Percentage for such quarter is less than or equal to fifty percent (50%) and (b)
twenty hundredths of one percent (0.20%) per annum if the average daily
Commitment Utilization Percentage for such quarter is greater than fifty percent
(50%). 40



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc072.jpg]
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code. “Wholly Owned” means, with
respect to any direct or indirect Subsidiary of any Person, that one hundred
percent (100%) of the Capital Stock with ordinary voting power issued by such
Subsidiary (other than directors’ qualifying shares and investments by foreign
nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person. “Write-Down and Conversion Powers” means, (a) with
respect to any EEA Resolution Authority, the write-down and conversion powers of
such EEA Resolution Authority from time to time under the Bail-In Legislation
for the applicable EEA Member Country, which write-down and conversion powers
are described in the EU Bail-In Legislation Schedule, and (b) with respect to
the United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers. 1.02 Interpretive Provisions. With reference
to this Credit Agreement and each other Credit Document, unless otherwise
provided herein or in such other Credit Document: (a) The meanings of defined
terms are equally applicable to the singular and plural forms of the defined
terms. (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof. (ii) Unless
otherwise provided or required by context, Article, Section, Exhibit and
Schedule references are to the Credit Document in which such reference appears.
(iii) The term “including” is by way of example and not limitation. (iv) The
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form. (c) In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”; and the word “through” means “to and including.” (d) Section
headings herein and in the other Credit Documents are included for convenience
of reference only and shall not affect the interpretation of this Credit
Agreement or any other Credit Document. 41



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc073.jpg]
1.03 Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Credit Agreement shall be prepared in conformity
with, GAAP applied on a consistent basis, as in effect from time to time,
applied in a manner consistent with that used in preparing the Audited Financial
Statements except as otherwise specifically prescribed herein. (b) The Borrower
will provide a written summary of material changes in GAAP or in the consistent
application thereof with each annual and quarterly Compliance Certificate
delivered in accordance with Section 6.02(a). If at any time any change in GAAP
or in the consistent application thereof would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and either the
Borrower or the Required Lenders shall object in writing to determining
compliance based on such change, then such computations shall continue to be
made on a basis consistent with the most recent financial statements delivered
pursuant to Section 6.01(a) or (b) as to which no such objection has been made.
Notwithstanding the foregoing, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any change to GAAP
occurring after the Closing Date as a result of the adoption of Accounting
Standards Update, 2016-02 Leases (Topic 842), issued by the Financial Accounting
Standards Board in February 2016, or any other proposals issued by the Financial
Accounting Standards Board in connection therewith, in each case if such change
would require treating any lease (or similar arrangement conveying the right to
use an asset) as a capital or financing lease where such lease (or similar
arrangement) was not required to be so treated under GAAP as in effect on the
Closing Date. (c) Determinations of the calculation of and compliance with the
financial covenants set forth in Section 6.12 shall be made on a Pro Forma
Basis. 1.04 Rounding. Any financial ratios required to be maintained by the
Consolidated Parties pursuant to this Credit Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number). 1.05 Exchange Rates; Currency
Equivalents. (a) The Administrative Agent or the L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Extension of Credits and Outstanding
Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Credit Parties hereunder or calculating financial covenants hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Credit Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable. 42



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc074.jpg]
(b) Wherever in this Credit Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurodollar Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurodollar Loan or Letter of Credit is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the L/C
Issuer, as the case may be. (c) The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any
comparable or successor rate thereto. 1.06 Additional Alternative Currencies.
(a) The Borrower may from time to time request that Eurodollar Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Eurodollar Loans, such request shall be
subject to the approval of the Administrative Agent and the Lenders; and in the
case of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the L/C
Issuer. (b) Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., 20 Business Days prior to the date of the desired Extension of
Credit (or such other time or date as may be agreed by the Administrative Agent
and, in the case of any such request pertaining to Letters of Credit, the L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurodollar Loans, the Administrative Agent shall promptly notify
each Lender thereof; and in the case of any such request pertaining to Letters
of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof. Each Lender (in the case of any such request pertaining to Eurodollar
Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurodollar Loans or the issuance of Letters of
Credit, as the case may be, in such requested currency. (c) Any failure by a
Lender or the L/C Issuer, as the case may be, to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by such Lender or the L/C Issuer, as the case may be, to permit
Eurodollar Loans to be made or Letters of Credit to be issued in such requested
currency. If the Administrative Agent and all the Lenders consent to making
Eurodollar Loans in such requested currency, the Administrative Agent shall so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Borrowings of
Eurodollar Loans; and if the Administrative Agent and the L/C Issuer consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Borrower. 43



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc075.jpg]
1.07 Change of Currency. (a) Each obligation of the Borrower to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption. If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Credit Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period. (b) Each provision of this Credit Agreement
shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify to be appropriate to reflect
the adoption of the Euro by any member state of the European Union and any
relevant market conventions or practices relating to the Euro. (c) Each
provision of this Credit Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency. 1.08 References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Credit Documents) and other contractual instruments shall be deemed to
include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Credit Document; and (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law. 1.09 Times of Day. Unless otherwise
provided, all references herein to times of day shall be references to Central
time (daylight or standard, as applicable). The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “Eurodollar Rate” or with respect to
any comparable or successor rate thereto. 1.10 Letter of Credit Amounts. Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the Dollar Equivalent of the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such 44



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc076.jpg]
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time. 1.11 Divisions. For all
purposes under the Credit Documents, in connection with any division or plan of
division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time. ARTICLE II COMMITMENTS AND
EXTENSION OF CREDIT 2.01 Commitments. Subject to the terms and conditions set
forth herein: (a) Revolving Loans. During the Revolving Commitment Period, each
Revolving Lender severally agrees to make revolving credit loans (the “Revolving
Loans”) to the Borrower in Dollars or in one or more Alternative Currencies on
any Business Day; provided that after giving effect to any such Revolving Loan,
(i) with regard to the Revolving Lenders collectively, the aggregate Outstanding
Amount of Revolving Obligations shall not exceed ONE HUNDRED AND FIFTY MILLION
DOLLARS ($150,000,000), (as increased or decreased from time to time pursuant to
this Credit Agreement, the “Aggregate Revolving Committed Amount”), (ii) with
regard to each Revolving Lender individually, such Revolving Lender’s Revolving
Commitment Percentage of Revolving Obligations shall not exceed its respective
Revolving Committed Amount and (iii) the Outstanding Amount of all Revolving
Loans denominated in Alternative Currencies shall not exceed the Alternative
Currency Sublimit. Revolving Loans may consist of Base Rate Loans, Eurodollar
Loans, or a combination thereof, as provided herein, and may be repaid and
reborrowed in accordance with the provisions hereof. (b) Letters of Credit.
During the Revolving Commitment Period, (i) the L/C Issuer, in reliance upon the
commitments of the Revolving Lenders set forth herein, agrees (A) to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of Borrower on any Business Day, (B) to amend or
renew Letters of Credit previously issued hereunder, and (C) to honor drafts
under Letters of Credit; and (ii) the Revolving Lenders severally agree to
purchase from the L/C Issuer a participation interest in the Letters of Credit
issued hereunder in an amount equal to such Revolving Lender’s Revolving
Commitment Percentage thereof; provided that (A) the aggregate principal amount
of L/C Obligations shall not exceed an amount equal to $25,000,000, the “L/C
Committed Amount”), (B) with regard to the Revolving Lenders collectively, the
aggregate principal amount of Revolving Obligations shall not exceed the
Aggregate Revolving Committed Amount, and (C) with regard to each Revolving
Lender individually, such Revolving Lender’s Revolving Commitment Percentage of
Revolving Obligations shall not exceed its respective Revolving Committed
Amount. Subject to the terms and conditions hereof, the Borrower’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly the Borrower
may obtain Letters of Credit to replace Letters of Credit that have expired or
that have been drawn upon and reimbursed. 45



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc077.jpg]
(c) Swing Line Loans. During the Revolving Commitment Period, the Swing Line
Lender shall make revolving credit loans (the “Swing Line Loans”) in Dollars to
the Borrower on any Business Day; provided that (i) the aggregate principal
amount of Swing Line Loans shall not exceed an amount equal to $25,000,000 (as
such amount may be adjusted in accordance with the provisions hereof, the “Swing
Line Committed Amount”), notwithstanding the fact that such Swing Line Loans,
when aggregated with the Revolving Commitment Percentage of the Revolving
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Revolving Lender’s Revolving Commitment,made by such Swing Line Lender
following the First Amendment Effective Date shall not exceed $0, (ii) with
respect to the Revolving Lenders collectively, the aggregate principal amount of
Revolving Obligations shall not exceed the Aggregate Revolving Committed Amount,
(iii) the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan and (iv) the Swing Line Lender shall
not be under any obligation to make any Swing Line Loan if it shall determine
(which determination shall be conclusive and binding absent manifest error) that
it has, or by such Borrowing may have, Fronting Exposure. Swing Line Loans shall
be Daily Floating Eurodollar Rate Loans, and may be repaid and reborrowed in
accordance with the provisions hereof. Immediately upon the making of a Swing
Line Loan, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a participation
interest in such Swing Line Loan in an amount equal to the product of such
Revolving Lender’s Revolving Commitment Percentage thereof. No Swing Line Loan
shall remain outstanding for longer than five (5) Business Days. (d) Term Loan.
Subject to the terms and conditions hereof and in reliance upon the
representations and warranties set forth herein, each Term Loan Lender
severally, but not jointly, agrees to fund its pro rata share of a term loan to
the Borrower (the “Term Loan”) on the Closing Date in an aggregate amount not to
exceed such Term Loan Lender’s Term Loan Commitment; provided, that after giving
effect to any Borrowing under the Term Loan Facility, the outstanding amount of
the Term Loan shall not exceed the total Term Loan Commitment. Term Loans may
consist of Base Rate Loans, Eurodollar Loans, or a combination thereof, as
provided herein. Term Loans may be repaid in whole or in part at any time but
amounts repaid on the Term Loan may not be reborrowed. (e) Increases of the
Aggregate Revolving Commitments; Addition of Incremental Term Loan Facilities.
The Borrower shall have the right, upon at least five (5) Business Days’ prior
written notice to the Administrative Agent, to increase the Aggregate Revolving
Commitments (each such increase, an “Incremental Revolving Increase”) or to add
one or more tranches of term loans (each an “Incremental Term Loan Facility”;
each Incremental Term Loan Facility and each Incremental Revolving Increase are
collectively referred to as “Incremental Facilities”), provided that (i) the
aggregate principal amount of all Incremental Facilities shall not exceed
$370,000,000; (ii) no Default or Event of Default shall exist on the effective
date of any Incremental Facility or would exist after giving effect to any such
Incremental Facility; (iii) no existing Lender shall be under any obligation to
provide any commitment to an Incremental Facility (an “Incremental Facility
Commitment”) and any such decision whether to provide an Incremental Facility
Commitment shall be in such Lender’s sole and absolute discretion; 46



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc078.jpg]
(iv) each Incremental Facility Commitment shall be in a minimum principal amount
of $5,000,000 and in integral multiples of $1,000,000 in excess thereof (or such
lesser amounts as the Administrative Agent and the Borrower may agree); (v) the
maturity date of any Incremental Revolving Increase shall be the Revolving Loan
Maturity Date and the maturity date of any Incremental Term Loan Facility shall
be the Term Loan Maturity Date; (vi) each Person providing an Incremental
Facility Commitment shall qualify as an Eligible Assignee; (vii) the Borrower
shall deliver to the Administrative Agent: (A) a certificate of each Credit
Party dated as of the date of such increase signed by a Responsible Officer of
such Credit Party certifying and attaching resolutions adopted by the board of
directors or equivalent governing body of such Credit Party approving such
Incremental Facility; (B) a certificate of the Borrower dated as of the
effective date of such Incremental Facility signed by a Responsible Officer of
the Borrower certifying that, before and after giving effect to such Incremental
Facility, (I) the representations and warranties of each Credit Party contained
in Article V or any other Credit Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and (II) no Default or
Event of Default exists; (C) any new or amended and restated Notes (to the
extent requested by the Lenders) to reflect such Incremental Facilities; (D)
opinions of legal counsel to the Credit Parties, addressed to the Administrative
Agent and each Lender (including each Person providing an Incremental Facility
Commitment), dated as of the effective date of such Incremental Facility, in
form and substance reasonably satisfactory to the Administrative Agent; and (E)
all fees, including but not limited to arrangement and upfront fees required
under any engagement letter or fee letter due in connection with the syndication
of the commitments to fund such Incremental Facility; (viii) the Administrative
Agent shall have received documentation from each Person providing an
Incremental Facility Commitment evidencing its Incremental Facility Commitment
and its obligations under this Agreement in form and substance reasonably
acceptable to the Administrative Agent, including, without limitation a Lender
Joinder Agreement substantially in the form of Exhibit G attached hereto or
other arrangement reasonably acceptable to the Administrative Agent; (ix) in the
case of any Incremental Revolving Increase with respect to the Aggregate
Revolving Commitments, (A) if any Revolving Loans are outstanding on the 47



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc079.jpg]
date of such increase, (I) each Lender providing such Incremental Revolving
Increase shall make Revolving Loans, the proceeds of which shall be applied by
the Administrative Agent to prepay the Revolving Loans of the existing Revolving
Lenders, in an amount necessary such that after giving effect thereto the
outstanding Revolving Loans are held ratably among all the Revolving Lenders and
(II) the Borrower shall pay an amount required pursuant to Section 3.05 as a
result of any such prepayment of Revolving Loans of existing Revolving Lenders
and (B) such Incremental Revolving Increase shall be on the exact same terms and
pursuant to the exact same documentation applicable to such existing Revolving
Loans; and (x) in the case of an Incremental Term Loan Facility and subject to
the requirements of clauses (e)(i) through (vii) above, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower
may, from time to time, request an increase to the Term Loan Commitments, or one
or more additional term loan tranches. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders). The Incremental Facility Commitments and credit extensions
thereunder shall constitute Commitments and Obligations under, and shall be
entitled to all the benefits afforded by, this Credit Agreement and the other
Credit Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty. 2.02 Borrowings, Conversions and Continuations. (a)
Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Loans shall be made upon the Borrower’s irrevocable
notice to the Administrative Agent, which may be given by (A) telephone or (B) a
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Administrative Agent of a Loan Notice. Each such notice must
be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Loans denominated in Dollars or of any conversion of
Eurodollar Loans denominated in Dollars to Base Rate Loans, (ii) four Business
Days (or five Business Days in the case of a Special Notice Currency) prior to
the requested date of any Borrowing or continuation of Eurodollar Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing of Base Rate Loans. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing, conversion or continuation shall be in a principal
amount of (i) with respect to Eurodollar Loans, Five Hundred Thousand Dollars
($500,000) or a whole multiple of One Hundred Thousand Dollars ($100,000) in
excess thereof (or, in connection with any conversion or continuation of a Term
Loan, if less, the entire principal thereof then outstanding) or (ii) with
respect to Base Rate Loans, Five Hundred Thousand Dollars ($500,000) or a whole
multiple of One Hundred Thousand Dollars ($100,000) in excess thereof (or, in
connection with any conversion or continuation of a Term Loan, if less, the
entire principal thereof then outstanding). Each Loan Notice shall specify (i)
whether the applicable request is with respect to Revolving Loans or Term Loans,
(ii) whether such request is for a Borrowing, conversion, or continuation, (iii)
the requested date of such Borrowing, conversion or continuation (which shall be
a Business Day), (iv) the principal amount of Loans to be borrowed, converted or
continued, (v) the Type of Loans to be borrowed, converted or continued, (vi) if
applicable, the duration of the Interest Period with respect thereto and (vii)
the currency of the Loans to be borrowed. If the Borrower fails to specify a
currency in a Loan Notice requesting a Borrowing, then the Loans so 48



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc080.jpg]
requested shall be made in Dollars. If the Borrower fails to specify a Type of
Loan in a Loan Notice, the Loan shall be made as a Base Rate Loan, or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to one-month Eurodollar
Loans; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurodollar Loans in their original currency with an Interest
Period of one month. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Loans in any Loan Notice, but fails to specify an
Interest Period, the Interest Period will be deemed to be one month. No Loan may
be converted into or continued as a Loan denominated in a different currency,
but instead must be repaid in the original currency of such Loan and reborrowed
in the other currency. (b) Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender, as applicable, of the
amount and currency of its Revolving Commitment Percentage or Term Loan
Commitment Percentage of the applicable Loans, as the case may be, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender, as applicable, of the details of
any automatic conversion to Base Rate Loans or continuation of Loans denominated
in a currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 2:00
p.m., in the case of any Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Extension of Credit,
Section 4.01), the Administrative Agent shall make all funds so received
available to the party referenced in the applicable Loan Notice in like funds as
received by the Administrative Agent either by (i) crediting the account of the
applicable party on the books of the Administrative Agent with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Loan Notice with
respect to such Borrowing denominated in Dollars is given by the Borrower, there
are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, second, to the payment in full of any such Swing Line Loans, and
third, to the party identified in the applicable Loan Notice as provided above.
(c) Except as otherwise provided herein, without the consent of the Required
Lenders, (i) a Eurodollar Loan may be continued or converted only on the last
day of an Interest Period for such Eurodollar Loan and (ii) any conversion into,
or continuation as, a Eurodollar Loan may be made only if the conditions to
Extension of Credit in Section 4.02 have been satisfied. During the existence of
a Default or Event of Default, (i) no Loan may be requested as, converted to or
continued as a Eurodollar Loan (whether in Dollars or any Alternative Currency)
and (ii) at request of the Required Lenders, any or all of the then outstanding
Eurodollar Loans denominated in an Alternative Currency shall be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto. (d) The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
interest rate applicable to any Interest Period for Eurodollar Loans upon
determination of such interest rate. The determination of the Eurodollar Rate by
the Administrative Agent shall be conclusive in the absence of manifest error.
At any time that Base Rate Loans are 49



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc081.jpg]
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change. (e) After giving
effect to all Borrowings, all conversions of Loans from one Type to the other,
and all continuations of Loans as the same Type, there shall not be more than
seven (7) Interest Periods in effect with respect to Loans. (f) Notwithstanding
the foregoing provisions of this Section 2.02 or any other provisions in any
other Credit Document to the contrary, at all times when any Swap Contract of
any Credit Party to which a Lender or any Affiliate of a Lender is a party is in
effect, Borrower shall elect Interest Periods of one month in duration for all
Eurodollar Rate Loans. Borrower shall time its rate election so that each
Interest Period with respect to such Eurodollar Rate Loans ends on a day when a
payment is due from either counterparty under any such Swap Contract. 2.03
Additional Provisions with respect to Letters of Credit. (a) Obligation to Issue
or Amend. (i) The L/C Issuer shall not issue any Letter of Credit if: (A) the
issuance of such Letter of Credit would violate one or more policies of the L/C
Issuer; or (B) such Letter of Credit is in an initial amount less than Fifty
Thousand Dollars ($50,000) or is not a standby letter of credit; or (C) except
as otherwise agreed by the Administrative Agent and the L/C Issuer, the Letter
of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency; (D) the L/C Issuer does not as of the issuance date of the
requested Letter of Credit issue Letters of Credit in the requested currency; or
(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion. (ii) The L/C Issuer shall be under no obligation to issue any Letter
of Credit if: (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any 50



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc082.jpg]
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense that was not applicable on the Closing Date
and that the L/C Issuer in good faith deems material to it; (B) the expiry date
of such requested Letter of Credit would occur more than twelve (12) months
after the date of issuance or last renewal, unless the Required Revolving
Lenders have approved such expiry date; (C) the expiry date of such requested
Letter of Credit would occur after the Letter of Credit Expiration Date, unless
the L/C Issuer has approved such expiry date; (D) one or more applicable
conditions contained in Section 4.02 shall not then be satisfied and the L/C
Issuer shall have received written notice thereof from any Revolving Lender or
any Credit Party at least one Business Day prior to the requested date of
issuance of such Letter of Credit; or (E) the Revolving Commitments have been
terminated pursuant to Article VIII. (iii) The L/C Issuer shall be under no
obligation to amend any Letter of Credit if: (A) the L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof; or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit. (iv) The L/C Issuer
shall not amend any Letter of Credit if: (A) one or more applicable conditions
contained in Section 4.02 shall not then be satisfied and the L/C Issuer shall
have received written notice thereof from any Revolving Lender or any Credit
Party at least one Business Day prior to the requested date of amendment of such
Letter of Credit; or (B) the Revolving Commitments have been terminated pursuant
to Article VIII. (b) Procedures for Issuance and Amendment. (i) Each Letter of
Credit shall be issued or amended, as the case may be, upon the request of the
Borrower delivered to the L/C Issuer (with a copy to the Administrative Agent)
in the form of a Letter of Credit Application, appropriately completed and
signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by 51



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc083.jpg]
electronic transmission using the system provided by the L/C Issuer, by personal
delivery or by any other means acceptable to the L/C Issuer. Such Letter of
Credit Application must be received by the L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least two (2) Business Days (or such later
date and time as the L/C Issuer may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require. (ii) Promptly after receipt of any Letter
of Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof. Upon receipt
by the L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, the L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the
applicable Person or enter into the applicable amendment, as the case may be, in
each case in accordance with the L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Revolving
Commitment Percentage of such Letter of Credit. (iii) Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to an
advising bank with respect thereto or to the beneficiary thereof, the L/C Issuer
will also deliver to the Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment. (c) Drawings and
Reimbursements; Funding of Participations. (i) Upon receipt from the beneficiary
of any Letter of Credit of any notice of a drawing under such Letter of Credit,
the L/C Issuer shall notify the Borrower and the Administrative Agent thereof.
In the case of a Letter of Credit denominated in an Alternative Currency, the
Borrower shall reimburse the L/C Issuer in such Alternative Currency, unless (A)
the L/C Issuer (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, the Borrower shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse the L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the 52



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc084.jpg]
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Borrower shall directly reimburse the L/C Issuer in
an amount equal to the amount of such drawing and in the applicable currency.
The L/C Issuer will notify the Administrative Agent on the Honor Date of any
failure of the Borrower to reimburse the L/C Issuer for a drawing under a Letter
of Credit. In the event that (A) a drawing denominated in an Alternative
Currency is to be reimbursed in Dollars pursuant to the second sentence in this
Section 2.03(c)(i) and (B) the Dollar amount paid by the Borrower, whether on or
after the Honor Date, shall not be adequate on the date of that payment to
purchase in accordance with normal banking procedures a sum denominated in the
Alternative Currency equal to the drawing, the Borrower agrees, as a separate
and independent obligation, to indemnify the L/C Issuer for the loss resulting
from its inability on that date to purchase the Alternative Currency in the full
amount of the drawing. If the Borrower fails to timely reimburse the L/C Issuer
on the Honor Date, the Administrative Agent shall promptly notify each Revolving
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the amount of such Revolving Lender’s Revolving Commitment Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice. (ii) Each Revolving Lender (including the Revolving Lender acting
as L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Revolving Commitment Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Lender that so makes funds available shall be
deemed to have made a Revolving Loan that is a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer in Dollars. (iii) With respect to any Unreimbursed Amount that is not
fully refinanced by a Borrowing of Base Rate Loans for any reason, the Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Lender’s payment to
the Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Revolving Lender in
satisfaction of its participation obligation under this Section 2.03. 53



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc085.jpg]
(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Revolving Commitment Percentage of such amount shall be solely for the account
of the L/C Issuer. (v) Each Revolving Lender’s obligation to make Revolving
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any set-off, counterclaim, recoupment, defense or other right that such
Revolving Lender may have against the L/C Issuer, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a Default
or Event of Default, (C) non-compliance with the conditions set forth in Section
4.02, or (D) any other occurrence, event or condition, whether or not similar to
any of the foregoing. No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein. (vi) If any Revolving Lender fails to
make available to the Administrative Agent for the account of the L/C Issuer any
amount required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
the L/C Issuer shall be entitled to recover from such Revolving Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
L/C Issuer submitted to any Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error. (d) Repayment of Participations. (i) At any time after
the L/C Issuer has made a payment under any Letter of Credit and has received
from any Revolving Lender such Revolving Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from a Credit Party or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such
Revolving Lender its Revolving Commitment Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Lender’s L/C Advance was outstanding) in Dollars and in the
same funds as those received by the Administrative Agent. (ii) If any payment
received by the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Revolving Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Revolving Commitment
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from 54



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc086.jpg]
the date of such demand to the date such amount is returned by such Revolving
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. (e) Obligations Absolute. The obligations of the Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Credit Agreement
under all circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit, this Credit Agreement, any other Credit
Document or any other agreement or instrument relating thereto; (ii) the
existence of any claim, counterclaim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of such
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Credit Agreement, the transactions contemplated hereby or
by such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; (v) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing, including
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, the Borrower; (vi) waiver by the L/C Issuer of any
requirement that exists for the L/C Issuer’s protection and not the protection
of the Borrower or any waiver by the L/C Issuer which does not in fact
materially prejudice the Borrower; (vii) honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a drafts; (viii) any payment by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable; or 55



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc087.jpg]
(ix) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or in the relevant current
markets generally. The Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will immediately notify the L/C Issuer. The Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid. (f) Role
of L/C Issuer. Each Revolving Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the correspondents, participants or
assignees of the L/C Issuer shall be liable to any Revolving Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Revolving Lenders, the Required Revolving Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary. (g) Cash Collateral. Upon the request of the Administrative
Agent or the Required Revolving Lenders, (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the L/C Cash Collateralization
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, the Borrower shall be deemed to have requested a Borrowing of
Base Rate Loans in the amount of the then Outstanding Amount of all L/C
Obligations (determined as of 56



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc088.jpg]
the date of such L/C Borrowing or the L/C Cash Collateralization Date, as the
case may be) and to the extent of unavailability of Base Rate Loans, the
Borrower shall immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations. In the event that the Borrower is deemed to have requested a
Borrowing of Base Rate Loans on the L/C Cash Collateralization Date, the
Borrower hereby authorizes the L/C Issuer and the Administrative Agent to
deposit the proceeds of such borrowing directly into a deposit account with the
Administrative Agent in order the Cash Collateralize the L/C Obligations. For
purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the L/C Issuer and the
Revolving Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the L/C Issuer (which documents are hereby
consented to by the Revolving Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuer and the Revolving Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing. Cash Collateral shall be maintained in blocked, non interest
bearing deposit accounts with the Administrative Agent. (h) Applicability of ISP
and UCP; Limitation of Liability. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each Letter of Credit. Notwithstanding the foregoing, the L/C
Issuer shall not be responsible to the Borrower for, and the L/C Issuer’s rights
and remedies against the Borrower shall not be impaired by, any action or
inaction of the L/C Issuer required or permitted under any law, order or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP or the UCP,
as applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law and Practice, whether or not any Letter
of Credit chooses such law or practice. (i) Letter of Credit Fees. The Borrower
shall pay Letter of Credit fees as set forth in Section 2.09. (j) Conflict with
Letter of Credit Application. In the event of any conflict between the terms
hereof and the terms of any Issuer Document, the terms hereof shall control. (k)
Multiple L/C Issuers. The Borrower may select which L/C Issuer it requests to
issue a Letter of Credit. (l) Reports. Each L/C Issuer shall provide to the
Administrative Agent a list of outstanding Letters of Credit issued by it
(together with type, amounts, maturity and/or cancellation date). 2.04
Additional Provisions with respect to Swing Line Loans. (a) Borrowing
Procedures. Each Swing Line Borrowing shall be made upon the Borrower’s
irrevocable notice to the Swing Line Lender and the Administrative Agent, which
may be given by (A) telephone or (B) a Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a Loan Notice. Each such Loan Notice must be received by
the Swing Line Lender and the Administrative Agent not later than 12:00 p.m. on
the requested borrowing date, and shall 57



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc089.jpg]
specify (i) the amount to be borrowed, which shall be a minimum of One Hundred
Thousand Dollars ($100,000), and (ii) the requested borrowing date, which shall
be a Business Day. Promptly after receipt by the Swing Line Lender of any Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in this Article II, or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Loan Notice, make
the amount of its Swing Line Loan available to the Borrower by crediting the
account of the Borrower on the books of the Swing Line Lender in Same Day Funds.
(b) Refinancing. (i) The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Lender make a Revolving Loan that is a Base Rate Loan in an amount
equal to such Revolving Lender’s Revolving Commitment Percentage of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, the
unutilized portion of the Aggregate Revolving Commitments or the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Lender shall make an amount equal to its
Revolving Commitment Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in Same Day Funds for the account of the
Swing Line Lender at the Administrative Agent’s Office for Dollar-denominated
payments not later than 2:00 p.m. on the day specified in such Loan Notice,
whereupon, subject to Section 2.04(b)(ii), each Revolving Lender that so makes
funds available shall be deemed to have made a Revolving Loan that is a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the Swing Line Lender. (ii) If for any reason any Swing
Line Loan cannot be refinanced by such a Borrowing of Revolving Loans in
accordance with Section 2.04(b)(i), the request for Revolving Loans submitted by
the Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Revolving Lenders fund its risk participation
in the relevant Swing Line Loan and each Revolving Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(b)(i) shall be deemed payment in respect of such participation.
(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this Section
2.04(b)) by the time specified in Section 2.04(b)(i), the Swing Line Lender
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, 58



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc090.jpg]
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect. A certificate of the Swing Line Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error. (iv)
Each Revolving Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(b)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right that such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or Event of Default, (C) non-compliance with the
conditions set forth in Section 4.02, or (D) any other occurrence, event or
condition, whether or not similar to any of the foregoing. No such purchase or
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein. (c) Repayment of Participations. (i) At any time after any Revolving
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Lender its Revolving
Commitment Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Lender’s risk participation was funded) in the same funds as those received by
the Swing Line Lender. (ii) If any payment received by the Swing Line Lender in
respect of principal or interest on any Swing Line Loan is required to be
returned by the Swing Line Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Lender shall pay to the Swing
Line Lender its Revolving Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swing Line Lender. (d) Interest for Account of Swing Line Lender. The
Swing Line Lender shall be responsible for invoicing the Borrower (by delivery
of an invoice or other notice to the Borrower) for interest on the Swing Line
Loans. Until each Revolving Lender funds its Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Revolving Commitment Percentage of any Swing Line Loan, interest in respect
thereof shall be solely for the account of the Swing Line Lender. (e) Payments
Directly to Swing Line Lender. The Borrower shall make all payments of principal
and interest in respect of the Swing Line Loans directly to the Swing Line
Lender. 59



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc091.jpg]
(f) Multiple Swing Line Lenders. The Borrower may select which Swing Line Lender
it requests to issue a Swing Line Loan. (g) Reports. Each Swing Line Lender
shall provide to the Administrative Agent a list of outstanding Swing Line Loans
issued by it (together with type, amounts, maturity and/or cancellation date).
2.05 Repayment of Loans. (a) Revolving Loans. The Borrower shall repay to the
Revolving Lenders on the Revolving Loan Maturity Date the aggregate principal
amount of Revolving Loans outstanding on such date. (b) Swing Line Loans. The
Borrower shall repay each Swing Line Loan on the earliest to occur of (i) the
date five (5) Business Days after such Loan is made and (ii) the Revolving Loan
Maturity Date. (c) Term Loans. The Borrower shall repay to the Term Loan Lenders
on the Term Loan Maturity Date the aggregate principal amount of Term Loans
outstanding on such date. 2.06 Prepayments. (a) Voluntary Prepayments. The Loans
may be repaid in whole or in part without premium or penalty (except, in the
case of Loans other than Base Rate Loans, amounts payable pursuant to Section
3.05); provided, that (i) notice thereof must be received by 11:00 a.m. by the
Administrative Agent (A) three Business Days prior to any date of prepayment of
Eurodollar Loans denominated in Dollars, (B) four Business Days (or five, in the
case of prepayment of Loans denominated in Special Notice Currencies) prior to
any date of prepayment of Eurodollar Loans denominated in Alternative
Currencies, and (C) on the Business Day prior to the date of prepayment of Base
Rate Loans, and (ii) any such prepayment of Eurodollar Loans denominated in
Dollars shall be in a minimum principal amount of $1,000,000 and integral
multiples of $500,000 in excess thereof, (iii) any prepayment of Eurodollar
Loans denominated in Alternative Currencies shall be in a minimum principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof, and
(iv) any prepayment of Base Rate Loans shall be in a minimum principal amount of
$1,000,000 and integral multiples of $500,000 in excess thereof, or, in each
case, the entire principal amount thereof, if less. Each such notice of
voluntary repayment hereunder shall be irrevocable and shall specify the date,
currency and amount of prepayment and the Loans and Types of Loans which are to
be prepaid. The Administrative Agent will give prompt notice to the applicable
Lenders of any prepayment on the Loans and the Lender’s interest therein.
Prepayments of Eurodollar Loans hereunder shall be accompanied by accrued
interest thereon and breakage amounts, if any, under Section 3.05. Subject to
Section 2.15, each such prepayment shall be applied to the Revolving Loans of
the Revolving Lenders in accordance with their respective Revolving Commitment
Percentages and to the Term Loans of the Term Loan Lenders in accordance with
their respective Term Loan Commitment Percentages, as applicable. (b) Mandatory
Prepayments. (i) If the Administrative Agent notifies the Borrower at any time
that the Outstanding Amount of all Revolving Loans denominated in Alternative
Currencies at such time exceeds an amount equal to 105% of the Alternative
Currency Sublimit then in 60



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc092.jpg]
effect, then, within two Business Days after receipt of such notice, the
Borrower shall prepay Revolving Loans in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 105% of the Alternative Currency Sublimit then in effect. (ii) If the
Administrative Agent notifies the Borrower at any time that the aggregate
Outstanding Amount of all Revolving Loans and all L/C Obligations at such time
exceed an amount equal to 105% of the Revolving Commitments then in effect,
then, within two Business Days after receipt of such notice, the Borrower shall
prepay Revolving Loans and/or the Borrower shall Cash Collateralize the L/C
Obligations in an aggregate amount at least equal to such excess; provided,
however, that, subject to the provisions of Section 2.14(a), the Borrower shall
not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.06(b)(ii) unless after the prepayment in full of the Revolving Loans
the aggregate Outstanding Amount of all Revolving Loans and all L/C Obligations
exceed the Revolving Commitments then in effect. The Administrative Agent may,
at any time and from time to time after the initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of exchange rate fluctuations. (c) Application.
Within each Loan, prepayments will be applied first to Base Rate Loans, then to
Eurodollar Loans in direct order of Interest Period maturities. In addition,
voluntary prepayments shall be applied as specified by the Borrower. Voluntary
prepayments on the Revolving Obligations and on the Term Loans will be paid by
the Administrative Agent to the Revolving Lenders and the Term Loan Lenders, as
the case may be, ratably in accordance with their respective interests therein.
2.07 Termination or Reduction of Commitments. The Revolving Commitments and the
Term Loan Commitments hereunder may be permanently reduced in whole or in part
by notice from the Borrower to the Administrative Agent; provided, that (i) any
such notice thereof must be received by 11:00 a.m. at least - (5) Business Days
prior to the date of reduction or termination and any such reduction shall be in
a minimum principal amount of Ten Million Dollars ($10,000,000) and integral
multiples of One Million Dollars ($1,000,000) in excess thereof; (ii) the
Revolving Commitments may not be reduced to an amount less than the Revolving
Obligations then outstanding; and (iii) if, after giving effect to any reduction
of the Revolving Commitments, the Alternative Currency Sublimit, or the L/C
Committed Amount, or the Swing Line Committed Amount exceeds the amount of the
Revolving Commitments, such sublimit or committed amount shall be automatically
reduced by the amount of such excess. The Administrative Agent shall give prompt
notice to the Lenders, as the case may be, of any such reduction in the
Alternative Currency Sublimit, Revolving Commitments and/or Term Loan
Commitments. The amount of the Aggregate Revolving Commitment reduction shall
not be applied to the Alternative Currency Sublimit or the L/C Committed Amount
unless otherwise specified by the Borrower. Any reduction of the Revolving
Commitments and/or Term Loan Commitments shall be applied to the respective
Commitment of each such Lender according to its Revolving Commitment Percentage
and/or Term Loan Commitment Percentage thereof. All commitment or other fees
accrued until the effective date of any termination of the Commitments shall be
paid on the effective date of such termination. 2.08 Interest. (a) Subject to
the provisions of Subsection (b) and Subsection (c) below, (i) each Eurodollar
Loan (other than Swing Line Loans) shall bear interest on the outstanding
principal 61



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc093.jpg]
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate, (ii) each
Loan that is a Base Rate Loan (other than Swing Line Loan) shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate, and (iii)
each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Daily Floating Eurodollar Rate plus the Applicable Rate. (b) If any amount of
principal of any Loan is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. (c) If any amount (other than principal of any Loan) payable by
the Borrower under any Credit Document is not paid when due (without regard to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(d) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand. (e) (i) Except as set forth
in clause (e)(ii) below, Interest on each Loan shall be due and payable in
arrears for the prior calendar month on the tenth (10th) day of each calendar
month and (ii) Interest on each Loan that is denominated in an Alternative
Currency shall be due and payable in arrears on the last day of each Interest
Period applicable to such Loan and the Maturity Date. Interest hereunder shall
be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law. (f) For the purposes of the Interest Act (Canada), (i)
whenever a rate of interest or fee rate hereunder is calculated on the basis of
a year (the “deemed year”) that contains fewer days than the actual number of
days in the calendar year of calculation, such rate of interest or fee rate
shall be expressed as a yearly rate by multiplying such rate of interest or fee
rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields. 2.09 Fees. (a) Revolving Unused
Fee. Commencing on the Closing Date and at any time that the Applicable Rate is
determined based on the Consolidated Leverage Ratio Based Pricing Grid, the
Borrower agrees to pay the Administrative Agent for the ratable benefit of the
Revolving Lenders an unused fee in Dollars (the “Revolving Unused Fee”) computed
at the Unused Fee Rate on the average daily amount of the Available Commitments
during the period for which payment is made. To the extent applicable, the
Revolving Unused Fee shall accrue at all times during the Revolving Commitment
Period (and thereafter so long as Revolving Obligations shall remain
outstanding), including periods during which the conditions in Section 4.02 may
not be met, and shall be payable quarterly in arrears on the tenth (10th) day
following the last day of each March, June, September and December, commencing
with the first such date to occur after 62



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc094.jpg]
the Closing Date, and on the Revolving Loan Maturity Date (and, if applicable,
thereafter on demand); provided that pursuant to Section 2.15(a)(iii), (i) no
Revolving Unused Fee shall accrue on the Revolving Commitment of a Defaulting
Lender so long as such Revolving Lender shall be a Defaulting Lender and (ii)
any Revolving Unused Fee accrued with respect to the Revolving Commitment of a
Defaulting Lender during the period prior to the time such Revolving Lender
became a Defaulting Lender and unpaid at such time shall not be payable by the
Borrower so long as such Revolving Lender shall be a Defaulting Lender. The
Administrative Agent shall distribute the Revolving Unused Fee to the Revolving
Lenders pro rata in accordance with the respective Revolving Commitments of the
Revolving Lenders. (b) [Reserved]. (c) Facility Fee. At any time that the
Applicable Rate is determined based on the Debt Ratings Based Pricing Grid, the
Borrower shall pay to the Administrative Agent for the account of each Revolving
Lender in accordance with its Revolving Commitment Percentage, a facility fee in
Dollars equal to the facility fee as determined in the Debt Ratings Based
Pricing Grid times the actual daily amount of the Aggregate Revolving
Commitments (or, if the Aggregate Revolving Commitments have terminated, on the
Outstanding Amount of all Revolving Loans, Swing Line Loans and L/C
Obligations), regardless of usage, subject to adjustment as provided in Section
2.15. The facility fee shall accrue at all times during the Revolving Commitment
Period (and thereafter so long as any Revolving Loans, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the tenth (10th) day following the last day of each
March, June, September and December, commencing with the first such date to
occur after the Applicable Rate is determined based on the Debt Ratings Based
Pricing Grid, and on the last day of the Revolving Commitment Period (and, if
applicable, thereafter on demand). The facility fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
facility fee as determined in the Debt Ratings Based Pricing Grid separately for
each period during such quarter that such Applicable Rate was in
effect.[Reserved] (d) Upfront and Other Fees. The Borrower agrees to pay to the
Administrative Agent for the benefit of the Lenders the upfront and other fees
in Dollars provided in the Fee Letter. (e) Letter of Credit Fees. (i) Letter of
Credit Fee. In consideration of the L/C Commitment hereunder, the Borrower
agrees to pay, in Dollars, to the Administrative Agent for the ratable benefit
of the Revolving Lenders an annual fee in Dollars (the “Letter of Credit Fee”)
with respect to each Letter of Credit issued hereunder equal to (A) the
Applicable Rate per annum multiplied by (B) the Dollar Equivalent of the average
daily maximum amount available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letters of Credit) from
the date of issuance to the date of expiration. The Letter of Credit Fee shall
be computed on a quarterly basis in arrears and shall be payable quarterly in
arrears on the tenth (10th) day after the end of each March, June, September and
December, commencing on the first such date to occur after the Closing Date, and
on the Revolving Loan Maturity Date (and, if applicable, thereafter on demand);
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which 63



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc095.jpg]
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Revolving Lenders in accordance with
the upward adjustments in their respective Revolving Commitment Percentage
allocable to such Letter of Credit pursuant to Section 2.15(a)(iv), with the
balance of such fee, if any, payable to the L/C Issuer for its own account. (ii)
L/C Issuer Fees. In addition to the Letter of Credit Fee, the Borrower agrees to
pay to the L/C Issuer in Dollars for its own account without sharing by the
other Revolving Lenders (A) with the issuance of each such Letter of Credit, a
fronting fee of one eighth of one percent (0.125%) per annum on the Dollar
Equivalent of the maximum amount available to be drawn under Letters of Credit
issued by it from the date of issuance to the date of expiration, and (B) upon
the issuance, amendment, negotiation, transfer and/or conversion of any Letters
of Credit or any other action or circumstance requiring administrative action on
the part of the L/C Issuer with respect thereto, customary charges of the L/C
Issuer with respect thereto (collectively, the “L/C Issuer Fees”). (f)
Administrative Agent’s Fees. The Borrower agrees to pay the Administrative Agent
such fees, in Dollars, as provided in the Fee Letter or as may be otherwise
agreed by the Administrative Agent and the Borrower from time to time. (g) Other
Fees. (i) The Borrower shall pay to the Arranger and the Administrative Agent
for their own respective accounts fees, in Dollars, in the amounts and at the
times specified in the Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever. (ii) The Borrower shall pay
to the Lenders such fees, in Dollars, as shall have been separately agreed upon
in writing in the amounts and at the times so specified. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) and Loans denominated in
Canadian Dollars shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year) or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice for the
computations of interest. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided, that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.11(a), bear interest for one day. With respect to all Non-LIBOR Quoted
Currencies, the calculation of the applicable interest rate shall be determined
in accordance with market practice. 64



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc096.jpg]
(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Credit Parties or for any other reason related to the finances
of the Credit Parties, any Credit Party or the Lenders determine that (i) the
Consolidated Leverage Ratio as calculated by the Credit Parties as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Leverage Ratio would have resulted in higher pricing for such period, the Credit
Parties shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States or any
other Debtor Relief Law, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article VIII. The Credit Parties’ obligations under this
paragraph shall survive the termination of the Aggregate Revolving Committed
Amount, the Term Loan Commitments and the repayment of all other Obligations
hereunder. 2.11 Payments Generally. (a) All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the Lenders to which such payment is
owed, at the applicable Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Credit Agreement be made in the United
States. If, for any reason, the Borrower is prohibited by any Law from making
any required payment hereunder in an Alternative Currency, such Borrower shall
make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. The Administrative Agent will promptly distribute to
each Lender its Revolving Commitment Percentage or Term Loan Commitment
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the immediately succeeding Business Day and
any applicable interest or fee shall continue to accrue. (b) Subject to the
definition of “Interest Period” in Section 1.01, if any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be. 65



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc097.jpg]
(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date (or in the case of any Base Rate Loan, prior to 12:00 (Noon)
on the date of such Borrowing) any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then: (i) if the Borrower fails to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the Overnight Rate from time to time in effect; and (ii) if any Lender failed
to make such payment, such Lender shall forthwith on demand pay to the
Administrative Agent the amount thereof in Same Day Funds, together with
interest thereon for the period from the date such amount was made available by
the Administrative Agent to the Borrower to the date such amount is recovered by
the Administrative Agent (the “Compensation Period”) at a rate per annum equal
to the Overnight Rate from time to time in effect. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in the applicable Borrowing. If such Lender does not pay
such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights that the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder. A notice
of the Administrative Agent to any Lender or the Borrower with respect to any
amount owing under this Subsection (c) shall be conclusive, absent manifest
error. (d) If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Section 4.02 are not satisfied or waived in accordance with
the terms hereof or for any other reason, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest. (e) The obligations of the Term Loan Lenders hereunder
to make Term Loans and of the Revolving Lenders hereunder to make Revolving
Loans and to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan or to fund any such participation or to
make payments pursuant to Section 10.04(c) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, nor relieve Borrower from any obligations hereunder to the Lenders which
fulfill such obligations and no Lender shall be 66



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc098.jpg]
responsible for the failure of any other Lender to so make its Loan or purchase
its participation or to make its payments pursuant to Section 10.04(c). (f)
Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner. (g) If at any time insufficient funds are received
by or are available to the Administrative Agent to pay fully all amounts of
principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward costs and expenses (including Attorney Costs
and amounts payable under Article III) incurred by the Administrative Agent and
each Lender, (ii) second, toward repayment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (iii) third, toward
repayment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties. 2.12 Sharing of Payments. If any Lender
shall obtain on account of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it (excluding any amounts applied by
the Swing Line Lender to outstanding Swing Line Loans and excluding any amounts
received by the L/C Issuer and/or Swing Line Lender to secure the obligations of
a Defaulting Lender to fund risk participations hereunder), any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise, but excluding any payments made to a Lender in error by the
Administrative Agent (which such payments shall be returned by the Lender to the
Administrative Agent immediately upon such Lender’s obtaining knowledge that
such payment was made in error)) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided, however, that (i) if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (A) the amount of such paying Lender’s required repayment
to (B) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon and (ii) the provisions of
this Section shall not be construed to apply to (A) any payment made by or on
behalf of the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (B) the application of Cash Collateral provided for in
Section 2.14 or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to any Credit Party or any Subsidiary
thereof (as to which the provisions of this Section shall apply). The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of 67



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc099.jpg]
manifest error) of participations purchased under this Section and will in each
case notify the Lenders following any such purchases or repayments. Each Lender
that purchases a participation pursuant to this Section shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Credit Agreement with respect to the portion
of the Revolving Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Revolving Obligations
purchased. 2.13 Evidence of Debt. (a) The Extension of Credit made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Extension of Credit
made by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. The
Borrower shall execute and deliver to the Administrative Agent a Note for each
Lender, requesting a Note, which Note shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto. (b) In addition to the
accounts and records referred to in Section 2.13(a), each Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. 2.14 Cash Collateral. (a) Certain Credit Support Events. If (i)
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrower shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases) following any request by the Administrative
Agent or the L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to Section
2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
Additionally, if the Administrative Agent notifies the Borrower at any time that
the Outstanding Amount of all L/C Obligations at such time exceeds 105% of the
L/C Committed Amount then in effect, then, within two Business Days after
receipt of such notice, the Borrower shall provide Cash Collateral for the
Outstanding Amount of the L/C Obligations in an amount not less than the amount
by which the Outstanding Amount of all L/C Obligations exceeds the L/C Committed
Amount. 68



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc100.jpg]
(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Revolving Lenders, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.14(c). If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral. (c)
Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.06, 2.15 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein. (d) Release. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Revolving Lender (or, as
appropriate, its assignee following compliance with Section 10.07(b))) or (ii)
the Administrative Agent’s good faith determination that there exists excess
Cash Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Credit Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.14 may be otherwise applied in accordance with Section 8.03), and (y)
the Person providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations. 2.15
Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law: (i) Waivers and Amendments. Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
“Required Lenders”, “Required Revolving Lenders”, “Required Term Lenders” and
Section 10.01. 69



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc101.jpg]
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto. (iii) Certain Fees. (A) No
Defaulting Lender shall be entitled to receive any fee payable under Section
2.09(a) or Section 2.09(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender). 70



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc102.jpg]
(B) Each Defaulting Lender shall be entitled to receive fees payable under
Section 2.09(c) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (1) the Outstanding Amount of the
Revolving Loans funded by it, and (2) its Revolving Commitment Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.[Reserved]. (C) Each Defaulting Lender shall be
entitled to receive Letter of Credit Fees for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.14. (D) With respect to any fee
payable under Section 2.09(a), Section 2.09(b) or any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A), (B) or (C)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee. (iv) Reallocation of Revolving Commitment Percentage to Reduce
Fronting Exposure. All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Commitment
Percentage (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in Section
4.02 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. Subject to Section 10.26, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation. (v) Cash Collateral, Repayment of Swing Line Loans. If the
reallocation described in clause (a)(iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, (x) first, prepay Swing Line Loans in
an amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14. (b) Defaulting Lender Cure. If the
Borrower, the Administrative Agent, the Swing Line Lender and the L/C Issuer
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date 71



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc103.jpg]
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Revolving Commitment
Percentage (without giving effect to Section 2.15(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. 2.16 Extension of Revolving Loan Maturity Date and/or
Term Loan Maturity Date. (a) Requests for Extension. The Borrower may, at its
option, on a one-time basis in the case of each of the Revolving Loan Maturity
Date and the Term Loan Maturity Date, during the term of this Credit Agreement,
by notice to the Administrative Agent (who shall promptly notify the Lenders, as
applicable) not earlier than 90 days and not later than 30 days prior to the
Revolving Loan Maturity Date or Term Loan Maturity Date, as applicable, then in
effect (the date of such notice, the “Extension Request Date”), elect to extend
the Revolving Loan Maturity Date for an additional year from the Revolving Loan
Maturity Date then in effect hereunder and/or the Term Loan Maturity Date for an
additional year from the Term Loan Maturity Date then in effect hereunder, as
applicable. (b) Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, the extension of the Revolving Loan Maturity Date or Term Loan
Maturity Date, as applicable, pursuant to this Section shall not be effective
unless: (i) no Default exists on the date of the request, date of such extension
and after giving effect thereto; (ii) the representations and warranties of the
Credit Parties contained in this Credit Agreement and the other Credit Documents
are true and correct in all material respects on such request date and on and as
of the date of such extension of the Revolving Loan Maturity Date or Term Loan
Maturity Date, as applicable, (except to the extent that any such representation
and warranty is qualified by materiality or reference to a Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects), other than those representations and warranties which
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date (except to the extent that any
such representation and warranty is qualified by materiality or reference to a
Material Adverse Effect, in which case such representation and warranty shall be
true and correct in all respects as of such earlier date); provided, for
purposes of this Section 2.16, the representations and warranties contained in
Subsections (a) and (b) of Section 5.01 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; (iii) the Administrative Agent shall have received a Compliance
Certificate signed by a Responsible Officer of the Borrower (which shall
include, without limitation, calculation of the financial covenants) certifying
that the Credit Parties are in compliance 72



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc104.jpg]
on a Pro Forma Basis (as of the date of such extension of the Revolving Loan
Maturity Date or the Term Loan Maturity Date, as applicable) with each financial
covenant contained in Section 6.12; (iv) with respect to an extension of the
Revolving Loan Maturity Date, the Administrative Agent shall have received, for
the benefit of the extending Lenders (to be allocated on a pro rata basis after
giving effect to the Revolving Commitments of each such extending Lender after
giving effect to such extension) from the Borrower an extension fee in aggregate
amount equal to 0.15% of the Aggregate Revolving Commitments immediately after
giving effect to each extension; and (v) with respect to an extension of the
Term Loan Maturity Date, the Administrative Agent shall have received, for the
benefit of the extending Lenders (to be allocated on a pro rata basis after
giving effect to the outstanding Term Loans of each such extending Lender after
giving effect to such extension) from the Borrower an extension fee in aggregate
amount equal to 0.15% of the outstanding Term Loans immediately after giving
effect to each extension. (c) Conflicting Provisions. This Section shall
supersede any provisions in Section 2.14 and Section 10.01 to the contrary. 2.17
Term Loan Hedged Portion. On the First Amendment Effective Date, in order to
accommodate the establishment of differing rate floors for the portion of the
Term Loan Facility for which the Borrower has entered into an Interest Rate
Protection Agreement for purposes of hedging its exposure to fluctuations in the
Eurodollar Rate and the portion of the Term Loan Facility for which the Borrower
has not entered into an Interest Rate Protection Agreement for purposes of
hedging its exposure in the Eurodollar Rate, the Term Loan Facility will be
identified in two parts as the Term Loan Hedged Portion and the Term Loan
Unhedged Portion. Each Term Loan Lender will hold each of the Term Loan Hedged
Portion and the Term Loan Unhedged Portion ratably in accordance with such Term
Loan Lender’s Applicable Percentage of the Term Loan Facility, in each case, as
set forth on Schedule 2.01 on the First Amendment Effective Date (as the same
may be updated from time to time by the Administrative Agent after receipt of a
Hedge Change Notice). Other than with respect to the differing rate floors, the
Interest Periods and all other payment and interest terms applicable to the Term
Loans will be applicable to the Term Loan Hedged Portion and the Term Loan
Unhedged Portion. The Borrower will provide the Administrative Agent written
notice within five (5) Business Days after any change in the amount of the Term
Loan Facility for which the Borrower has entered into an Interest Rate
Protection Agreement (a “Hedge Change Notice”). The Administrative Agent will,
if it deems necessary, then adjust the Register and Schedule 2.01 in the amount
of the Term Loan Hedged Portion and the Term Loan Unhedged Portion, as
applicable, in accordance with such notice as soon as administratively feasible.
If, as a result of the Borrower’s failure to deliver a Hedge Change Notice to
the Administrative Agent for any reason, the Administrative Agent or the
Required Lenders determine that a delivery of a Hedge Change Notice would have
resulted in higher pricing for such period as a result of a higher interest rate
floor, the Borrower shall, retroactively to the date that the Hedge Change
Notice should have been delivered, be obligated to pay to the Administrative
Agent for the account of the Term Loan Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent or any Term Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. 73



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc105.jpg]
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3.01 Taxes. (a) Payments Free
of Taxes; Obligation to Withhold; Payments on Account of Taxes. (i) Any and all
payments by or on account of any obligation of any Credit Party under any Credit
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable Laws. If any applicable Laws (as determined in the good
faith discretion of a Credit Party or the Administrative Agent, as applicable)
require the deduction or withholding of any Tax from any such payment by the
Administrative Agent or a Credit Party, then the Administrative Agent or such
Credit Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below. (ii) If any Credit Party or the Administrative Agent shall
be required by the Internal Revenue Code to withhold or deduct any Taxes,
including both United States Federal backup withholding and withholding Taxes,
from any payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Internal Revenue Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Credit Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made. (iii) If any Credit Party or the
Administrative Agent shall be required by any applicable Laws other than the
Internal Revenue Code to withhold or deduct any Taxes from any payment, then (A)
such Credit Party or the Administrative Agent, as required by such Laws, shall
withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Credit Party or the Administrative Agent, to the extent
required by such Laws, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Credit Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made. (b)
Payment of Other Taxes by the Borrower. Without limiting the provisions of
Subsection (a) above, Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes. 74



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc106.jpg]
(c) Tax Indemnifications. (i) Each of the Credit Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Credit Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below. (ii)
Each Lender and the L/C Issuer shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after demand therefor, (x)
the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Credit Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so), (y) the
Administrative Agent and the Credit Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.07(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Credit Parties, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Credit Party in connection with
any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Credit Document against any amount due to the
Administrative Agent under this clause (ii). (d) Evidence of Payments. Upon
request by the Borrower or the Administrative Agent, as the case may be, after
any payment of Taxes by the Borrower or by the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be. 75



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc107.jpg]
(e) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, (A) any Lender that is a U.S.
Person shall deliver to the Borrower and the Administrative Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax; (B) any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable: (I) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Credit Document, executed copies of
IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Credit
Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty; (II) executed copies of IRS Form
W-8ECI; (III) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal 76



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc108.jpg]
Revenue Code, (x) a certificate substantially in the form of Exhibit H-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E; or (IV) to the extent a Foreign Lender is
not the beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner; (C) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Lender under any Credit Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. 77



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc109.jpg]
(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so. (f) Treatment of Certain Refunds. Unless required by
applicable Laws, at no time shall the Administrative Agent have any obligation
to file for or otherwise pursue on behalf of a Lender or the L/C Issuer, or have
any obligation to pay to any Lender or the L/C Issuer, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender or the L/C
Issuer, as the case may be. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Credit Party or with respect to which any Credit
Party has paid additional amounts pursuant to this Section 3.01, it shall pay to
the Credit Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Credit Party under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Credit Party, upon the
request of the Recipient, agrees to repay the amount paid over to the Credit
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Credit Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to any Credit
Party or any other Person. (g) Survival. Each party’s obligations under this
Section 3.01 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. 3.02 Illegality. If any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its Lending Office to make,
maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate (whether denominated in Dollars or an Alternative Currency), or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Loans in the affected
currency or currencies or, in the case of Eurodollar Loans in Dollars, to
convert Base Rate Loans to Eurodollar Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances 78



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc110.jpg]
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all Eurodollar Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender at its option may
make any Extension of Credit by causing any domestic or foreign branch or
Affiliate of such Lender to make such Extension of Credit; provided that any
exercise of such option shall not affect the obligation of the Credit Parties to
repay such Extension of Credit in accordance with the terms of this Credit
Agreement. 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurodollar Loan, (b) adequate and reasonable means do
not exist for determining the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Loan (whether denominated in Dollars or an
Alternative Currency) or in connection with an existing or proposed Base Rate
Loan, or (c) the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Loans in the affected currency or
currencies shall be suspended, and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans in the affected currency or
currencies or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans in the amount specified therein.
3.04 Increased Costs. (a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate, other than as
set forth below) or the L/C Issuer; (ii) subject any Recipient to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and 79



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc111.jpg]
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or (iii) impose on any Lender or the L/C Issuer
or the London interbank market any other condition, cost or expense affecting
this Agreement or Eurodollar Loans made by such Lender or any Letter of Credit
or participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender of making, converting to, continuing or
maintaining any Loan the interest on which is determined by reference to the
Eurodollar Rate (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender or the L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered. (b) Capital Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Swing Line Loans
held by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a
level below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower shall pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered. (c) Certificates for
Reimbursement. A certificate of a Lender or the L/C Issuer setting forth the
amount or amounts necessary to compensate such Lender or the L/C Issuer or its
holding company, as the case may be, as specified in Subsection (a) or (b) of
this Section and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof. (d) Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or the L/C
Issuer’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof). 80



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc112.jpg]
(e) Additional Reserve Requirements. The Borrower shall pay to the
Administrative Agent for the account of each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurodollar funds or deposits (currently known as
“Eurodollar liabilities”), additional interest on the unpaid principal amount of
each Eurodollar Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurodollar
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
each date on which interest is payable on such Loan, such additional interest or
costs shall be due and payable 10 days from receipt of such notice. 3.05
Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of: (a) any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); (b) any failure by the
Borrower (for a reason other than the failure of such Lender to make a Loan) to
prepay, borrow, continue or convert any Loan other than a Base Rate Loan on the
date or in the amount notified by the Borrower; (c) any failure by the Borrower
to make payment of any Loan or drawing under any Letter of Credit (or interest
due thereon) denominated in an Alternative Currency on its scheduled due date or
any payment thereof in a different currency; or (d) any assignment of a
Eurodollar Loan on a day other than the last day of the Interest Period therefor
as a result of a request by the Borrower pursuant to Section 10.16; including
any loss of anticipated profits, any foreign exchange losses and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing. For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 3.05, each
Lender shall be deemed to have funded each Eurodollar Loan made by it at the
Eurodollar Rate used in determining the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable period, whether or not such Eurodollar Loan was in
fact so funded. 81



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc113.jpg]
3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under Section
3.04, or requires the Borrower to pay any Indemnified Taxes or additional
amounts to any Lender, the L/C Issuer, or any Governmental Authority for the
account of any Lender or the L/C Issuer pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different Lending Office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 10.16.
3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent. ARTICLE IV CONDITIONS
PRECEDENT TO EXTENSION OF CREDIT 4.01 Conditions to Effectiveness of Credit
Agreement. The obligation of the Lenders to make the initial Extension of Credit
hereunder is subject to the satisfaction of each of the following conditions in
all material respects on or prior to the Closing Date as shall not have been
expressly waived in writing by the Administrative Agent and Lenders. (a) Credit
Documents, Organization Documents, Etc. The Administrative Agent’s receipt of
the following, each of which shall be originals or facsimiles (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Credit Party, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance satisfactory to the
Administrative Agent: (i) executed counterparts of this Credit Agreement and the
other Credit Documents; 82



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc114.jpg]
(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;
(iii) copies of the Organization Documents of each Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary, assistant secretary, general counsel
or executive vice president of such Credit Party to be true and correct as of
the Closing Date; (iv) such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Credit Party as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Credit Agreement and the
other Credit Documents to which such Credit Party is a party; and (v) such
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Credit Party is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in the
jurisdiction of their incorporation or organization. (b) Opinions of Counsel.
The Administrative Agent shall have received, in each case dated as of the
Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent a legal opinion of (i) Cox, Castle & Nicholson LLP, special
New York and Delaware counsel for the Credit Parties and (ii) special local
counsel for the Credit Parties for the state of Maryland, in each case addressed
to the Administrative Agent and the Lenders. (c) Officer’s Certificates. The
Administrative Agent shall have received a certificate or certificates executed
by a Responsible Officer of the Borrower as of the Closing Date, in a form
reasonably satisfactory to the Administrative Agent, stating that (i) each
Credit Party is in compliance in all material respects with all existing
financial obligations (whether pursuant to the terms and conditions of this
Credit Agreement or otherwise), (ii) all governmental, stockholder and third
party consents and approvals, if any, with respect to the Credit Documents and
the transactions contemplated thereby have been obtained, (iii) no action, suit,
investigation or proceeding is pending, or to the knowledge of the Credit
Parties threatened, in any court or before any arbitrator or governmental
instrumentality that purports to affect any Consolidated Party or any
transaction contemplated by the Credit Documents, if such action, suit,
investigation or proceeding could have a Material Adverse Effect, (iv)
immediately prior to and following the transactions contemplated herein, each of
the Credit Parties shall be Solvent, and (v) immediately after the execution of
this Credit Agreement and the other Credit Documents, (A) no Default or Event of
Default exists and (B) all representations and warranties contained herein and
in the other Credit Documents are true and correct in all material respects
(except to the extent that any representation and warranty is qualified by
materiality, in which case such representation and warranty shall be true and
correct in all respects), other than those representations and warranties which
expressly relate to an earlier date, in which case, they were true and correct
in all material respects (except to the extent that any such representation and
warranty is qualified by materiality, in which case such representation and
warranty was true and correct in all respects) as of such earlier date. 83



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc115.jpg]
(d) Unencumbered Property Certificate. The Administrative Agent shall have
received an Unencumbered Property Certificate as of the Closing Date,
substantially in the form of Exhibit C, duly completed and executed by a
Responsible Officer of the Borrower. (e) Financial Statements. Receipt by the
Administrative Agent and the Lenders of (i) pro forma projections of financial
statements (balance sheet, income and cash flows) for each of the fiscal years
of the Consolidated Parties through December 31, 2020 and (ii) such other
information relating to the Consolidated Parties as the Administrative Agent may
reasonably require in connection with the structuring and syndication of credit
facilities of the type described herein. (f) Compliance Certificate. The
Administrative Agent shall have received a Compliance Certificate, substantially
in the form of Exhibit D, as of the Closing Date, signed by a Responsible
Officer of the Borrower and including (i) pro forma calculations for the current
fiscal quarter based on the amounts set forth in the most recently delivered
financial statements and taking into account (X) any Extension of Credit made or
requested hereunder as of the Closing Date and (Y) any acquisitions occurring
during such current fiscal quarter, including, without limitation any
acquisition to occur simultaneous with such Extension of Credit as of such date
and (ii) pro forma calculations of all financial covenants contained herein for
each of the following four (4) fiscal quarters (based on the projections set
forth in the materials delivered pursuant to clause (e) of this Section 4.01).
(g) Consents/Approvals. The Credit Parties shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of (i)
any applicable Law or (ii) any agreement, document or instrument to which any
Credit Party is a party or by which any of them or their respective properties
is bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which would not reasonably be likely to (A) have a
Material Adverse Effect, or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Credit Party to fulfill its respective obligations under
the Credit Documents to which it is a party. (h) Material Adverse Effect. No
event or condition or series of events or conditions in the aggregate has
occurred that has had or could reasonably be expected to have, a Material
Adverse Effect. (i) Fees and Expenses. Payment by the Credit Parties to the
Administrative Agent of all fees and expenses relating to the preparation,
execution and delivery of this Credit Agreement and the other Credit Documents
which are due and payable on the Closing Date, including, without limitation,
payment to the Administrative Agent of the fees set forth in the Fee Letter. (j)
Repayment of Existing Credit Agreement. All obligations owing under the Existing
Credit Agreement shall be repaid in full and all commitments thereunder shall be
terminated simultaneously with the effectiveness of this Agreement. (k) Know
Your Customer Information. The Administrative Agent and each Lender shall have
received, no later than five (5) days prior to the Closing Date: 84



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc116.jpg]
(i) all documentation and other information requested by the Administrative
Agent or any Lender under applicable “know your customer” or anti-money
laundering rules, regulations or policies, including the Patriot Act; and (ii) a
Beneficial Ownership Certification in relation to each Credit Party that
qualifies as a “legal entity customer” under the Beneficial Ownership
Certification. Without limiting the generality of the provisions of Section
9.03, for purposes of determining compliance with the conditions specified in
this Section 4.01, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. 4.02 Conditions to All Extensions of Credit.
The obligation of any Lender to make any Extension of Credit hereunder is
subject to the satisfaction of each of the following conditions on or prior to
the proposed date of the making of such Extension of Credit: (a) The
Administrative Agent shall receive the applicable Request for Extension of
Credit and the conditions set forth in Section 4.01 for the initial Extension of
Credit shall have been met as of the Closing Date; (b) No Default or Event of
Default shall have occurred and be continuing immediately before the making of
such Extension of Credit and no Default shall exist immediately thereafter; (c)
The representations and warranties of the Credit Parties made in or pursuant to
this Agreement and the other Credit Documents shall be true in all material
respects (except to the extent that any representation and warranty is qualified
by materiality, in which case such representation and warranty shall be true and
correct in all respects) as of the date of such Extension of Credit, other than
those representations and warranties which expressly relate to an earlier date,
in which case, they were true and correct in all material respects (except to
the extent that any representation and warranty is qualified by materiality, in
which case such representation and warranty shall be true and correct in all
respects) as of such earlier date; (d) (i) Immediately following the making of
such Extension of Credit the Outstanding Amount of the Revolving Obligations
shall not exceed the Aggregate Revolving Committed Amount and (ii) with respect
to Term Loans, the amount of such requested Extension of Credit shall not exceed
the aggregate available Term Loan Commitments; and (e) In the case of an
Extension of Credit to be denominated in an Alternative Currency, there shall
not have occurred any change in national or international financial, political
or economic conditions or currency exchange rates or exchange controls which in
the reasonable opinion of the Administrative Agent, the Required Revolving
Lenders (in the case of any Revolving Loans to be denominated in an Alternative
Currency), the Required Term Lenders (in the case of any Term Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Extension of Credit to be denominated in the relevant
Alternative Currency. 85



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc117.jpg]
The making of such Extension of Credit hereunder shall be deemed to be a
representation and warranty by the Credit Parties on the date thereof as to the
facts specified in clauses (b), (c), and (d) of this Section. ARTICLE V
REPRESENTATIONS AND WARRANTIES The Credit Parties represent and warrant, as
applicable, to the Administrative Agent and the Lenders that: 5.01 Financial
Statements; No Material Adverse Effect. (a) The Audited Financial Statements (i)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Consolidated
Parties as of the date thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and (iii)
show all material indebtedness and other liabilities, direct or contingent, of
the Consolidated Parties as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness. (b) During the period from
December 31, 2017 to and including the Closing Date, there has been no sale,
transfer or other disposition by any Consolidated Party of any material part of
the business or Property of the Consolidated Parties, taken as a whole, and no
purchase or other acquisition by any of them of any business or property
(including any Capital Stock of any other Person) material in relation to the
consolidated financial condition of the Consolidated Parties, taken as a whole,
in each case, which is not reflected in the foregoing financial statements or in
the notes thereto and has not otherwise been disclosed in writing to the Lenders
on or prior to the Closing Date. (c) The financial statements delivered pursuant
to Section 6.01 have been prepared in accordance with GAAP (except as may
otherwise be permitted under Section 6.01) and present fairly (on the basis
disclosed in the footnotes to such financial statements) in all material
respects the consolidated financial condition, results of operations and cash
flows of the Consolidated Parties, or the Consolidated Parties (other than the
Trilogy Subsidiaries), as applicable, as of such date and for such periods. (d)
Since the date of the Audited Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect. 5.02 Corporate
Existence and Power. Each of the Credit Parties is a corporation, partnership or
limited liability company duly organized or formed, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization,
has all organizational powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted and is duly qualified as a foreign entity and in good standing under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification. 86



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc118.jpg]
5.03 Corporate and Governmental Authorization; No Contravention. The execution,
delivery and performance by each Credit Party of each Credit Document to which
such Person is party, have been duly authorized by all necessary corporate or
other organizational action, and do not and will not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law
(including Regulation U or Regulation X). 5.04 Binding Effect. This Credit
Agreement has been, and each other Credit Document, when delivered hereunder,
will have been, duly executed and delivered by each Credit Party that is a party
thereto. This Credit Agreement constitutes, and each other Credit Document when
so delivered will constitute, a legal, valid and binding obligation of such
Credit Party, enforceable against each Credit Party that is a party thereto in
accordance with its terms except as enforceability may be limited by applicable
Debtor Relief Laws and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law). 5.05 Litigation. There are no
judgments, orders, writs or decrees outstanding against any Credit Party or
against any of its properties or revenues nor, to the best of such Credit
Party’s knowledge, is there now pending or, threatened at law, in equity, in
arbitration or before any Governmental Authority, any actions, suits,
proceedings, claims or disputes by or against any Credit Party or any of its
properties or revenues that (a) purport to affect or pertain to this Credit
Agreement or any other Credit Document, or any of the transactions contemplated
hereby or (b) either individually or in the aggregate, can reasonably be
expected to be determined adversely, and if so determined to have a Material
Adverse Effect. 5.06 Compliance with ERISA. (a) Each Plan is in compliance in
all material respects with the applicable provisions of ERISA, the Internal
Revenue Code and other Federal or state Laws. Each Plan that is intended to
qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of the Responsible Officers of the Credit Parties, nothing has
occurred which would prevent, or cause the loss of, such qualification. The
Consolidated Parties and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Internal Revenue Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Internal Revenue Code has been made with
respect to any Plan. (b) There are no pending or threatened claims (other than
routine claims for benefits), actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. No Consolidated Party nor any ERISA Affiliate or any
other Person has engaged in any prohibited transaction or violation of the
fiduciary responsibility rules under ERISA or the Internal Revenue Code with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect. (c) (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) no Consolidated Party nor any ERISA 87



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc119.jpg]
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Consolidated Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) no Consolidated Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA. 5.07 Environmental Matters. Except as could not reasonably be
expected to have a Material Adverse Effect: (a) Each of the facilities and real
properties owned, leased or operated by any Credit Party or any Subsidiary (the
“Facilities”) and all operations at the Facilities are in compliance with all
applicable Environmental Laws in all material respects and there is no
violation, in any material respect, of any Environmental Law with respect to the
Facilities or the businesses operated by any Credit Party or any Subsidiary at
such time (the “Businesses”), and there are no conditions relating to the
Facilities or the Businesses that are likely to give rise to liability under any
applicable Environmental Laws. (b) None of the Facilities contains, or has
previously contained, any Hazardous Materials at, on or under the Facilities in
amounts or concentrations that constitute or constituted a violation of, or
could give rise to liability under, applicable Environmental Laws. (c) No Credit
Party nor any Subsidiary has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened. (d) Hazardous Materials have not been
transported or disposed of from the Facilities, or generated, treated, stored or
disposed of at, on or under any of the Facilities, in each case by or on behalf
of any Credit Party or any Subsidiary in violation of, or in a manner that is
likely to give rise to liability under, any applicable Environmental Law. (e) No
judicial proceeding or governmental or administrative action is pending or
threatened, under any Environmental Law to which any Credit Party or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Credit Party, any Subsidiary, the Facilities or the
Businesses. (f) There has been no release or threat of release of Hazardous
Materials at or from the Facilities, or arising from or related to the
operations (including, without limitation, disposal) of any Credit Party or any
Subsidiary in connection with the Facilities or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that is likely to give
rise to liability under any applicable Environmental Laws. 88



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc120.jpg]
5.08 Margin Regulations; Investment Company Act. (a) No Credit Party is engaged
or will engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U), or extending credit for the purpose of purchasing or carrying
margin stock and no part of the Letters of Credit or proceeds of the Loans will
be used, directly or indirectly, for the purpose of purchasing or carrying any
margin stock. (b) None of the Credit Parties are (i) required to be registered
as an “investment company” under the Investment Company Act of 1940 or (ii)
subject to regulation under any other Law which limits its ability to incur the
Obligations. 5.09 Compliance with Laws. Each of the Borrower, the Parent and its
Subsidiaries is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. 5.10 Ownership of Property; Liens.
Each of the Borrower, the Parent and its Subsidiaries have good record and
marketable title in fee simple to, or valid leasehold interests in, all
applicable Real Property Assets, except for Permitted Liens and such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Set forth on Schedule 5.10 is a list of all
Unencumbered Properties, as such schedule may be updated from time to time
pursuant to Section 6.02. The Property of the Parent and its Subsidiaries is
subject to no Liens, other than Permitted Liens. 5.11 Corporate Structure;
Capital Stock, Etc. Set forth on Schedule 5.11 is a complete and accurate list
of each Credit Party and each Subsidiary of any Credit Party as of the Closing
Date, together with (a) the jurisdiction of organization, (b) the number of
shares of each class of Capital Stock outstanding, (c) the number and percentage
of outstanding shares of each class owned (directly or indirectly) by any Credit
Party or any Subsidiary and (d) the U.S. taxpayer identification number and (e)
a designation specifying if such Credit Party or Subsidiary thereof is a
Guarantor. Subject to Section 7.03, the Parent has no equity Investments in any
other Person other than those specifically disclosed on Schedule 5.11, as such
schedule may be updated from time to time pursuant to Section 6.02. The
outstanding Capital Stock owned by any Credit Party are validly issued, fully
paid and non-assessable and free of any Liens, warrants, options and rights of
others of any kind whatsoever. 5.12 Labor Matters. There are no collective
bargaining agreements or Multiemployer Plans covering the employees of the any
Consolidated Party as of the Closing Date and no Consolidated Party (a) has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the five (5) years prior to the Closing Date or (b) to the
knowledge of the Responsible Officers of the Borrower, as of the Closing Date
there is not any potential or pending strike, walkout or work stoppage. 89



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc121.jpg]
5.13 No Default. Neither the Parent nor any of its Subsidiaries (including the
Borrower) is in default under or with respect to any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. 5.14 Solvency. Immediately before and after giving pro
forma effect to this Agreement, (a) the Borrower is Solvent and (b) the other
Credit Parties are Solvent on a consolidated basis. 5.15 Taxes. The Parent, the
Borrower and Subsidiary have filed all Federal, state and other material tax
returns and reports required to be filed, and have paid all Federal, state and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
established in accordance with GAAP. To the knowledge of the Responsible
Officers of the Borrower, there is no proposed tax assessment against any Credit
Party that would, if made, have a Material Adverse Effect. 5.16 REIT Status. The
Parent is taxed as a “real estate investment trust” within the meaning of
Section 856(a) of the Internal Revenue Code. 5.17 Insurance. The Real Property
Assets of the Parent and its Subsidiaries are insured, to Borrower’s knowledge,
with financially sound and reputable insurance companies not Affiliates of any
Consolidated Party, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Parent or the applicable
Subsidiary operates. 5.18 Intellectual Property; Licenses, Etc. The Parent,
Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except, in each case, where the failure to
do so could not reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Credit Parties, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Parent, Borrower or any Subsidiary infringes
upon any rights held by any other Person except where such infringement could
not reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of any
Credit Party, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. 90



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc122.jpg]
5.19 Governmental Approvals; Other Consents. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Credit Parties of this Credit Agreement or any other Credit
Document (except for those that have already been obtained or made). 5.20
Disclosure. Each Credit Party has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. To each Credit Party’s knowledge, no report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Credit Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other
Credit Document (in each case, as modified or supplemented by other information
so furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, each Credit Party
represents only that, to each Credit Party’s knowledge, such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time, with the understanding that certain of such information is prepared or
provided by each Credit Party based upon information and assumptions provided to
such Credit Parties by Tenants of such Credit Parties. 5.21 OFAC. No Credit
Party, nor any of their Subsidiaries, nor, to the knowledge of any Credit Party
and their Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar lit enforced by any other relevant sanctions
authority or (iii) located, organized or resident in a Designated Jurisdiction.
5.22 Anti-Corruption Laws. Each Credit Party and their Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws. 5.23 EEAAffected Financial Institution. None of the Credit
Parties is an EEAAffected Financial Institution. 91



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc123.jpg]
5.24 Beneficial Ownership Certification. As of the Closing Date, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects. 5.25 Collateral Documents. The Collateral Documents
create valid security interests in, Liens on, the Collateral purported to be
covered thereby, which security interests and Liens are currently perfected
security interests and Liens, prior to all other Liens other than Permitted
Liens. ARTICLE VI AFFIRMATIVE COVENANTS Each Credit Party hereby covenants and
agrees that until the Obligations, together with interest, fees and other
obligations hereunder, have been paid in full and the Revolving Commitments and
Term Loan Commitments hereunder shall have terminated: 6.01 Financial
Statements. The Credit Parties shall deliver to the Administrative Agent (and
the Administrative Agent shall disseminate such information pursuant to the
terms of Section 6.02 hereof), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders: (a) as soon as available, but in
any event within ninety (90) days after the end of each fiscal year of the
Parent, a consolidated balance sheet of the Consolidated Parties as of the end
of such fiscal year, and the related consolidated statements of income or
operations, changes in stockholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of Ernst & YoungDeloitte LLP or
any independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and (b) (i) as soon as
available, but in any event within forty-five (45) days after the end of each of
the first three (3) fiscal quarters of each fiscal year of the Parent, aan
unaudited consolidated balance sheet of the Consolidated Parties as of the end
of such fiscal quarter, the related consolidated statements of income or
operations for such fiscal quarter and for the portion of the Parent’s fiscal
year then ended, and the related consolidated statements of changes in
stockholders’ equity, and cash flows for the portion of the Parent’s fiscal year
then ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, stockholders’ equity and cash flows
of the Consolidated Parties in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and (ii) as soon as
available, but in any event within ninety (90) days after the end of each fiscal
year of the Parent, an unaudited consolidated balance sheet of the Consolidated
92



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc124.jpg]
Parties (other than the Trilogy Subsidiaries) as of the end of such fiscal year,
and the related consolidated statements of income or operations, changes in
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting the financial condition, results of operations, stockholders’
equity and cash flows of the Consolidated Parties (other than the Trilogy
Subsidiaries) in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes. 6.02 Certificates; Other Information.
The Credit Parties shall deliver to the Administrative Agent (and the
Administrative Agent shall disseminate such information pursuant to the terms of
this Section 6.02), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders: (a) concurrently with the
delivery of the financial statements referred to in Sections 6.01(a) and (b), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower; which shall include, without limitation, solely in the case of the
financial statements delivered pursuant to Section 6.01(b), calculation of the
financial covenants set forth in Section 6.12 and, in each case, an update of
Schedules 5.10 and 5.11, if applicable; (b) within forty five (45) days after
the end of each fiscal quarter, an Unencumbered Property Certificate calculated
as of the end of the immediately prior fiscal quarter, duly completed and
executed by a Responsible Officer of the Borrower; provided, however, the
Borrower may, at its option, provide an updated Unencumbered Property
Certificate more frequently than quarterly; (c) within (i) forty-five (45) days
after the end of each fiscal year of the Parent, beginning with the fiscal year
ending December 31, 2018, an annual operating forecast of the Consolidated
Parties and the Consolidated Parties (other than the Trilogy Subsidiaries) and
(ii) within one hundred five (105) days after the end of each fiscal year of the
Parent, beginning with the fiscal year ending December 31, 2018 pro forma
financial statements for the then current fiscal year and updated versions of
the pro forma financial projections delivered in connection with Section 4.01(e)
hereofprojections of financial statements (balance sheet, income and cash flows)
for each of the fiscal years of the Consolidated Parties and the Consolidated
Parties (other than the Trilogy Subsidiaries) through the end of the calendar
year immediately prior to the later of the Term Loan Maturity Date and the
Revolving Loan Maturity Date; (d) promptly after any request by the
Administrative Agent, copies of any detailed audit reports submitted to the
board of directors by the independent accountants of the Consolidated Parties
(or the audit committee of the board of directors of the Parent) in respect of
the Borrower (and, to the extent any such reports are prepared separately for
any one or more of the Credit Parties) by independent accountants in connection
with the accounts or books of the Borrower (or such Credit Party) or any audit
of the Borrower (or such Credit Party)); (e) promptly after the same are
available, (i) copies of each annual report, proxy or financial statement or
other material report or communication sent to the stockholders of the Parent,
and copies of all annual, regular, periodic and special reports and registration
statements which the Parent may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934 or to a holder of any
Indebtedness owed by the Parent in its capacity as such holder and not otherwise
required to be delivered to the Administrative Agent pursuant hereto and (ii)
upon the request of the Administrative Agent, all reports and written 93



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc125.jpg]
information to and from the United States Environmental Protection Agency, or
any state or local agency responsible for environmental matters, the United
States Occupational Health and Safety Administration, or any state or local
agency responsible for health and safety matters, or any successor agencies or
authorities concerning environmental, health or safety matters; (f) promptly
upon receipt thereof, a copy of any other material report or “management letter”
or recommendations submitted by independent accountants to the Parent in
connection with any annual, interim or special audit of the books of the Parent;
(g) promptly upon any Responsible Officer of the Borrower becoming aware
thereof, notice of any matter that has resulted or could reasonably be expected
to result in a Material Adverse Effect and (iii) any other Default or Event of
Default; (h) within ten (10) days upon any Responsible Officer of the Borrower
becoming aware thereof, material reports detailing income or expenses of any
assets directly owned or operated, or which will be included on the balance
sheet for purposes of FIN 46, other than as previously disclosed in the Parent’s
Form 10-K, 10-Q or any other publicly available information; (i) of any
announcement by Moody’s, S&P and/or Fitch of any change or possible change in a
Debt Rating; and (j) promptly, such additional information regarding the
business, financial or corporate affairs of the Credit Parties, or compliance
with the terms of the Credit Documents, as the Administrative Agent or any
Lender (through the Administrative Agent) may from time to time reasonably
request. Documents required to be delivered pursuant to Section 6.01 or Section
6.02 or (i) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted by the Administrative Agent (on the Borrower’s behalf) on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided, that: the
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender (through the Administrative Agent) that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender
(through the Administrative Agent). The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower or the other Credit Parties with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents. The Credit Parties hereby
acknowledge that (x) the Administrative Agent will make available to the Lenders
materials and/or information provided by or on behalf of the Credit Parties
hereunder (collectively, the “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (y) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Credit Parties or its securities) (each, a “Public Lender”). The Credit Parties
hereby further agree that (ww) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
94



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc126.jpg]
on the first page thereof (xx) by marking Borrower Materials “PUBLIC,” the
Credit Parties shall be deemed to have authorized the Administrative Agent and
the Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Credit Parties or its securities for purposes
of United States federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Confidential Information, they
shall be treated as set forth in Section 10.08); (yy) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public;” and (zz) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public.”
6.03 Preservation of Existence and Franchises. Each Credit Party shall, and
shall cause each of its Subsidiaries to, do all things necessary to preserve and
keep in full force and effect its legal existence, rights, franchises and
authority, except to the extent otherwise permitted hereunder. Each Credit Party
shall remain qualified and in good standing in each jurisdiction in which the
failure to so qualify and be in good standing could have a Material Adverse
Effect. 6.04 Books and Records. Each Credit Party shall, and shall cause each of
its Subsidiaries to, keep complete and accurate books and records of its
transactions in accordance with good accounting practices on the basis of GAAP.
6.05 Compliance with Law. Each Credit Party shall, and shall cause each of its
Subsidiaries, to comply with all Laws, rules, regulations and orders, and all
applicable restrictions imposed by all Governmental Authorities, applicable to
it and all of its real and personal property, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect. 6.06 Payment of Taxes and Other Indebtedness. Each
Credit Party shall, and shall cause each of its Subsidiaries to, pay and
discharge (or cause to be paid or discharged) (a) all taxes (including, without
limitation, any corporate or franchise taxes), assessments and governmental
charges or levies imposed upon it, or upon its income or profits, or upon any of
its properties, before they shall become delinquent, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by such Credit
Party or such Subsidiary or a bond against same has been posted by such Credit
Party or such Subsidiary in accordance with applicable law, (b) all lawful
claims (including claims for labor, materials and supplies) which, if unpaid,
might give rise to a Lien (other than a Permitted Lien) upon any of its
properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due. 6.07 Insurance. Each Credit Party shall,
and shall cause each of its Subsidiaries to, maintain (or caused to be
maintained) with financially sound and reputable insurance companies not
Affiliates of the Parent, 95



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc127.jpg]
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons. Each Credit Party shall, and shall
cause each of its Subsidiaries to, provide prompt notice to the Administrative
Agent following such Credit Party’s receipt from the relevant insurer of any
notice of termination, lapse or cancellation of such insurance unless such
Credit Party obtains insurance from another carrier that would satisfy the
requirements hereof prior to the effective date of such termination, lapse or
cancellation. 6.08 Maintenance of Property. Each Credit Party shall, and shall
cause each of its Subsidiaries to, maintain, preserve and protect (or caused to
be maintained, preserved and protected) all of its Unencumbered Properties and
all other material property and equipment necessary in the operation of its
business in good working order and condition, in each case, in a manner
consistent with how such Person maintained its Unencumbered Properties and other
material property on the Closing Date, ordinary wear and tear excepted. 6.09
Performance of Obligations. The Credit Parties will pay and discharge at or
before maturity, or prior to expiration of applicable notice, grace and curative
periods, all their respective material obligations and liabilities, including,
without limitation, tax liabilities, except (a) where the same may be contested
in good faith by appropriate proceedings, and will maintain, in accordance with
GAAP, appropriate reserves for the accrual of any of the same or bond against
same in accordance with applicable law or (b) the failure to pay or discharge
such obligations and liabilities could not reasonably be expected to have a
Material Adverse Effect. 6.10 Visits and Inspections. Subject to the rights of
Tenants, each Credit Party shall, and shall cause each of its Subsidiaries
(other than any Trilogy Subsidiary) to, permit representatives or agents of any
Lender or the Administrative Agent, from time to time, and, if no Event of
Default shall have occurred and be continuing, after reasonable prior notice but
not more than twice annually and only during normal business hours, to: (a)
visit and inspect any of its Real Property Assets to the extent any such right
to visit or inspect is within the control of such Person; (b) inspect and make
extracts from their respective books and records, including but not limited to
management letters prepared by independent accountants; and (c) discuss with its
principal officers, and its independent accountants, its business, properties,
condition (financial or otherwise), results of operations and performance. If
requested by the Administrative Agent, the Borrower or the Credit Parties, as
applicable, shall execute an authorization letter addressed to its accountants
authorizing the Administrative Agent or any Lender to discuss the financial
affairs of the Borrower or any other Credit Party with its accountants. 6.11 Use
of Proceeds/Purpose of Loans and Letters of Credit. The Borrower shall use the
proceeds of all Loans and use Letters of Credit only for the purpose of
refinancing existing indebtedness and to finance general corporate working
capital (including asset acquisitions, and acquiring or improving, directly or
indirectly, income producing Healthcare Facilities and Investments in accordance
with Section 7.03), capital expenditures or other corporate purposes of the
Borrower and the other Credit Parties (to the extent not inconsistent with the
Credit Parties’ covenants and obligations under this Credit Agreement and the
other Credit Documents). 96



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc128.jpg]
6.12 Financial Covenants. (a) Consolidated Leverage Ratio. The Credit Parties
shall cause the Consolidated Leverage Ratio, (i) as of the end of any fiscal
quarter (other than, during the First Amendment Period, any Specified Fiscal
Quarter), to be equal to or less than sixty percent (60%) and (ii) during the
First Amendment Period, as of the end of any Specified Fiscal Quarter, to be
equal to or less than sixty-five percent (65%). (b) Consolidated Secured
Leverage Ratio. The Credit Parties shall cause the Consolidated Secured Leverage
Ratio, as of the end of any fiscal quarter, to be equal to or less than forty
percent (40%). (c) Consolidated Tangible Net Worth. The Credit Parties shall
cause the Consolidated Tangible Net Worth at all times to be equal to or greater
than the sum of (i) $1,152,404,250.00554,000,000.00 plus (ii) an amount equal to
seventy-five percent (75%) of the net cash proceeds received by the Consolidated
Parties (other than the Trilogy Subsidiaries) from Equity Transactions
subsequent to the ClosingFirst Amendment Effective Date. (d) Consolidated Fixed
Charge Coverage Ratio. The Credit Parties shall cause the Consolidated Fixed
Charge Coverage Ratio, as of the end of any fiscal quarter, to be equal to or
greater than 1.75 to 1.00. (e) Unencumbered Indebtedness Yield. The Credit
Parties shall cause the Unencumbered Indebtedness Yield at all times to be equal
to or greater than 12.0%. (f) Consolidated Unencumbered Leverage Ratio. The
Credit Parties shall cause the Consolidated Unencumbered Leverage Ratio, (i) as
of the end of any fiscal quarter (other than, during the First Amendment Period,
any Specified Fiscal Quarter), to be equal to or less than sixty percent (60%)
and (ii) during the First Amendment Period, as of the end of any Specified
Fiscal Quarter, to be equal to or less than sixty-five percent (65%). (g)
Consolidated Unencumbered Interest Coverage Ratio. The Credit Parties shall
cause the Consolidated Unencumbered Interest Coverage Ratio, as of the end of
any fiscal quarter, to be equal to or greater than 2.00 to 1.00. (h) Secured
Recourse Indebtedness. The aggregate outstanding amount of Secured Recourse
Indebtedness at any time shall be equal to or less than ten percent (10%) of
Consolidated Total Asset Value. 6.13 Environmental Matters; Preparation of
Environmental Reports. The Credit Parties will, and will cause each Subsidiary
to, comply in all material respects with all Environmental Laws in respect of
its Real Property Assets. 6.14 REIT Status. The Credit Parties will, and will
cause each Subsidiary to, operate its business at all times so as to satisfy all
requirements necessary to qualify and maintain the Parent’s qualification as a
real estate investment trust under Sections 856 through 860 of the Internal
Revenue Code. The Parent will maintain adequate records so as to comply in all
material respects with all record-keeping requirements relating to 97



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc129.jpg]
its qualification as a real estate investment trust as required by the Internal
Revenue Code and applicable regulations of the Department of the Treasury
promulgated thereunder and will properly prepare and timely file with the IRS
all returns and reports required thereby. 6.15 Additional Guarantors; Release of
Guarantors. (a) Additional Guarantors. Upon the acquisition, incorporation or
other creation of any direct or indirect Domestic Subsidiary of the Parent which
owns an Unencumbered Property included in the Unencumbered Property Pool or
would otherwise qualify as a Subsidiary Guarantor (including, but not limited
to, being deemed a Subsidiary Guarantor pursuant to the definition of
“Subsidiary Guarantor” hereunder), the Credit Parties shall (i) cause such
Subsidiary to become a Subsidiary Guarantor hereunder through the execution and
delivery to the Administrative Agent of a Subsidiary Guarantor Joinder Agreement
on or before the earlier of (A) the date on which an Eligible Unencumbered
Property owned by such Subsidiary is included in any calculation (pro forma or
otherwise) of the Consolidated Unencumbered Total Asset Value and (B) the
deadline for the delivery of the next Compliance Certificate pursuant to Section
6.02(a)) and (ii) cause such Subsidiary to deliver such other documentation as
the Administrative Agent may reasonably request in connection with the
foregoing, including, without limitation, certified resolutions and other
organizational and authorizing documents of such Subsidiary, favorable opinions
of counsel to such Subsidiary (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above), all in form, content and scope reasonably satisfactory to
the Administrative Agent, and (iii) cause the Parent or the Subsidiary of the
Parent that owns the Capital Stock of such Subsidiary to be pledged to the
Administrative Agent to secure the Obligations. (b) Release of Guarantors.
Notwithstanding the requirements set forth in clause (a) of this Section 6.15:
(i) in the event that (i) the Borrower or the Parent has received at least two
(2) Investment Grade Ratings and (ii) the Borrower requests that the Subsidiary
Guarantors be released from the Credit Documents, then the Subsidiary Guarantors
shall be automatically released from the Credit Documents (the “Release”),
provided that such Subsidiary Guarantors are also released from any guarantees
of other then existing senior notes and other senior unsecured indebtedness of
the Borrower or Parent. In such an event, the Borrower will notify the
Administrative Agent that, pursuant to this Section 6.15(b), such Person shall
be released and, in accordance with Section 9.11, the Administrative Agent shall
(to the extent applicable) deliver to the Credit Parties such documentation as
is reasonably necessary to evidence the Release; or(ii) , to the extent the
Borrower provides a written request to the Administrative Agent that a
Subsidiary Guarantor be released from its Guaranties pursuant to the Credit
Documents in conjunction with the simultaneous or substantially simultaneous
qualification of such Subsidiary Guarantor as an Excluded Subsidiary or pursuant
to a disposition permitted by Section 7.05, then, following the Administrative
Agent’s receipt of such notice (and so long as no Default or Event of Default
shall have occurred and be continuing on the date of the Administrative Agent’s
receipt of such notice or as a result of the release of such Subsidiary
Guarantor), such Subsidiary Guarantor shall be automatically released from its
respective Guaranties pursuant to the Credit Documents (it being understood and
agreed that no Subsidiary Guarantor that owns an Unencumbered Property shall be
released unless such Unencumbered Property is first withdrawn from the
Unencumbered Property Pool in accordance with Section 6.16(b). 98



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc130.jpg]
Notwithstanding the foregoing, (A) the Obligations shall remain a senior
unsecured obligation, pari passu with all other senior unsecured Indebtedness of
the Borrower and the Parent and (B) to the extent that following any such
Releaserelease an otherwise released or to be released Subsidiary Guarantor is
obligated in respect of outstanding recourse Indebtedness, any Real Property
Assets of such Subsidiary Guarantor shall not be deemed an Eligible Unencumbered
Property for purposes of this Credit Agreement. 6.16 Addition or Withdrawal of
Unencumbered Properties. (a) Addition of Unencumbered Properties. The Borrower
may add Real Property Assets that meet the Unencumbered Property Pool Criteria
to the Unencumbered Property Pool so long as the Borrower shall have delivered
to Administrative Agent an Unencumbered Property Certificate reflecting the
addition of the subject Real Property Asset as an Unencumbered Property. (b)
Withdrawal of Unencumbered Properties. The Borrower may withdraw Real Property
Assets from the Unencumbered Property Pool without the consent of the
Administrative Agent so long as: (i) no Default or Event of Default has occurred
and is continuing or would occur from such withdrawal, (ii) the Borrower shall
have given notice thereof to the Administrative Agent, together with a written
request to release the owner of the subject Unencumbered Property, where
appropriate, in accordance with the provisions hereof (it being agreed that the
owner of the subject Unencumbered Property will be released unless it is a
Material Subsidiary after giving effect to such release), (iii) the
Administrative Agent shall have received a certificate signed by a Responsible
Officer of the Borrower certifying and demonstrating that (A) on a Pro Forma
Basis, after giving effect to such withdrawal, the Credit Parties would be in
compliance with all financial covenants contained in Section 6.12, (B)
immediately prior to the withdrawal and immediately thereafter, all
representations and warranties made by the Credit Parties in the Article V and
each other Credit Document are true and correct in all material respects (except
to the extent any such representation and warranty is qualified by materiality
or reference to Material Adverse Effect, in which case, such representation and
warranty shall be true, correct and complete in all respects) on of such date
(except for any such representation and warranty that by its terms is made only
as of an earlier date, which representation and warranty shall have been true
and correct as of such earlier date), and (iv) the Borrower shall have delivered
to Administrative Agent an Unencumbered Property Certificate reflecting the
withdrawal of the subject Real Property Asset as an Unencumbered Property.
Notwithstanding the foregoing, after giving effect to any such withdrawal, the
Consolidated Unencumbered Total Asset Value of the Unencumbered Properties
remaining in the Unencumbered Property Pool shall not be less than $200,000,000.
(c) Release of Collateral. Upon the withdrawal of any Real Property Assets
constituting Collateral from the Unencumbered Property Pool as permitted by the
Credit Documents, the security interests and Liens created by the Collateral
Documents in the Subsidiary that owns such Collateral shall terminate and such
Collateral shall be automatically released from the Lien created by the
Collateral Documents. Upon receipt by the Administrative Agent of an
Unencumbered Property Certificate in accordance with Section 6.16(b), the
Administrative Agent shall be authorized to, and shall promptly at the
Borrower’s request and expense, (i) execute and deliver such documents as the
Borrower shall reasonably request to evidence the termination of such security
interest and Lien and the release of such Collateral and 99



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc131.jpg]
(ii) deliver or cause to be delivered to the Borrower all property, if any,
constituting part of such withdrawn Collateral then held by the Administrative
Agent or any agent thereof. 6.17 Compliance With Material Contracts. Each Credit
Party shall, and shall cause each of its Subsidiaries to, perform and observe
all the material terms and provisions of each Material Contract to be performed
or observed by it, maintain each such Material Contract in full force and
effect, enforce each such Material Contract in accordance with its terms, take
all such action to such end as may be from time to time reasonably requested by
the Administrative Agent and, upon the reasonable request of the Administrative
Agent, make to each other party to each such Material Contract such demands and
requests for information and reports or for action as any Credit Party is
entitled to make under such Material Contract. 6.18 [Reserved]. 6.19 Further
Assurances. Each Credit Party shall, promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Credit Document or in the
execution, acknowledgment, filing or recordation thereof, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Credit Documents and (ii, (ii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iii) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Administrative Agent the rights granted or now or
hereafter intended to be granted to the Administrative Agent under any Credit
Document or under any other instrument executed in connection with any Credit
Document to which any Credit Party is or is to be a party. For the avoidance of
doubt, the Borrower shall cause the Capital stock of each Subsidiary of the
Parent that owns an Unencumbered Property to be pledged to the Administrative
Agent to secure the Obligations. ARTICLE VII NEGATIVE COVENANTS Each Credit
Party hereby covenants and agrees that until the Obligations, together with
interest, fees and other obligations hereunder, have been paid in full and the
Revolving Commitments and Term Loan Commitments hereunder shall have terminated:
7.01 Liens. No Credit Party shall, nor shall they permit any Subsidiary to, at
any time, create, incur, assume or suffer to exist any Lien upon any of its
assets or revenues, whether now owned or hereafter acquired, other than the
following: (a) Liens pursuant to any Credit Document; (b) Liens (other than
Liens imposed under ERISA) for taxes, assessments or governmental charges or
levies (including pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security 100



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc132.jpg]
legislation) not yet due and payable or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or bonds are posted in accordance with applicable law; (c)
statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business; provided, that such Liens secure only amounts not overdue for more
than thirty (30) days or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established; (d) deposits to secure the performance of bids, trade
contracts and leases (other than Indebtedness not otherwise permitted pursuant
to Section 7.02), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business; (e) zoning restrictions, easements, rights-of-way, restrictions,
restrictive covenants, use restrictions, radius restrictions, options to
purchase at fair market value, rights of first refusal or first offer,
encroachments, protrusions, sets of facts that an accurate and up to date survey
would show and other similar encumbrances affecting real property which do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person; provided, however, any zoning or other restrictions (including, without
limitation, restrictive covenants) that limit the use of the applicable real
property to a Healthcare Facility shall by definition not be a violation of this
Section 7.01(e); (f) Liens securing judgments for the payment of money (or
appeal or other surety bonds relating to such judgments) not constituting an
Event of Default under Section 8.01(h); (g) leases or subleases (and the rights
of the tenants thereunder) granted to others not interfering in any material
respect with the business of any Credit Party or any Subsidiary; (h) any
interest of title of a lessor under, and Liens arising from UCC financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) relating to, leases permitted by this Agreement; (i) Liens in
existence as of the Closing Date as set forth on Schedule 7.01 and any renewals
or extensions thereof; provided, that the property covered thereby is not
materially changed; and (j) other Liens incurred in connection with Indebtedness
as long as, after giving effect thereto, the Credit Parties are in compliance
with the financial covenants in Section 6.12, on a Pro Forma Basis as if such
Lien had been incurred as of the last day of the most recent fiscal quarter for
which financial statements have been delivered pursuant to Section 6.01 (or if
such Lien exists as of the Closing Date, as of September 30, 2018); provided,
that the Credit Parties may not grant a mortgage, deed of trust, lien, pledge
encumbrance or any other security interest, in each case, to secure Indebtedness
with respect to any Unencumbered Property except in favor of the Lenders. 101



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc133.jpg]
Notwithstanding anything to the contrary set forth herein, in no event shall any
Credit Party or any Subsidiary that is not a Trilogy Subsidiary, at any time,
create, incur, assume or suffer to exist any Lien upon any of its assets or
revenues, whether now owned or hereafter acquired, in favor of any Trilogy
Subsidiary. 7.02 Indebtedness. No Credit Party shall, nor shall they permit any
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Indebtedness, except: (a) Indebtedness under the Credit Documents; (b)
Indebtedness in connection with intercompany Investments permitted under Section
7.03; (c) obligations (contingent or otherwise) existing or arising under any
Swap Contract; provided that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view”; and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party; (d) without
duplication, guarantees by a Credit Party or any Subsidiary in respect of any
Indebtedness otherwise permitted hereunder; (e) Indebtedness set forth in
Schedule 7.02 (and renewals, refinancing and extensions thereof); provided, that
the amount of such Indebtedness is not increased at the time of such
refinancing, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments utilized thereunder (for purposes of clarity, it is
understood that Indebtedness on Schedule 7.02 is included in calculating the
financial covenants in Section 6.12); and (f) other Indebtedness (including any
portion of any renewal, financing, or extension of Indebtedness set forth in
Schedule 7.02 to the extent such portion does not meet the criteria set for the
in the proviso of clause (e) above) provided, (i) after giving effect thereto,
the Credit Parties are in compliance with the financial covenants in Section
6.12, on a Pro Forma Basis as if such Indebtedness had been incurred as of the
last day of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 6.01 (or if such Indebtedness exists as of
the Closing Date, as of September 30, 2018) and (ii) the aggregate outstanding
amount of Secured Recourse Indebtedness shall not at any time exceed an amount
equal to ten percent (10%) of Consolidated Total Asset Value. Notwithstanding
anything to the contrary set forth herein, in no event shall any Credit Party or
any Subsidiary that is not a Trilogy Subsidiary, at any time, create, incur,
assume or suffer to exist (i) any Indebtedness by any Credit Party or any
Subsidiary that is not a Trilogy Subsidiary, in each case, to any Trilogy
Subsidiary, (ii) any obligations (continent or otherwise) existing or arising
under any Swap Contract by any Credit Party or any Subsidiary that is not a
Trilogy Subsidiary, in each case, with a 102



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc134.jpg]
Trilogy Subsidiary or (iii) any guarantee by any Credit Party or any Subsidiary
that is not a Trilogy Subsidiary, in each case, of any Indebtedness of any
Trilogy Subsidiary. 7.03 Investments. No Credit Party shall, nor shall they
permit any Subsidiary to, directly or indirectly, make any Investments, except:
(a) Investments held in the form of cash or Cash Equivalents; (b) Investments in
any Person that is a Credit Party prior to giving effect to such Investment; (c)
Investments by any Subsidiary that is not a Credit Party in any other Subsidiary
that is not a Credit Party; (d) Investments consisting of (i) extensions of
credit in the nature of the performance of bids, (ii) accounts receivable or
notes receivable arising from the grant of trade contracts and leases (other
than credit) in the ordinary course of business, and (iii) Investments received
in satisfaction or partial satisfaction thereof from financially troubled
account debtors to the extent reasonably necessary in order to prevent or limit
loss; (e) Guarantees permitted by Section 7.02; (f) Investments existing as of
the Closing Date and set forth in Schedule 7.03; and (g) Investments in or
related to income producing Healthcare Facilities, including the operating
assets of Trilogy Investors, LLC, and Investments as described in Section 6.11
(including, without limitation, the purchase of Capital Stock and other
Investments of the type set forth in subclauses (i)-(v) of the proviso of this
clause (g)); provided, however, that after giving effect to any such
Investments, (i) the aggregate amount of Investments consisting of unimproved
land holdings (exclusive of unimproved land holdings acquired in connection with
the acquisition of Healthcare Facilities and located adjacent to such Healthcare
Facilities) shall not, at any time, exceed 5% of Consolidated Total Asset Value,
(ii) the aggregate amount of Investments consisting of direct or indirect
interests in mortgage loans and mezzanine loans, and notes receivables shall
not, at any time, exceed 15% of Consolidated Total Asset Value, (iii) the
aggregate amount of Investments consisting of construction in progress
(excluding Tenant improvements) shall not, at any time, exceed 10% of
Consolidated Total Asset Value, (iv) the aggregate amount of Investments in
Unconsolidated Affiliates shall not, at any time, exceed 10% of Consolidated
Total Asset Value and (v) the aggregate amount of Investments in Real Property
Assets that are not Healthcare Facilities shall not, at any time, exceed 15% of
Consolidated Total Asset Value; provided, further, that the aggregate amount of
all Investments made pursuant to clauses (i), (ii), (iii), (iv) and (v) above
shall not, at any time, exceed 25% of Consolidated Total Asset Value.
Determinations of whether an Investment is permitted will be made after giving
effect to the subject Investment. Notwithstanding anything to the contrary set
forth herein, in no event shall the aggregate Investments made by any Credit
Party or any Subsidiary thereof (other than the Trilogy Subsidiaries) to the
Trilogy Subsidiaries on or after the First Amendment Effective Date exceed
$10,000,000 in the aggregate. 103



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc135.jpg]
7.04 Fundamental Changes. No Credit Party shall, nor shall they permit any
Subsidiary to, directly or indirectly, merge, dissolve, liquidate, consolidate
with or into another Person; provided, that, notwithstanding the foregoing
provisions of this Section 7.04: (a) the Parent may merge or consolidate with
any of its Subsidiaries (other than the Borrower or any Trilogy Subsidiary)
provided that the Parent is the continuing or surviving Person; (b) any
Consolidated Subsidiary that is not a Trilogy Subsidiary may merge or
consolidate with any other Consolidated Subsidiary that is not a Trilogy
Subsidiary; provided, that if (i) the Borrower is a party to such transaction,
the Borrower shall be the continuing or surviving person, (ii) if a Subsidiary
Guarantor is party to such transaction (but not the Borrower), such Subsidiary
Guarantor shall be the continuing or surviving Person and (iii) if the Borrower
and a Subsidiary Guarantor are each a party to such transaction, the Borrower
shall be the continuing or surviving person; (c) any Trilogy Subsidiary may
merge or consolidate with any other Trilogy Subsidiary or, to the extent
permitted by Section 7.05, any other Person (other than a Credit Party or
Subsidiary that is not a Trilogy Subsidiary); (d) (c) any Subsidiary Guarantor
may be merged or consolidated with or into any other Subsidiary Guarantor; and
(e) (d) any Subsidiary that is not a Subsidiary Guarantor or the Borrower may
dissolve, liquidate or wind up its affairs at any time; provided, that such
dissolution, liquidation or winding up, as applicable, could not reasonably be
expected to have a Material Adverse Effect (it being understood and agreed that
a dissolution, liquidation or winding up of the affairs of one or more Trilogy
Subsidiaries (each a “Permitted Trilogy Dissolution”) with an aggregate asset
value amount of less than $75,000,000 could not reasonably be expected to have a
Material Adverse Effect solely as a result of such Permitted Trilogy
Dissolution). 7.05 Dispositions. No Credit Party shall, nor shall they permit
any Subsidiary to, directly or indirectly, make any Disposition or enter into
any agreement to make any Disposition, except: (a) Dispositions of obsolete or
worn out Property, whether now owned or hereafter acquired, in the ordinary
course of business; (b) Dispositions of inventory in the ordinary course of
business; (c) Dispositions of equipment or Property not covered under clause (a)
above to the extent that (i) such Property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement Property. (d) Dispositions of Property by any Subsidiary to a Credit
Party or to a Wholly Owned Subsidiary; provided, that if the transferor of such
property is a Credit Party, the transferee thereof must be a Credit Party; 104



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc136.jpg]
(e) Dispositions permitted by Section 7.04; (f) Dispositions by the Credit
Parties and the Subsidiaries not otherwise permitted under this Section 7.05;
provided, that (i) at the time of such Disposition, no Default or Event of
Default exists and is continuing (that would not be cured by such Disposition)
or would result from such Disposition and (ii) after giving effect thereto, the
Credit Parties are in compliance with the financial covenants in Section 6.12,
on a Pro Forma Basis as if such Disposition had been incurred as of the last day
of the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 6.01; (g) real estate leases entered into in the
ordinary course of business; and (h) Dispositions of an Unencumbered Property so
long as Borrower complies with the provisions of Section 6.16. Notwithstanding
anything above, any Dispositionto the contrary set forth herein, (i) in no event
shall any Credit Party or any Subsidiary that is not a Trilogy Subsidiary, make
any Disposition or enter into any agreement to make any Disposition, in each
case, to any Trilogy Subsidiary, (ii) any Disposition (other than a Disposition
of any Trilogy Subsidiary) pursuant to clauses (a) through (f) or clause (h)
shall be for fair market value and (iii) any Disposition of any Trilogy
Subsidiary pursuant to clauses (a) through (f) or clause (h) shall be pursuant
to a commercially reasonable, good faith sale process (including, but not
limited to, a reasonable marketing period and process). 7.06 Change in Nature of
Business. No Credit Party shall, nor shall they permit any Subsidiary to, engage
in any material line of business substantially different from those lines of
business conducted by the Parent and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto. 7.07 Transactions with
Affiliates and Insiders. No Credit Party shall, nor shall they permit any
Subsidiary to, directly or indirectly, enter into any transaction of any kind
with any officer, director or Affiliate of the Parent, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to such Credit Party or Subsidiary as would be
obtainable by such Credit Party or Subsidiary at the time in a comparable arm’s
length transaction with a Person other than a director, officer or Affiliate;
provided, that the foregoing restriction shall not apply to transactions between
or among the Credit Parties. 7.08 Organization Documents; Fiscal Year; Legal
Name, State of Formation and Form of Entity. No Credit Party shall directly or
indirectly: (a) Amend, modify or change its Organization Documents in a manner
materially adverse to the Lenders; (b) Make any material change in (i)
accounting policies or reporting practices, except as required by GAAP, FASB,
the SEC or any other regulatory body, or (ii) its fiscal year; and 105



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc137.jpg]
(c) Without providing ten (10) days prior written notice to the Administrative
Agent, change its name, state of formation or form of organization. 7.09
Negative Pledges. No Credit Party shall, nor shall they permit any Subsidiary
to, directly or indirectly, enter into, assume or otherwise be bound, by any
Negative Pledge other than (i) any Negative Pledge contained in an agreement
entered into in connection with any Indebtedness that is permitted pursuant to
Section 7.02 or any Lien that is permitted pursuant to Section 7.01(e); (ii) any
Negative Pledge required by law; (iii) Negative Pledges contained in (x) the
agreements set forth on Schedule 7.09; (y) any agreement relating to the sale of
any Subsidiary or any assets pending such sale; provided, that in any such case,
the Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale; or (z) any agreement in effect at the time any Person
becomes a Subsidiary so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary and such restriction only
applies to such Person and/or its assets, and (iv) customary provisions in
leases, licenses and other contracts restricting the assignment thereof, in each
case as such agreements, leases or other contracts may be amended from time to
time and including any renewal, extension, refinancing or replacement thereof;
provided, that, with respect to any amendment, renewal, extension, refinancing
or replacement of an agreement described in clause (iii), such amendment,
renewal, extension, refinancing or replacement does not contain restrictions of
the type prohibited by this Section 7.09 that are, in the aggregate, more
onerous in any material respect on the Parent or any Subsidiary than the
restrictions, in the aggregate, in the original agreement. 7.10 Use of Proceeds.
No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, use the proceeds of any Extension of Credit, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose. 7.11 Prepayments of
Indebtedness. If a Default or Event of Default exists and is continuing or would
be caused thereby, no Credit Party shall, nor shall they permit any Subsidiary
(other than any Trilogy Subsidiary) to, directly or indirectly, prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Indebtedness, except the prepayment of Extensions of Credit in accordance
with the terms of this Agreement. 7.12 Restricted Payments. No Credit Party
shall, nor shall they permit any Subsidiary to, declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so; provided, that, (i) so long as no Default under Section
8.01(a), (f) or (g) shall have occurred and be continuing or would result
therefrom and so long as the Obligations have not been accelerated, the Parent
and each Subsidiary may declare or make, directly or indirectly, any Restricted
Payment required to qualify and maintain the Parent’s qualification as a REIT,
(ii) so long as no Default under Section 8.01(a), (f) or (g) shall have occurred
and be continuing or would result therefrom, the Parent and each Subsidiary may
declare or make, directly or indirectly, any Restricted Payment required to
avoid the payment of federal or state income or excise tax, (iii) so long as no
Default shall have occurred and be continuing or would result therefrom, the
Parent and each Subsidiary may, other than during the First Amendment Period,
106



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc138.jpg]
purchase, redeem, retire, acquire, cancel or terminate the Parent’s Capital
Stock, and (iv) so long as no Default shall have occurred and be continuing or
would result therefrom, the Parent and each Subsidiary may, other than during
the First Amendment Period, make any payment on account of any return of capital
to the Parent’s stockholders, partners or members (or the equivalent Person
thereof). Notwithstanding anything to the contrary set forth herein, in no event
shall any Credit Party or any Subsidiary that is not a Trilogy Subsidiary,
declare or make any Restricted Payment, in each case, to any Trilogy Subsidiary,
or incur any obligation (contingent or otherwise) to do so. 7.13 Sanctions. No
Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, use the proceeds of any Extension of Credit, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.
7.14 Anti-Corruption Laws. No Credit Party shall, nor shall they permit any
Subsidiary to, directly or indirectly use the proceeds of any Extension of
Credit for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, or other similar anti-corruption
legislation in other jurisdictions. ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
8.01 Events of Default. The occurrence and continuation of any of the following
shall constitute an Event of Default: (a) Non-Payment. Any Credit Party fails to
pay when and as required to be paid herein, and in the currency required
hereunder, (i) any amount of principal of any Loan or any L/C Obligation, or
(ii) within three (3) days after the same becomes due, any interest on any Loan
or on any L/C Obligation, any Revolving Unused Fee, any facility fee or any
other amount payable hereunder or under any other Credit Document; or (b)
Specific Covenants. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in (i) any of Sections 6.01 6.02 or 6.10 within
five (5) days after the same becomes due or required or (ii) any of Sections
6.03, 6.06, 6.11, 6.12, 6.14, 6.15, or Article VII; or (c) Other Defaults. Any
Credit Party fails to perform or observe any other covenant or agreement (not
specified in Subsection (a) or (b) above) contained in any Credit Document on
its part to be performed or observed and such failure continues for thirty (30)
days; provided that with respect to any default (not specified in Subsection (a)
or (b) above), if (A) such default cannot be cured within such 30-day period,
(B) such default is susceptible of cure, and (C) the Credit Party is proceeding
with diligence and in good faith to cure such default, then such 30-day 107



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc139.jpg]
cure period shall be extended to such date, not to exceed a total of sixty (60)
days, as shall be necessary for the Credit Party diligently to cure such
default; or (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Credit Party and contained in this Credit Agreement, in any other Credit
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or
(e) Cross-Default. (i) Any Credit Party or any Subsidiary (A) fails to perform
or observe (beyond the applicable grace or cure period with respect thereto, if
any) any Contractual Obligation if such failure could reasonably be expected to
have a Material Adverse Effect or (B) beyond the applicable grace or cure period
with respect thereto, if any, (1) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) in
respect of any Indebtedness (other than Indebtedness hereunder and Indebtedness
under Swap Contracts), or (2)(x) otherwise fails to observe or perform any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or (y) any
other failure or event of default occurs, the effect of which failure or event
of default is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or cash collateral in
respect thereof to be demanded, in the case of each of clauses (B)(1) and (B)(2)
above, to the extent such Indebtedness or other obligation is in an amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the applicable Threshold Amount; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which any Credit Party is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Credit Party is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Credit Party as a result thereof is greater than the applicable
Threshold Amount; or (f) Insolvency Proceedings, Etc. Any Credit Party or any
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its properties; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed and the
appointment continues undischarged or unstayed for ninety (90) calendar days; or
any proceeding under any Debtor Relief Law relating to such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for ninety (90) calendar days, or
an order for relief is entered in any such proceeding; or (g) Inability to Pay
Debts; Attachment. (i) Any Credit Party or any Subsidiary becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process in an amount in excess of $10,000,000 is issued or levied against all or
any material part of the properties of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or 108



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc140.jpg]
(h) Judgments. There is entered against a Credit Party or any Subsidiary (i) any
one or more final judgments or orders for the payment of money in an aggregate
amount exceeding $10,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten (10) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or (i) ERISA. (i) An ERISA Event occurs
with respect to a Plan which has resulted in liability of any Credit Party or
any Subsidiary under Title IV of ERISA to the Plan or the PBGC in an aggregate
amount in excess of $10,000,000, or (ii) any Credit Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$10,000,000; or (j) Invalidity of Credit Documents; Guaranty. (i) Any Credit
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or as a result of satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Credit Party
contests in any manner the validity or enforceability of any Credit Document; or
any Credit Party denies that it has any or further liability or obligation under
any Credit Document, or purports to revoke, terminate or rescind any Credit
Document; or (ii) except as the result of or in connection with a dissolution,
merger or disposition of a Subsidiary Guarantor not prohibited by the terms of
this Credit Agreement, the Guaranty shall cease to be in full force and effect,
or any Guarantor hereunder shall deny or disaffirm such Guarantor’s obligations
under such Guaranty, or any Guarantor shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Guaranty; or (iii) any Lien shall fail to be a first
priority, perfected Lien on a material portion of the Collateral, taken as a
whole; or (k) Change of Control. There occurs any Change of Control. 8.02
Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, upon written notice to the Borrower in any
instance, take any or all of the following actions: (a) declare the commitment
of each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions to be terminated, whereupon such commitments and obligation
shall be terminated; (b) declare the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Credit Document to be immediately due and
payable, without presentment, demand, protest or additional notice of any kind,
all of which are hereby expressly waived by the Borrower; (c) require that the
Borrower Cash Collateralize the L/C Obligations (in an amount equal to 105% of
the then Outstanding Amount thereof); and 109



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc141.jpg]
(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Credit Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender. 8.03 Application of Funds. After the
exercise of remedies in accordance with the provisions of Section 8.02 (or after
the Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to provide Cash Collateral as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.14 and 2.15, be
applied by the Administrative Agent in the following order: First, to payment of
that portion of the Obligations constituting fees, indemnities, expenses and
other amounts (including Attorney Costs and amounts payable under Article III)
payable to the Administrative Agent in its capacity as such; Second, to payment
of that portion of the Obligations constituting fees, indemnities and other
amounts (other than principal and interest and the Letter of Credit Fees)
payable to the Lenders (including Attorney Costs and amounts payable under
Article III), ratably among the Lenders in proportion to the amounts described
in this clause Second payable to them; Third, to payment of that portion of the
Obligations constituting accrued and unpaid Letter of Credit Fees and interest
on the Loans and L/C Borrowings, ratably among the Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Third payable to
them; Fourth, to (a) payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings, (b) the Administrative Agent
for the account of the L/C Issuer, to provide Cash Collateral for that portion
of the L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, (c) payment of that portion of the Obligations constituting obligations
under Swap Contracts between any Credit Party and any Lender or Affiliate of any
Lender (including, without limitation, payment of breakage, termination or other
amounts owing in respect of any Swap Contract between any Credit Party and any
Lender, or any Affiliate of a Lender, to the extent such Swap Contract is
permitted hereunder) and (d) payment of amounts due under any Treasury
Management Agreement between any Credit Party and any Lender, or any Affiliate
of a Lender, ratably among such parties in proportion to the respective amounts
described in this clause Fourth payable to them; and Last, the balance, if any,
after all of the Obligations have been indefeasibly paid in full, to the
Borrower or as otherwise required by Law. Subject to Section 2.03(d), amounts
used to provide Cash Collateral for the aggregate undrawn amount of Letters of
Credit pursuant to clause Fourth above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above. Excluded Swap Obligations with respect to any
Guarantor shall not 110



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc142.jpg]
be paid with amounts received from such Guarantor or such Guarantor’s assets,
but appropriate adjustments shall be made with respect to payments from other
Credit Parties to preserve the allocation to Obligations otherwise set forth
above in this Section. ARTICLE IX ADMINISTRATIVE AGENT 9.01 Appointment and
Authorization of Administrative Agent. (a) Each Lender hereby irrevocably
appoints, designates and authorizes the Administrative Agent to take such action
on its behalf under the provisions of this Credit Agreement and each other
Credit Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Credit Agreement or any other
Credit Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Credit Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or any other Credit Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Credit Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. (b) The L/C Issuer shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this Article
IX with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and the applications and agreements for letters of credit pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article IX and in the definition of “Agent-Related Person” included the L/C
Issuer with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to the L/C Issuer. 9.02 Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents. 111



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc143.jpg]
9.03 Liability of Administrative Agent. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Credit Agreement or any other Credit Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Credit Party or any officer
thereof, contained herein or in any other Credit Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this Credit
Agreement or any other Credit Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Credit Agreement or any other
Credit Document or for any failure of any Credit Party or any other party to any
Credit Document to perform its obligations hereunder or thereunder, or the
creation, perfection or priority of any Lien purported to be created by the
Collateral Documents, or for the value or the sufficiency of any Collateral. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Credit Agreement or any other
Credit Document, or to inspect the properties, books or records of any Credit
Party or any Affiliate thereof. 9.04 Reliance by Administrative Agent. (a) The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Credit Party), independent accountants
and other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under any
Credit Document unless it shall first receive such advice or concurrence of the
Required Lenders, Required Revolving Lenders or Required Term Lenders as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Credit Agreement or any other Credit Document
in accordance with a request or consent of the Required Lenders, Required
Revolving Lenders or Required Term Lenders (or such greater number of Lenders as
may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders. (b) For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto. 9.05 Notice of Default. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or the Borrower referring
to this 112



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc144.jpg]
Credit Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default or Event of Default as may be directed
by the requisite Lenders in accordance herewith; provided, however, that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders. 9.06
Credit Decision; Disclosure of Confidential Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession (in each case, except to the
extent the Administrative Agent has confirmed to any Lender in writing the
satisfaction of conditions to funding as of the Closing Date). Each Lender
represents to the Administrative Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Credit Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Credit Agreement and to extend credit to the Borrower and the other Credit
Parties hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement and the other Credit Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates that may come into the possession of any
Agent-Related Person. 9.07 [Reserved]. 9.08 Administrative Agent in its
Individual Capacity. Bank of America and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with each of the Credit Parties and
their respective Affiliates as though Bank of America were not the
Administrative Agent or the L/C Issuer hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any Credit Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Credit Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Bank of America
shall have the same rights and powers under this Credit Agreement as any other
Lender and may exercise such rights and powers as though it were not the
Administrative Agent or the L/C Issuer, and the terms “Lender” and “Lenders”
include Bank of America in its individual capacity. 113



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc145.jpg]
9.09 Successor Administrative Agent. (a) The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer, the Swing
Line Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. (b) If the Person
serving as Administrative Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as Administrative Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date. (c) With effect from the Resignation
Effective Date or the Removal Effective Date (as applicable) (1) the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other
Credit Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them (i) while the retiring or
removed Administrative Agent was acting as Administrative Agent and (ii) after
such resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Credit Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent. (d) Any
resignation by Bank of America as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swing Line Lender. If
Bank of America resigns as 114



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc146.jpg]
an L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(b). Upon the appointment by the Borrower of a successor L/C Issuer or Swing
Line Lender hereunder (which successor shall in all cases be a Lender other than
a Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit. 9.10 Administrative Agent May
File Proofs of Claim. In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise: (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, L/C
Obligations and all other Obligations (other than obligations under Swap
Contracts or Treasury Management Agreements to which the Administrative Agent is
not a party) that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i), 2.09 and 10.04) allowed in
such judicial proceeding; and (b) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding. 115



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc147.jpg]
9.11 Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion: (a) to release any
Lien on any Property of any Consolidated Party granted to or held by the
Administrative Agent under any Credit Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is disposed of as part of or in
connection with a Disposition permitted by Section 7.05 or (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders; and (b) to release any Subsidiary Guarantor from its obligations under
the Guaranty if such Person (a) ceases to be a Subsidiary as a result of a
transaction permitted hereunder, (b) no longer is required to be a Guarantor
pursuant to Section 6.15, or (c) has been designated as an Excluded Subsidiary
(in each case, a “Release”). Notwithstanding the foregoing, to the extent that
following any such Release, any Real Property Asset owned by an otherwise to be
released Subsidiary Guarantor that is obligated in respect of outstanding
recourse debt for Indebtedness shall not be deemed an Unencumbered Property
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the authority of the Administrative Agent to
release any Subsidiary Guarantor from its obligations hereunder pursuant to this
Section 9.11. Upon the release of any Subsidiary Guarantor pursuant to this
Section 9.11, the Administrative Agent shall (to the extent applicable) deliver
to the Credit Parties, upon the Credit Parties’ request and at the Credit
Parties’ expense, such documentation as is reasonably necessary to evidence the
release of such Subsidiary Guarantor from its obligations under the Credit
Documents. 9.12 Other Agents; Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Credit
Agreement as a “syndication agent,” “documentation agent,” “co-agent,” “book
manager,” “lead manager,” “arranger,” “lead arranger” or “co-arranger” shall
have any right, power, obligation, liability, responsibility or duty under this
Credit Agreement other than, in the case of such Lenders, those applicable to
all Lenders as such. Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Credit Agreement or in taking or not taking action
hereunder. 9.13 Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of any Credit Party, that at
least one of the following is and will be true: (i) such Lender is not using
“plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section
3(42) of ERISA, or otherwise) of one or more Benefit Plans in connection with
the Loans, Commitments or Letters of Credit, 116



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc148.jpg]
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, Commitments, Letters of Credit and this Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, Commitments,
Letters of Credit and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, Commitments, Letters of Credit
and this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, Commitments, Letters of Credit and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender. (b) In addition, unless either (x) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (y) a Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of any Credit Party, that: (i)
none of the Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
the Loans, Commitments, Letters of Credit and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent or any Arranger under this Agreement, any Credit Document or any documents
related to hereto or thereto), (ii) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, Commitments, Letters of Credit
and this Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and
is a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, Commitments, Letters of Credit and this Agreement is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies (including in
respect of the Obligations), 117



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc149.jpg]
(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, Commitments, Letters of Credit and this Agreement is a
fiduciary under ERISA or the Internal Revenue Code, or both, with respect to the
Loans, Commitments, Letters of Credit and this Agreement and is responsible for
exercising independent judgment in evaluating the transactions hereunder, and
(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, Commitments,
Letters of Credit or this Agreement. (c) The Administrative Agent and each
Arranger hereby inform the Lenders that each such Person is not undertaking to
provide impartial investment advice, or to give advice in a fiduciary capacity,
in connection with the transactions contemplated hereby, and that such Person
has a financial interest in the transactions contemplated hereby in that such
Person or an Affiliate thereof (i) may receive interest or other payments with
respect to the Loans, Commitments, Letters of Credit and this Agreement, (ii)
may recognize a gain if it extended the Loans, Commitments or Letters of Credit
for an amount less than the amount being paid for an interest in such Loans,
Commitments or Letters of Credit by such Lender or (iii) may receive fees or
other payments in connection with the transactions contemplated hereby, the
Credit Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, fronting fees, deal-away or alternate transaction fees,
amendment fees, processing fees, term out premiums, banker’s acceptance fees,
breakage or other early termination fees or fees similar to the foregoing.
ARTICLE X MISCELLANEOUS 10.01 Amendments, Etc. No amendment or waiver of, or any
consent to deviation from, any provision of this Credit Agreement or any other
Credit Document shall be effective unless in writing and signed by the Borrower,
the Guarantors (if applicable) and the Required Lenders and acknowledged by the
Administrative Agent, and each such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it is given; provided, however, that: (a) unless also signed by each Lender
directly affected thereby, no such amendment, waiver or consent shall: (i)
extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02), it being understood that the amendment or
waiver of an Event of Default or a mandatory reduction or a mandatory prepayment
in Commitments shall not be considered an increase in Commitments, (ii) waive
non-payment or postpone any date fixed by this Credit Agreement or any other
Credit Document for any payment of principal, interest, fees or other amounts
due to any Lender hereunder or under any other Credit Document, or (iii) reduce
the principal of, or the rate of interest specified herein on, any Loan or L/C
Borrowing, or any fees or other amounts payable hereunder or under any 118



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc150.jpg]
other Credit Document; provided, however, that only the consent of the Required
Lenders shall be necessary (A) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest at the Default Rate or (B)
to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or L/C Borrowing or to reduce any fee payable hereunder, (b) unless
also signed by each Lender, no such amendment, waiver or consent shall: (i)
change any provision of this Credit Agreement regarding pro rata sharing or pro
rata funding with respect to (A) the making of advances (including
participations), (B) the manner of application of payments or prepayments of
principal, interest, or fees, (C) the manner of application of reimbursement
obligations from drawings under Letters of Credit, or (D) the manner of
reduction of commitments and committed amounts, (ii) change any provision of
this Section 10.01, the definition of “Required Lenders”, or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, (iii) release the Parent, Borrower or all or substantially
all of the Subsidiary Guarantors from their obligations hereunder (other than as
provided herein or as appropriate in connection with transactions permitted
hereunder), (iv) amend, modify or waive Section 4.01 if the effect of such
amendment, modification or waiver is to require the Lenders to make Loans when
such Lenders would not otherwise be required to do so, or (v) amend Section 1.06
or the definition of “Alternative Currency” without the written consent of each
Lender; (c) unless also signed by the L/C Issuer, no such amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Credit
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (d) unless also signed by the Swing Line Lender,
no such amendment, waiver or consent shall affect the rights or duties of the
Swing Line Lender under this Credit Agreement; (e) unless also signed by the
Administrative Agent, no such amendment, waiver or consent shall affect the
rights or duties of the Administrative Agent under this Credit Agreement or any
other Credit Document; (f) waive any condition set forth in Section 4.02 as to
any Extension of Credit without the written consent of the Required Revolving
Lenders or the Required Term Lenders, as the case may be; and (g) change (A) the
definition of “Required Revolving Lenders” without the written consent of each
Revolving Lender or (B) the definition of “Required Term Lenders” without the
written consent of each Term Loan Lender; 119



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc151.jpg]
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Credit Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender. Notwithstanding any provision herein to
the contrary, this Agreement may be amended with the written consent of the
Administrative Agent and the Borrower (i) to add one or more Incremental
Facilities to this Agreement subject to the limitations in Section 2.01(e) and
to permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing Loans and Commitments hereunder) in
the benefits of this Agreement and the other Credit Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing Loans and Commitments hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent, the
Lenders providing such Incremental Facilities to participate in any required
vote or action required to be approved by the Required Lenders or by any other
number, percentage or class of Lenders hereunder. 10.02 Notices and Other
Communications; Facsimile Copies. (a) General. Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed certified or registered mail, faxed or delivered to the
applicable address, facsimile number or (subject to Subsection (c) below)
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows: (i) if to any Credit Party, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and (ii) if to any other Lender, to the address, facsimile
number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to any Credit Party, the Administrative Agent, the L/C Issuer and
the Swing Line Lender. 120



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc152.jpg]
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Subsection (b) below, shall be effective as provided in such
Subsection (b). (b) Electronic Communications. Notices and other communications
to the Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided, that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications. (c) The Platform. THE PLATFORM
IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Credit Party, any Lender, the L/C Issuer or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Credit Party, any Lender, the L/C Issuer
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages). (d) Effectiveness of Facsimile
Documents and Signatures. Credit Documents may be transmitted and/or signed by
facsimile. The effectiveness of any such documents and signatures shall, subject
to applicable Law, have the same force and effect as manually-signed originals
and shall be binding on all Credit Parties, the Administrative Agent and the
Lenders. The Administrative Agent may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature. (e) Reliance by
Administrative Agent and Lenders. The Administrative Agent and the Lenders shall
be entitled to rely and act upon any notices (including telephonic notices
permitted under Section 2.02(a)) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded 121



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc153.jpg]
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording. (f) Change of Address, Etc. Each of the Borrower,
the Administrative Agent, the L/C Issuer and the Swing Line Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law. Notwithstanding
anything to the contrary contained herein or in any other Credit Document, the
authority to enforce rights and remedies hereunder and under the other Credit
Documents against the Credit Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 8.02 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Credit Documents, (b) the L/C Issuer or the Swing Line Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Credit Documents, (c) any Lender from exercising setoff rights in accordance
with Section 10.09 (subject to the terms of Section 2.12), or (d) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Credit Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders. 10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and
Expenses. The Credit Parties shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the 122



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc154.jpg]
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Credit Agreement and
the other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonably incurred out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of the Administrative Agent, any Lender or the L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Credit Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. (b) Indemnification by the Credit Parties. The Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender,
each Arranger and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including any Credit Party) other than such Indemnitee and its
Related Parties arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Credit Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any Subsidiary, or any Environmental
Liability related in any way to the Borrower or any Subsidiary, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Credit Party, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Credit Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Credit Document, if
such Credit Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction. Without
limiting the provisions of Section 3.01(c), this Section 10.04(b) shall not
apply with respect to 123



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc155.jpg]
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim. (c) Reimbursement by Lenders. To the extent that the
Borrower for any reason fails to indefeasibly pay any amount required under
Subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer, the Swing Line Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the L/C Issuer, the Swing Line
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Revolving Commitment Percentage and Term Loan Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), and provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the L/C Issuer or the Swing Line Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in connection with such capacity. The obligations of the Lenders under
this Subsection (c) are subject to the provisions of Section 2.11(e). (d) Waiver
of Consequential Damages, Etc. To the fullest extent permitted by applicable
law, no Credit Party shall assert, and each Credit Party hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Credit Agreement, any other Credit Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Credit
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction. (e) Payments. All
amounts due under this Section shall be payable not later than ten Business Days
after demand therefor. (f) Survival. The agreements in this Section and the
indemnity provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Revolving Commitments, the Term
Loan Commitments and the repayment, satisfaction or discharge of all the other
Obligations. 124



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc156.jpg]
10.05 [Reserved]. 10.06 Payments Set Aside. To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment. 10.07 Successors and Assigns. (a) Successors and Assigns
Generally. The provisions of this Credit Agreement and the other Credit
Documents shall be binding upon and inure to the benefit of the parties hereto
and thereto and their respective successors and assigns permitted hereby, except
that neither the Borrower nor any other Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
Subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of Subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Credit Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement. (b) Assignments by Lenders. Any
Lender may at any time assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Credit Agreement and the other Credit
Documents (including all or a portion of its Commitment and the Loans (including
for purposes of this Subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (in each case with
respect to any credit facility) any such assignment shall be subject to the
following conditions: (i) Minimum Amounts. (A) in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment under any
credit facility provided hereunder and/or the Loans at the time owing to it (in
each case with respect to any credit facility provided hereunder) or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) 125



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc157.jpg]
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and (B) in any case not described in Subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the revolving credit facility provided hereunder, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed). (ii) Proportionate Amounts. Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans; (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by Subsection (b)(i)(B) of this Section and, in
addition: (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; (B) the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
shall be required for assignments in respect of (1) any Revolving Commitment or
Revolving Loans if such assignment is to a Person that is not a Lender with a
Revolving Commitment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and (C) the consent of the L/C Issuer
and the Swing Line Lender shall be required for any assignment in respect of any
Revolving Commitment, unless such assignment is to an existing Lender that is
not a Defaulting Lender. (iv) Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
Three Thousand Five Hundred Dollars ($3,500); provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any 126



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc158.jpg]
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. (v) No Assignment to
Certain Persons. No such assignment shall be made (A) to the Parent or any of
the Parent’s Affiliates or Subsidiaries, (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), (C) to a
natural Person, or (D) to a publicly reporting or privately held REIT with an
investment concentration in healthcare assets. (vi) Certain Additional Payments.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Revolving Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 3.01, Section 3.04, Section 3.05 and
Section 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment); provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this Subsection shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section. (c) Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the 127



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc159.jpg]
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it (or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. (d) Participations. Any
Lender may at any time, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to any Person (other than a
natural Person, a Defaulting Lender or the Parent or any of the Parent’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement and (iv) Borrower shall not be
responsible for any cost or expense of the Lenders or the Administrative Agent
related to any participation of the Loans or any increased cost or expense
incurred by any Lender as a result of such participation thereafter, except as
expressly provided herein. For the avoidance of doubt, each Lender shall be
responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Credit Agreement and to approve any amendment,
modification or waiver of any provision of this Credit Agreement; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Section 3.01, Section 3.04 and Section 3.05 (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 3.06 and Section 10.16 as if it were an assignee under paragraph (b) of
this Section and (B) shall not be entitled to receive any greater payment under
Section 3.01 or Section 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.12 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided 128



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc160.jpg]
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. (e) Certain
Pledges. Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Credit Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. (f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to Subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit. 10.08 Confidentiality. Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of Confidential Information,
except that Confidential Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential 129



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc161.jpg]
Information confidential); (b) to the extent requested by any regulatory
authority or self regulatory body; (c) to the extent required by applicable Law
or regulations or by any subpoena or similar legal process; (d) to any other
party to this Credit Agreement; (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Credit
Agreement or the enforcement of rights hereunder (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such Confidential
Information confidential); (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Credit Agreement or (ii) any direct
or indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Credit
Parties; (g) with the consent of the Borrower; (h) to the extent such
Confidential Information (i) becomes publicly available other than as a result
of a breach of this Section or (ii) becomes available to the Administrative
Agent or any Lender on a nonconfidential basis from a source other than a Credit
Party; (i) to the National Association of Insurance Commissioners or any other
similar organization (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential); or (j) to any nationally recognized rating agency that requires
access to a Lender’s or an Affiliate’s investment portfolio in connection with
ratings issued with respect to such Lender or Affiliate. In addition, the
Administrative Agent and the Lenders may disclose the existence of this Credit
Agreement and information about this Credit Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Credit Agreement, the other Credit Documents, the
Commitments, and the Extension of Credit. Any Person required to maintain the
confidentiality of Confidential Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such Person would accord to its own confidential
information. For the purposes of this Section, “Confidential Information” means
all information received from any Credit Party relating to any Credit Party, any
of the other Consolidated Parties, or its or their business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party; provided, that,
in the case of information received from a Credit Party after the date hereof,
such information is clearly identified in writing at the time of delivery as
confidential. Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Confidential Information may include material
non-public information concerning the Credit Parties or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws. 10.09 Set-off. If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Credit Party against any and
all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other 130



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc162.jpg]
Credit Document and although such obligations of the Borrower or such Credit
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application. 10.10 Interest Rate
Limitation. Notwithstanding anything to the contrary contained in any Credit
Document, the interest paid or agreed to be paid under the Credit Documents
shall not exceed the maximum rate of non-usurious interest permitted by
applicable Law (the “Maximum Rate”). If the Administrative Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder. 10.11 Counterparts. This Credit Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. 10.12
Integration. This Credit Agreement, together with the other Credit Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Credit Agreement and those of any other Credit Document, the provisions of
this Credit Agreement shall control; provided, that the inclusion of specific
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Credit Document shall not be deemed a conflict with this
Credit Agreement. Each Credit Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.
10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be 131



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc163.jpg]
relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of any
Extension of Credit, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding. 10.14 Severability. If any provision
of this Agreement or the other Credit Documents is held to be illegal, invalid
or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Credit Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited. 10.15 [Reserved]. 10.16 Replacement of Lenders. If the
Borrower is entitled to replace a Lender pursuant to the provisions of Section
3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.07), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Credit Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that: (a) the Borrower
shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 10.07(b); (b) such Lender shall have received payment of an
amount equal to the Outstanding Amount of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Credit Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts); (c) in the case of
any such assignment resulting from a claim for compensation under Section 3.04
or payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments thereafter; (d) such
assignment does not conflict with applicable Laws; and (e) in the case of an
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent. 132



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc164.jpg]
10.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Borrower acknowledges and agrees, and
acknowledges its respective Affiliates’ understanding, that: (a) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Credit Document) are an arm’s-length
commercial transaction between the Borrower and its respective Affiliates, on
the one hand, and the Administrative Agent and the Arranger, on the other hand,
and each Credit Party is capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the transactions contemplated
hereby and by the other Credit Documents (including any amendment, waiver or
other modification hereof or thereof); (b) in connection with the process
leading to such transaction, the Administrative Agent and the Arranger each is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrower or any of its respective Affiliates,
stockholders, creditors or employees or any other Person; (c) neither the
Administrative Agent nor the Arranger has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Credit Document (irrespective of whether the Administrative Agent
or the Arranger has advised or is currently advising the Borrower or any of its
respective Affiliates on other matters) and neither the Administrative Agent nor
the Arranger has any obligation to the Borrower or any of its respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; (d)
the Administrative Agent and the Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its respective Affiliates, and neither the
Administrative Agent nor the Arranger has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (e)
the Administrative Agent and the Arranger have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Credit Document) and each Credit Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each Credit Party hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty. 10.18 Source of Funds. Each of the Lenders
hereby represents and warrants to the Borrower that at least one of the
following statements is an accurate representation as to the source of funds to
be used by such Lender in connection with the financing hereunder: (a) no part
of such funds constitutes assets allocated to any separate account maintained by
such Lender in which any employee benefit plan (or its related trust) has any
interest; (b) to the extent that any part of such funds constitutes assets
allocated to any separate account maintained by such Lender, such Lender has
disclosed to the Borrower the name of each employee benefit plan whose assets in
such account exceed ten percent (10%) of the total assets of such account as of
the date of such purchase (and, for purposes of this Subsection (b), all
employee benefit plans maintained by the same employer or employee organization
are deemed to be a single plan); 133



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc165.jpg]
(c) to the extent that any part of such funds constitutes assets of an insurance
company’s general account, such insurance company has complied with all of the
requirements of the regulations issued under Section 401(c)(1)(A) of ERISA; or
(d) such funds constitute assets of one or more specific benefit plans that such
Lender has identified in writing to the Borrower. As used in this Section, the
terms “employee benefit plan” and “separate account” shall have the respective
meanings provided in Section 3 of ERISA. 10.19 GOVERNING LAW. (a) THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWLAWS OF THE STATE
OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN
SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES; PROVIDED, THAT THE
ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW. (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT
OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER,
THE CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. THE BORROWER, THE CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND
EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY CREDIT DOCUMENT OR OTHER DOCUMENT RELATED
THERETO. THE BORROWER, THE CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND EACH
LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE. 10.20 WAIVER
OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER ANY CREDIT DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY CREDIT DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. 134



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc166.jpg]
10.21 No Conflict. To the extent there is any conflict or inconsistency between
the provisions hereof and the provisions of any other Credit Document, this
Credit Agreement shall control. 10.22 USA Patriot Act Notice. Each Lender and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower (and to the extent applicable, the other Credit Parties), which
information includes the name and address of the Borrower (and to the extent
applicable, the other Credit Parties) and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower (and
to the extent applicable, the other Credit Parties) in accordance with the Act.
The Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Act and the
Beneficial Ownership Regulation. 10.23 Judgment Currency. If, for the purposes
of obtaining judgment in any court, it is necessary to convert a sum due
hereunder or any other Credit Document in one currency into another currency,
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given. The obligation of the Borrower in respect of any such sum due
from it to the Administrative Agent or any Lender hereunder or under the other
Credit Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Credit Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law). 10.24 Entire Agreement. This Credit Agreement and the other
Credit Documents represent the final agreement among the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements among the
parties. 135



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc167.jpg]
10.25 Electronic Execution of Assignments and Certain Other Documents. The words
“execute”, “execution,” “signed,” “signature” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligations to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it. 10.26
Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEAAffected
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEAthe applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEAthe applicable Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any Lender that is
an EEAAffected Financial Institution; and (b) the effects of any Bail-In Action
on any such liability, including, if applicable: (i) a reduction in full or in
part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEAAffected Financial Institution, its parent undertaking, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other
Credit Document; or (iii) the variation of the terms of such liability in
connection with the exercise of the Write-Down and Conversion Powers of any
EEAthe applicable Resolution Authority. 10.27 Acknowledgement Regarding Any
Supported QFCs. To the extent that the Credit Documents provide support, through
a guarantee or otherwise, for any Swap Contract or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support”, and each such QFC,
a “Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together 136



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc168.jpg]
with the regulations promulgated thereunder, the “U.S. Special Resolution
Regimes”) in respect of such Supported QFC and QFC Credit Support (with the
provisions below applicable notwithstanding that the Credit Documents and any
Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States):
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. (b) As used in this Section 10.27, the following terms have
the following meanings: (i) “BHC Act Affiliate” of a party means an “affiliate”
(as such term is defined under, and interpreted in accordance with, 12 U.S.C.
1841(k)) of such party. (ii) “Covered Entity” means any of the following: (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). (iii) “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. (iv) “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D). ARTICLE XI GUARANTY 11.01 The Guaranty. (a) Each of the
Guarantors hereby jointly and severally guarantees to the Administrative Agent
and each of the holders of the Obligations, as hereinafter provided, as primary
obligor and not as surety, the prompt payment of the Obligations (the
“Guaranteed Obligations”) in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise) strictly in accordance with the terms thereof. The Guarantors hereby
further agree that if any of the Guaranteed Obligations are 137



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc169.jpg]
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise) in accordance with the terms of such extension or renewal. (b)
Notwithstanding any provision to the contrary contained herein, in any of the
other Credit Documents or other documents relating to the Obligations, the
obligations of each Guarantor under this Credit Agreement shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law. 11.02 Obligations Unconditional. The
obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or other documents
relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable Laws,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 11.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article XI until such time as the
Obligations have been irrevocably paid in full and the Commitments relating
thereto have expired or been terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by applicable
Laws, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above: (a) at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived; (b) any of the acts mentioned in any of the
provisions of any of the Credit Documents, or other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to therein
shall be done or omitted; (c) the maturity of any of the Guaranteed Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended (with Borrower’s consent) in any respect, or any right under any of
the Credit Documents or other documents relating to the Guaranteed Obligations,
or any other agreement or instrument referred to therein shall be waived or any
other guarantee of any of the Guaranteed Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with; (d) any Lien granted to, or in favor of, the Administrative Agent or any
of the holders of the Guaranteed Obligations as security for any of the
Guaranteed Obligations shall fail to attach or be perfected; or 138



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc170.jpg]
(e) (d) any of the Guaranteed Obligations shall be determined to be void or
voidable (including for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including any creditor of any
Guarantor). With respect to its obligations hereunder, each Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest notice of
acceptance of the guaranty given hereby and of extensions of credit that may
constitute Guaranteed Obligations, notices of amendments, waivers and
supplements to the Credit Documents and other documents relating to the
Guaranteed Obligations, or the compromise, release or exchange of collateral or
security, and all notices whatsoever, and any requirement that the
Administrative Agent or any holder of the Guaranteed Obligations exhaust any
right, power or remedy or proceed against any Person under any of the Credit
Documents or any other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein, or against any other Person
under any other guarantee of, or security for, any of the Obligations. 11.03
Reinstatement. Neither the Guarantors’ obligations hereunder nor any remedy for
the enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of the Borrower, by reason of the Borrower’s bankruptcy or
insolvency or by reason of the invalidity or unenforceability of all or any
portion of the Guaranteed Obligations. The obligations of the Guarantors under
this Article XI shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Person in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Obligations, whether as a result of any proceedings pursuant to
any Debtor Relief Law or otherwise, and each Guarantor agrees that it will
indemnify the Administrative Agent and each holder of Guaranteed Obligations on
demand for all reasonable costs and expenses (including all reasonable fees,
expenses and disbursements of any law firm or other counsel) incurred by the
Administrative Agent or such holder of Guaranteed Obligations in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law;
provided, that such indemnification shall not be available to the extent that
such costs and expenses are determined to have resulted from the gross
negligence or willful misconduct of the Administrative Agent or such holder of
the Guaranteed Obligations. 11.04 Certain Waivers. Each Guarantor acknowledges
and agrees that (a) the guaranty given hereby may be enforced without the
necessity of resorting to or otherwise exhausting remedies in respect of any
other security or collateral interests, and without the necessity at any time of
having to take recourse against the Borrower hereunder or against any collateral
securing the Guaranteed Obligations or otherwise, (b) it will not assert any
right to require the action first be taken against the Borrower or any other
Person (including any other Guarantor) or pursuit of any other remedy or
enforcement any other right and (c) nothing contained herein shall prevent or
limit action being taken against the Borrower hereunder, under the other Credit
Documents or the other documents and agreements relating to the Guaranteed
Obligations or from foreclosing on any security or collateral interests relating
hereto or thereto, or from exercising any other rights or remedies available in
respect thereof, if neither the Borrower nor the Guarantors shall timely perform
their obligations, and the exercise of any such rights and completion of any
such foreclosure proceedings shall not constitute a discharge of the Guarantors’
obligations hereunder unless as a result thereof, the Guaranteed Obligations
shall have been paid in full and the Commitments relating thereto shall have
expired or been terminated, it being the purpose and intent that the Guarantors’
obligations hereunder be absolute, irrevocable, independent and unconditional
under all circumstances. 139



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc171.jpg]
11.05 Rights of Contribution. The Guarantors hereby agree as among themselves
that, in connection with payments made hereunder, each Guarantor shall have a
right of contribution from each other Guarantor in accordance with applicable
Laws. Such contribution rights shall be subordinate and subject in right of
payment to the Guaranteed Obligations until such time as the Guaranteed
Obligations have been paid in full and the Commitments relating thereto shall
have expired or been terminated, and none of the Guarantors shall exercise any
such contribution rights until the Guaranteed Obligations have been paid in full
and the Commitments relating thereto shall have expired or been terminated.
11.06 Guaranty of Payment; Continuing Guaranty. The guarantee in this Article XI
is a guaranty of payment and not of collection, and is a continuing guarantee,
and shall apply to all Guaranteed Obligations whenever arising until such time
as the Guaranteed Obligations have been paid in full and the Commitments
relating thereto shall have expired or been terminated. 11.07 Keepwell. Each
Credit Party that is a Qualified ECP Guarantor at the time that (i) the Guaranty
in this Article XI by any Credit Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) becomes
effective with respect to any obligation under any Swap Contract or (ii) the
grant of a security interest under the Credit Documents by any such Specified
Loan Party becomes effective with respect to any obligation under any Swap
Contract, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Obligation as may be needed by such Specified
Loan Party from time to time to honor all of its obligations under the Credit
Documents in respect of such Obligation on (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Article
XI voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of each applicable Credit Party under
this Section shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Credit Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Credit Party for
all purposes of the Commodity Exchange Act. [REMAINDER OF PAGE INTENTIONALLY
LEFT BLANK; SIGNATURE PAGES AND SCHEDULES AND EXHIBITS TO FOLLOW] 140



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc172.jpg]
IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written. BORROWER: GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP, a Delaware
limited partnership By: Griffin-American Healthcare REIT III, Inc., a Maryland
corporation, its General Partner By: ______________________________ Name: Title:
PARENT: GRIFFIN-AMERICAN HEALTHCARE REIT III, INC., a Maryland corporation By:
______________________________ Name: Title: GRIFFIN-AMERICAN HEALTHCARE REIT III
HOLDINGS, LP CREDIT AGREEMENT (2019)



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc173.jpg]
SUBSIDIARY GAHC3 LITHONIA GA MOB, LLC, GUARANTORS: GAHC3 STOCKBRIDGE GA MOB,
LLC, GAHC3 STOCKBRIDGE GA MOB II, LLC, GAHC3 STOCKBRIDGE GA MOB III, LLC, GAHC3
ACWORTH GA MOB, LLC, GAHC3 LEE’S SUMMIT MO MOB, LLC, GAHC3 WICHITA KS MOB, LLC,
GAHC3 MOUNT DORA FL MOB II, LLC, GAHC3 MT. JULIET TN MOB, LLC, GAHC3 HOMEWOOD AL
MOB, LLC, GAHC3 GLEN BURNIE MD MOB, LLC, GAHC3 MARIETTA GA MOB, LLC, GAHC3
MARIETTA GA MOB II, LLC, GAHC3 NAPA MEDICAL CENTER, LLC, GAHC3 CHESTERFIELD
CORPORATE PLAZA, LLC, GAHC3 SOUTHLAKE TX HOSPITAL, LLC, GAHC3 VOORHEES NJ MOB,
LLC, GAHC3 PREMIER NOVI MI MOB, LLC, GAHC3 WASHINGTON DC SNF, LLC, GAHC3 JOPLIN
MO MOB, LLC, GAHC3 AUSTELL GA MOB, LLC, GAHC3 MIDDLETOWN OH MOB, LLC, GAHC3
MIDDLETOWN OH MOB II, LLC, GAHC3 WESTBROOK CT MOB, LLC, GAHC3 SNELLVILLE GA MOB,
LLC, GAHC3 NEW LONDON CT MOB, LLC, GAHC3 DELTA VALLEY ALF PORTFOLIO, LLC, GAHC3
MOUNT OLYMPIA MOB PORTFOLIO, LLC, GAHC3 EAST TEXAS MOB PORTFOLIO, LLC, GAHC3
KINGWOOD MOB PORTFOLIO, LLC, GAHC3 INDEPENDENCE MOB PORTFOLIO, LLC, GAHC3 NORTH
CAROLINA ALF PORTFOLIO, LLC, GAHC3 NORTH CAROLINA ALF PORTFOLIO GP, LLC, GAHC3
ORANGE STAR MEDICAL PORTFOLIO, LLC, GAHC3 PENNSYLVANIA SENIOR HOUSING PORTFOLIO,
LLC GAHC3 MOUNTAIN CREST SENIOR HOUSING PORTFOLIO, LLC, GAHC3 NEBRASKA SENIOR
HOUSING PORTFOLIO, LLC, GAHC3 SOUTHERN ILLINOIS MOB PORTFOLIO, LLC, GAHC3
NAPERVILLE MOB PORTFOLIO, LLC, GAHC3 FOX GRAPE SNF PORTFOLIO, LLC, GAHC3 NORWICH
CT MOB PORTFOLIO, LLC, each, a Delaware limited liability company By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member By: Griffin-American Healthcare REIT III, Inc., a
Maryland corporation, its General Partner By: Name: Title: GRIFFIN-AMERICAN
HEALTHCARE REIT III HOLDINGS, LP CREDIT AGREEMENT (2019)



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc174.jpg]
GAHC3 BATESVILLE MS ALF, LLC, GAHC3 CLEVELAND MS ALF, LLC, GAHC3 SPRINGDALE AR
ALF, LLC, each, a Delaware limited liability company By: GAHC3 Delta Valley ALF
Portfolio, LLC, a Delaware limited liability company, its Sole Member By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member By: Griffin-American Healthcare REIT III, Inc., a
Maryland corporation, its General Partner By: Name: Title: GAHC3 LONGVIEW TX
MEDICAL PLAZA, LLC, GAHC3 LONGVIEW TX INSTITUTE MOB, LLC, GAHC3 LONGVIEW TX CSC
MOB, LLC, GAHC3 LONGVIEW TX OCCUPATIONAL MOB, LLC, GAHC3 LONGVIEW TX OUTPATIENT
MOB I, LLC, GAHC3 LONGVIEW TX OUTPATIENT MOB II, LLC, GAHC3 MARSHALL TX MOB,
LLC, each, a Delaware limited liability company By: GAHC3 East Texas MOB
Portfolio, LLC, a Delaware limited liability company, its Sole Member By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member By: Griffin-American Healthcare REIT III, Inc., a
Maryland corporation, its General Partner By: Name: Title: GRIFFIN-AMERICAN
HEALTHCARE REIT III HOLDINGS, LP CREDIT AGREEMENT (2019)



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc175.jpg]
GAHC3 SOUTHGATE KY MOB, LLC, GAHC3 SOMERVILLE MA MOB, LLC, GAHC3 MORRISTOWN NJ
MOB, LLC, GAHC3 VERONA NJ MOB, LLC, GAHC3 BRONX NY MOB, LLC, each, a Delaware
limited liability company By: GAHC3 Independence MOB Portfolio, LLC, a Delaware
limited liability company, its Sole Member By: Griffin-American Healthcare REIT
III Holdings, LP, a Delaware limited partnership, its Sole Member By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner By: Name: Title: GAHC3 OLYMPIA FIELDS IL MOB, LLC, GAHC3 COLUMBUS OH
MOB, LLC, GAHC3 MOUNT DORA FL MOB, LLC, each, a Delaware limited liability
company By: GAHC3 Mount Olympia MOB Portfolio, LLC, a Delaware limited liability
company, its Sole Member By: Griffin-American Healthcare REIT III Holdings, LP,
a Delaware limited partnership, its Sole Member By: Griffin-American Healthcare
REIT III, Inc., a Maryland corporation, its General Partner By: Name: Title:
GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP CREDIT AGREEMENT (2019)



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc176.jpg]
GAHC3 MOORESVILLE NC ALF, LP, GAHC3 NORTH RALEIGH NC ALF, LP, GAHC3 WAKE FOREST
NC ALF, LP, GAHC3 CLEMMONS NC ALF, LP, GAHC3 HUNTERSVILLE NC ALF, LP GAHC3 MINT
HILL NC ALF, LP, each, a Delaware limited partnership By: GAHC3 North Carolina
ALF Portfolio GP, LLC, a Delaware limited liability company, its General Partner
By: Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member By: Griffin-American Healthcare REIT III, Inc., a
Maryland corporation, its General Partner By: Name: Title: GAHC3 DURANGO CO
MEDICAL CENTER, LLC, GAHC3 KELLER TX MOB, LLC, GAHC3 WHARTON TX MOB, LLC, GAHC3
FRIENDSWOOD TX MOB, LLC, each, a Delaware limited liability company By: GAHC3
Orange Star Medical Portfolio, LLC, a Delaware limited liability company, its
Sole Member By: Griffin-American Healthcare REIT III Holdings, LP, a Delaware
limited partnership, its Sole Member By: Griffin-American Healthcare REIT III,
Inc., a Maryland corporation, its General Partner By: Name: Title:
GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP CREDIT AGREEMENT (2019)



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc177.jpg]
GAHC3 KINGWOOD TX MOB I, LLC, GAHC3 KINGWOOD TX MOB II, LLC, each, a Delaware
limited liability company By: GAHC3 Kingwood MOB Portfolio, LLC, a Delaware
limited liability company, its Sole Member By: Griffin-American Healthcare REIT
III Holdings, LP, a Delaware limited partnership, its Sole Member By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner By: Name: Title: GAHC3 WATERLOO IL MOB & IMAGING CENTER, LLC, GAHC3
WATERLOO IL SURGERY CENTER, LLC, GAHC3 WATERLOO IL DIALYSIS CENTER, LLC, each, a
Delaware limited liability company By: GAHC3 Southern Illinois MOB Portfolio,
LLC, a Delaware limited liability company, its Sole Member By: Griffin-American
Healthcare REIT III Holdings, LP, a Delaware limited partnership, its Sole
Member By: Griffin-American Healthcare REIT III, Inc., a Maryland corporation,
its General Partner By: Name: Title: GRIFFIN-AMERICAN HEALTHCARE REIT III
HOLDINGS, LP CREDIT AGREEMENT (2019)



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc178.jpg]
GAHC3 95TH NAPERVILLE IL MOB, LLC, GAHC3 OGDEN NAPERVILLE IL MOB, LLC, each, a
Delaware limited liability company By: GAHC3 Naperville MOB Portfolio, LLC, a
Delaware limited liability company, its Sole Member By: Griffin-American
Healthcare REIT III Holdings, LP, a Delaware limited partnership, its Sole
Member By: Griffin-American Healthcare REIT III, Inc., a Maryland corporation,
its General Partner By: Name: Title: GAHC3 OMAHA NE ALF, LLC, GAHC3 BENNINGTON
NE ALF, LLC, each, a Delaware limited liability company By: GAHC3 Nebraska
Senior Housing Portfolio, LLC, a Delaware limited liability company, its Sole
Member By: Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member By: Griffin-American Healthcare REIT III, Inc., a
Maryland corporation, its General Partner By: Name: Title: GRIFFIN-AMERICAN
HEALTHCARE REIT III HOLDINGS, LP CREDIT AGREEMENT (2019)



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc179.jpg]
GAHC3 BRAINTREE MA SNF, LLC, GAHC3 BRIGHTON MA SNF, LLC, GAHC3 DUXBURY MA SNF,
LLC, GAHC3 HINGHAM MA SNF, LLC, GAHC3 WEYMOUTH MA SNF, LLC, each, a Delaware
limited liability company By: GAHC3 Fox Grape SNF Portfolio, LLC, a Delaware
limited liability company, its Sole Member By: Griffin-American Healthcare REIT
III Holdings, LP, a Delaware limited partnership, its Sole Member By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner By: Name: Title: GAHC3 NORWICH CT MOB I, LLC, GAHC3 NORWICH CT MOB II,
LLC, each, a Delaware limited liability company By: GAHC3 Norwich CT MOB
Portfolio, LLC, a Delaware limited liability company, its Sole Member By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member By: Griffin-American Healthcare REIT III, Inc., a
Maryland corporation, its General Partner By: Name: Title: GRIFFIN-AMERICAN
HEALTHCARE REIT III HOLDINGS, LP CREDIT AGREEMENT (2019)



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc180.jpg]
GAHC3 HOBART IN ALF, LLC, GAHC3 ELKHART IN ILF, LLC, GAHC3 ELKHART IN ALF, LLC,
GAHC3 NILES MI ALF, LLC, GAHC3 LAPORTE IN ALF, LLC, each, a Delaware limited
liability company By: GAHC3 Mountain Crest Senior Housing Portfolio, LLC, a
Delaware limited liability company, its Sole Member By: Griffin-American
Healthcare REIT III Holdings, LP, a Delaware limited partnership, its Sole
Member By: Griffin-American Healthcare REIT III, Inc., a Maryland corporation,
its General Partner By: Name: Title: GAHC3 BOYERTOWN PA ALF, LLC, GAHC3 YORK PA
ALF, LLC, GAHC3 PALMYRA PA ALF, LLC, each, a Delaware limited liability company
By: GAHC3 Pennsylvania Senior Housing Portfolio, LLC, a Delaware limited
liability company, its Sole Member By: Griffin-American Healthcare REIT III
Holdings, LP, a Delaware limited partnership, its Sole Member By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner By: Name: Title: GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP
CREDIT AGREEMENT (2019)



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc181.jpg]
ADMINISTRATIVE AGENT AND LENDERS: BANK OF AMERICA, N.A., as Administrative Agent
By: Name: Title: GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP CREDIT
AGREEMENT (2019)



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc182.jpg]
BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and a Swing Line Lender By:
Name: Title: GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP CREDIT AGREEMENT
(2019)



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc183.jpg]
KEYBANK, NATIONAL ASSOCIATION, as a Lender, an L/C Issuer and a Swing Line
Lender By: Name: Title: GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP CREDIT
AGREEMENT (2019)



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc184.jpg]
CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender, an L/C Issuer and a Swing Line
Lender By: Name: Title: GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP CREDIT
AGREEMENT (2019)



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc185.jpg]
FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, as a Lender By: Name: Title:
GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP CREDIT AGREEMENT (2019)



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc186.jpg]
THE HUNTINGTON NATIONAL BANK, as a Lender By: Name: Title: GRIFFIN-AMERICAN
HEALTHCARE REIT III HOLDINGS, LP CREDIT AGREEMENT (2019)



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc187.jpg]
FIRST BANK, a Missouri state chartered bank, as a Lender By: Name: Its:
GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP CREDIT AGREEMENT (2019)



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc188.jpg]
BANK OF THE WEST, A CALIFORNIA BANKING CORPORATION, as a Lender By: Name: Its:
GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP CREDIT AGREEMENT (2019)



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc189.jpg]
COMERICA BANK, as a Lender By: Name: Title: GRIFFIN-AMERICAN HEALTHCARE REIT III
HOLDINGS, LP CREDIT AGREEMENT (2019)



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc190.jpg]
HANCOCK WHITNEY BANK, as a Lender By: Name: Title: GRIFFIN-AMERICAN HEALTHCARE
REIT III HOLDINGS, LP CREDIT AGREEMENT (2019)



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc191.jpg]
Annex I Exhibit I Form of Pledge Agreement [See attached]



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc192.jpg]
Execution Version PLEDGE AGREEMENT THIS PLEDGE AGREEMENT (this “Agreement”) is
entered into as of July 28, 2020, among each party identified as a Pledgor on
the signature pages hereto (each a “Pledgor” and collectively, the “Pledgors”),
and Bank of America, N.A., in its capacity as administrative agent (in such
capacity, the “Administrative Agent”), for the holders of the Secured
Obligations (defined below). RECITALS WHEREAS, pursuant to that certain Credit
Agreement dated as of January 25,2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Griffin-
American Healthcare REIT III Holdings, LP, as the Borrower, Griffin-American
Healthcare REIT III, Inc., as the Parent, the other Guarantors party thereto,
the Lenders party thereto and the Administrative Agent, the Lenders have agreed
to make Loans and issue Letters of Credit upon the terms and subject to the
conditions set forth therein; WHEREAS, Section 6.15 of the Credit Agreement
requires each Subsidiary of the Parent that owns an Unencumbered Property to be
included in the Unencumbered Property Pool to become a Guarantor of the
Obligations and require the Parent or the Subsidiary of the Parent that owns the
Capital Stock of such Subsidiary to pledge to the Administrative Agent the
Capital Stock of such Subsidiary; and WHEREAS, each Pledgor owns at least one
Subsidiary that owns an Unencumbered Property to be included in the Unencumbered
Property Pool. NOW, THEREFORE, in consideration of these premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows: 1. Definitions. (a) Unless
otherwise defined herein, capitalized terms used herein shall have the meanings
ascribed to such terms in the Credit Agreement. (b) The rules of construction
specified in Section 1.02 of the Credit Agreement are incorporated herein
mutatis mutandis. (c) The following terms shall have the meanings set forth in
the Uniform Commercial Code as in effect from time to time in the state of New
York (except as such term may be used in connection with the perfection of the
Pledged Collateral and then the applicable jurisdiction with respect to such
affected Pledged Collateral shall apply) (the “UCC”): Accessions, Adverse Claim,
Certificated Securities, Financial Asset, Instrument, Investment Company
Security, Money, Proceeds, Securities Account, Securities Intermediary, Security
Entitlement and Security. (d) “Secured Obligations” means the collective
reference to all of the Obligations, now existing or hereafter arising pursuant
to the Credit Documents, owing from the Borrower or any other Credit Party to
any Lender or the Administrative Agent, howsoever evidenced, created, incurred
or acquired, whether primary, secondary, direct, contingent, or joint and
several, including, without limitation, all liabilities arising under Swap
Contracts (other than an Excluded Swap Obligation (as defined in the Credit
Agreement)) or Treasury Management Agreements in connection with the Loans
between any Credit Party and any Lender, or any Affiliate of a Lender, and all
obligations and liabilities incurred in connection with collecting and enforcing
the foregoing. USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc193.jpg]
(e) “Termination Date” means the later of (i) the date upon which all
Commitments terminate or otherwise expire in accordance with the terms of the
Credit Agreement and (ii) the date on which all Obligations (other than
indemnification obligations and other contingent obligations for which no claim
has been asserted that survives the termination of the Credit Agreement or any
other applicable Credit Document) are paid in full. 2. Pledge and Grant of
Security Interest. To secure the prompt payment and performance in full when
due, whether by lapse of time, acceleration, mandatory prepayment or otherwise,
of the Secured Obligations, each Pledgor hereby pledges and grants to the
Administrative Agent, for the benefit of the holders of the Secured Obligations,
a continuing security interest in any and all right, title and interest of such
Pledgor in the following, whether now owned or existing or owned, acquired, or
arising hereafter (collectively, the “Pledged Collateral”): (a) Pledged Equity
Interests. With respect to each Pledgor, (i) 100% of the issued and outstanding
Capital Stock of each Domestic Subsidiary which is a Subsidiary Guarantor that
is directly owned by such Pledgor (collectively, the “Applicable Domestic
Subsidiaries”) and (ii) 66% (or such greater percentage that, due to a change in
an applicable Law after the date hereof, (A) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Capital Stock not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each Foreign Subsidiary which is a Subsidiary Guarantor that is directly owned
by such Pledgor (collectively, the “Applicable Foreign Subsidiaries” and
together with the Applicable Domestic Subsidiaries, the “Applicable
Subsidiaries”), including the Capital Stock of the Subsidiaries owned by such
Pledgor as set forth on Schedule 2(a) hereto, in each case together with the
certificates (or other agreements or instruments), if any, representing such
Capital Stock, and all options and other rights, contractual or otherwise, with
respect thereto (collectively, together with the Capital Stock and other
interests described in clauses (1) and (2) below, the “Pledged Equity”),
including, but not limited to, the following: (1) all Capital Stock representing
a dividend on any of the Pledged Equity, or representing a distribution or
return of capital upon or in respect of the Pledged Equity, or resulting from a
stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect of the Pledged Equity; and (2) in the event of any
consolidation or merger involving the issuer of any Pledged Equity and in which
such issuer is not the surviving Person, all shares of each class of the Capital
Stock of the successor Person formed by or resulting from such consolidation or
merger, to the extent that such successor Person is a direct Subsidiary of a
Pledgor. Without limiting the generality of the foregoing, it is hereby
specifically understood and agreed that any Pledgor may from time to time
hereafter deliver additional Capital Stock to the Administrative Agent as
collateral security for the Secured Obligations. Upon delivery to the
Administrative Agent, such additional Capital Stock shall be deemed to be part
of the Pledged Collateral of the applicable Pledgor and shall be subject to the
terms of this Pledge Agreement whether or not Schedule 2(a) hereto is amended to
refer to such additional Capital Stock. 2 USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc194.jpg]
(b) Accessions and Proceeds. All Accessions and all Proceeds of the foregoing,
however and whenever acquired and in whatever form. Each Pledgor and the
Administrative Agent, on behalf of the holders of the Secured Obligations,
hereby acknowledge and agree that the security interest created hereby in the
Pledged Collateral constitutes continuing collateral security for all of the
Secured Obligations, whether now existing or hereafter arising. Each Pledgor
hereby authorizes the Administrative Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time reasonably deem necessary or appropriate in order to perfect and
maintain the security interests granted hereunder in accordance with the UCC,
which such financing statements may describe the Pledged Collateral in the same
manner as described herein or may contain an indication or description of
Pledged Collateral that describes such property in any other manner as the
Administrative Agent may determine, in its sole discretion, is reasonably
necessary, advisable or prudent to ensure the perfection of the security
interest in the Pledged Collateral granted herein. 3. Representations and
Warranties. Each Pledgor hereby represents and warrants to the Administrative
Agent, for the benefit of the holders of the Secured Obligations as follows: (a)
Legal Name; Chief Executive Office. Each Pledgor’s exact legal name, state of
incorporation or formation, principal place of business and chief executive
office as of the First Amendment Effective Date are as set forth on Schedule
3(a) attached hereto. (b) Title. Each Pledgor has good and indefeasible title to
the Pledged Collateral and will at all times be the legal and beneficial owner
of such Pledged Collateral free and clear of all Liens, other than Permitted
Liens and has the right to pledge, sell, assign or transfer such Pledged
Collateral. There exists no Adverse Claim with respect to the Pledged Equity.
(c) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Administrative Agent, for the benefit of the holders of the
Secured Obligations, in the Pledged Collateral. The taking of possession by the
Administrative Agent of the Certificated Securities (if any) evidencing the
Pledged Equity and all other certificates and instruments constituting Pledged
Collateral will perfect and establish the first priority of the Administrative
Agent’s security interest in all the Pledged Equity evidenced by such
Certificated Securities (so long as the Administrative Agent takes possession
thereof without knowledge that its security interest therein violates the rights
of another secured party). Upon the filing of a UCC financing statement with the
secretary of state of each Pledgor’s state of organization describing the
Pledged Equity as the collateral covered thereby, the Administrative Agent shall
have a first priority perfected security interest in all uncertificated Pledged
Equity consisting of partnership or limited liability company interests that do
not constitute a Security pursuant to Section 8-103(c) of the UCC. With respect
to any Pledged Collateral consisting of a Security Entitlement or held in a
Securities Account, upon execution and delivery by each Pledgor, the applicable
Securities Intermediary and the Administrative Agent of an agreement granting
“control” (as defined in Section 8-106 or 9-104 of the UCC, as applicable) to
the Administrative Agent over such Pledged Collateral, the Administrative Agent
shall have a valid and perfected, first priority security interest in such
Pledged Collateral. Except as set forth in this section, no action is necessary
to perfect such security interest. (d) Authorization of Pledged Equity. All
Pledged Equity (i) is duly authorized and validly issued, (ii) is fully paid
and, to the extent applicable, nonassessable and is not subject to the
preemptive rights of any Person, (iii) is beneficially owned as of record by the
applicable Pledgor 3 USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc195.jpg]
and (iv) constitute all the issued and outstanding shares of all classes of the
equity of the Applicable Subsidiaries issued the applicable Pledgor. (e) Pledged
Equity Interests. As of the First Amendment Effective Date, Schedule 2(a) hereto
sets forth the number of shares pledged, the certificate number of the shares
pledged and the percentage of equity owned by each Pledgor in its Applicable
Subsidiaries. (f) Partnership and Limited Liability Company Interests. Except as
previously disclosed in writing to the Administrative Agent, none of the Pledged
Equity consisting of partnership or limited liability company interests (i) is
dealt in or traded on a securities exchange or in a securities market, (ii) by
its terms expressly provides that it is a Security governed by Article 8 of the
UCC, (iii) is an Investment Company Security, (iv) is held in a Securities
Account or (v) constitutes a Security or a Financial Asset. (g) Consents; Etc.
There are no restrictions in any Organization Document governing any Pledged
Equity or any other document related thereto which would limit or restrict (i)
the grant of a Lien pursuant to this Agreement on such Pledged Equity, (ii) the
perfection of such Lien or (iii) the exercise of remedies in respect of such
perfected Lien in the Pledged Equity as contemplated by this Agreement other
than those for which consents have already been obtained. Except for (i) the
filing or recording of UCC financing statements, (ii) obtaining “control” (as
defined in Section 8-106 or 9- 104 of the UCC, as applicable) to perfect the
Liens created by this Agreement (to the extent required under Section 4(b)
hereof), (iii) such actions as may be required by applicable foreign Laws
affecting the pledge of the Pledged Equity of Foreign Subsidiaries and (iv)
consents, authorizations, filings or other actions which have been obtained or
made, no consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or Governmental Authority and no consent of any other Person
(including, without limitation, any stockholder, member or creditor of any
Pledgor), is required for (A) the grant by any Pledgor of the security interest
in the Pledged Collateral granted hereby or for the execution, delivery or
performance of this Agreement by any Pledgor, (B) the perfection of such
security interest (to the extent such security interest can be perfected by
filing under the UCC or the granting of control (to the extent required under
Section 4(b) hereof)) or (C) the exercise by the Administrative Agent or the
holders of the Secured Obligations of the rights and remedies provided for in
this Agreement. 4. Covenants. Each Pledgor covenants that, until the Termination
Date, such Pledgor shall: (a) Other Liens. Defend the Pledged Collateral against
the claims and demands of all other parties claiming an interest therein, keep
the Pledged Collateral free from all Liens, except for Permitted Liens, and not
sell, exchange, transfer, assign, lease or otherwise dispose of the Pledged
Collateral or any interest therein, except as permitted under the Credit
Agreement or any other Credit Document. (b) Delivery of Certificates and
Instruments. Deliver to the Administrative Agent promptly upon the receipt
thereof by or on behalf of any Pledgor, all certificates and instruments
constituting Pledged Equity (if any). Prior to delivery to the Administrative
Agent, all such certificates constituting Pledged Equity shall be held in trust
by such Pledgor for the benefit of the Administrative Agent pursuant hereto. All
such certificates representing Pledged Equity shall be delivered in suitable
form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Exhibit 4(b) hereto. 4 USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc196.jpg]
(c) Filing of Financing Statements, Notices, etc. Each Pledgor shall execute and
deliver to the Administrative Agent such agreements, assignments or instruments
(including affidavits, notices, reaffirmations and amendments and restatements
of existing documents, as the Administrative Agent may reasonably request) and
do all such other things as the Administrative Agent may reasonably deem
necessary or appropriate (i) to assure to the Administrative Agent its security
interests hereunder, including such financing statements (including continuation
statements) or amendments thereof or supplements thereto or other instruments as
the Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, (ii) to consummate the transactions contemplated hereby and (iii) to
otherwise protect and assure the Administrative Agent of its rights and
interests hereunder. Furthermore, each Pledgor also hereby irrevocably makes,
constitutes and appoints the Administrative Agent, its nominee or any other
person whom the Administrative Agent may designate, as each Pledgor’s attorney
in fact with full power and for the limited purpose to prepare and file (and, to
the extent applicable, sign) in the name of each Pledgor any financing
statements, or amendments and supplements to financing statements, renewal
financing statements, notices or any similar documents which in the
Administrative Agent’s reasonable discretion would be necessary or appropriate
in order to perfect and maintain perfection of the security interests granted
hereunder, such power, being coupled with an interest, being and remaining
irrevocable until the Termination Date. Each Pledgor hereby agrees that a
carbon, photographic or other reproduction of this Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to any Pledgor wherever the
Administrative Agent may in its sole discretion desire to file the same. In the
event for any reason the law of any jurisdiction other than New York becomes or
is applicable to the Pledged Collateral of any Pledgor or any part thereof, or
to any of the Secured Obligations, each Pledgor agrees to execute and deliver
all such instruments and to do all such other things as the Administrative Agent
reasonably deems necessary or appropriate to preserve, protect and enforce the
security interests of the Administrative Agent under the law of such other
jurisdiction (and, if any Pledgor shall fail to do so promptly upon the request
of the Administrative Agent, then the Administrative Agent may execute any and
all such requested documents on behalf of any Pledgor pursuant to the power of
attorney granted hereinabove). If any Pledged Collateral is in the possession or
control of any Pledgor’s agents and the Administrative Agent requests, each
Pledgor agrees to notify such agents in writing of the Administrative Agent’s
security interest therein and, upon the Administrative Agent’s request, instruct
them to hold all such Pledged Collateral for the Administrative Agents’ account
and subject to the Administrative Agent’s instructions. Unless an Event of
Default has occurred and is continuing, the Administrative Agent shall not give
any instructions to any Pledgor’s agents pursuant to the immediately preceding
sentence. (d) Books and Records. Mark its books and records (and shall cause the
issuer of the Pledged Equity of each Pledgor to mark its books and records) to
reflect the security interest granted pursuant to this Agreement. (e) Issuance
or Acquisition of Equity Interests. (i) Not without executing and delivering, or
causing to be executed and delivered, to the Administrative Agent such
agreements, documents and instruments as the Administrative Agent may reasonably
require, issue or acquire any Pledged Equity consisting of an interest in a
partnership or a limited liability company that (A) is dealt in or traded on a
securities exchange or in a securities market, (B) by its terms expressly
provides that it is a Security governed by Article 8 of the UCC, (C) is an
investment company security, (D) is held in a Securities Account or (E)
constitutes a Security or a Financial Asset. 5 USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc197.jpg]
(ii) Without the prior written consent of the Administrative Agent, no Pledgor
will (A) vote to enable, or take any other action to permit, any Applicable
Subsidiary to issue any Equity Interests constituting limited liability company
interests, except for those additional Equity Interests constituting limited
liability company interests that will be subject to the security interest
granted herein in favor of the holders of the Secured Obligations, or (B) enter
into any agreement or undertaking, except in connection with a Disposition
permitted under Section 7.05 of the Credit Agreement, restricting the right or
ability of each Pledgor or the Administrative Agent to sell, assign or transfer
any Pledged Equity or Proceeds thereof. Each Pledgor will defend the right,
title and interest of the Administrative Agent in and to any Pledged Equity
against the claims and demands of all Persons whomsoever. (iii) If any Pledgor
shall become entitled to receive or shall receive (A) any Certificated
Securities (including, without limitation, any certificate representing a stock
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the ownership interests of any
Applicable Subsidiary, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any Pledged Equity, or otherwise in respect
thereof, or (B) any sums paid upon or in respect of any Pledged Equity upon the
liquidation or dissolution of any Applicable Subsidiary, each Pledgor shall
accept the same as the agent of the holders of the Secured Obligations, hold the
same in trust for the holders of the Secured Obligations, segregated from other
funds of any Pledgor, and promptly deliver the same to the Administrative Agent,
on behalf of the holders of the Secured Obligations, in accordance with the
terms hereof; provided, however, that no Pledgor will be required to deliver to
the Administrative Agent any sums paid upon any such liquidation or dissolution
except during the existence of an Event of Default. 5. Advances. If any Event of
Default has occurred and is continuing, the Administrative Agent may, at its
sole option and in its sole discretion, perform the same and in so doing may
expend such sums as the Administrative Agent may reasonably deem advisable in
the performance thereof, including, without limitation, the payment of any
insurance premiums, the payment of any taxes, a payment to obtain a release of a
Lien or potential Lien (other than Permitted Liens and otherwise in accordance
with the provisions of the other Credit Documents), expenditures made in
defending against any adverse claim and all other expenditures which the
Administrative Agent may reasonably make for the protection of the security
hereof or which may be compelled to make by operation of law. All such sums and
amounts so expended shall be repayable by each Pledgor on a joint and several
basis, together with the other Credit Parties, promptly upon timely notice
thereof and demand therefor, shall constitute additional Secured Obligations and
shall bear interest from the date said amounts are expended at the Default Rate.
No such performance of any covenant or agreement by the Administrative Agent on
behalf of any Pledgor, and no such advance or expenditure therefor, shall
relieve any Pledgor of any Default or Event of Default. The Administrative Agent
may make any payment hereby authorized in accordance with any bill, statement or
estimate procured from the appropriate public office or holder of the claim to
be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien,
title or claim (a) except to the extent such payment is being contested in good
faith by the applicable Pledgor in appropriate proceedings and against which
adequate reserves are being maintained in accordance with GAAP and (b) in
accordance with the provisions of the other Credit Documents. 6. [Reserved]. 6
USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc198.jpg]
7. Remedies. (a) General Remedies. If an Event of Default has occurred and is
continuing, the Administrative Agent shall have, in addition to the rights and
remedies provided herein, in the Credit Documents, in any Swap Contract or any
Treasury Management Agreement between any Pledgor and any Lender or any
Affiliate of a Lender in connection with the Loans or by law (including, but not
limited to, levy of attachment, garnishment and the rights and remedies set
forth in the UCC of the jurisdiction applicable to the affected Pledged
Collateral), the rights and remedies of a secured party under the UCC
(regardless of whether the UCC is the law of the jurisdiction where the rights
and remedies are asserted and regardless of whether the UCC applies to the
affected Pledged Collateral). (b) Sale of Pledged Collateral. If an Event of
Default has occurred and is continuing, the Administrative Agent may, without
demand and without advertisement, notice, hearing or process of law, all of
which each Pledgor hereby waives to the fullest extent permitted by Law, at any
place and time or times, sell and deliver any or all Pledged Collateral held by
or for it at public or private sale (which in the case of a private sale of
Pledged Equity, shall be to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire such securities for their own
account, for investment and not with a view to the distribution or resale
thereof), at any exchange or broker’s board or elsewhere, by one or more
contracts, in one or more parcels, for Money, upon credit or otherwise, at such
prices and upon such terms as the Administrative Agent deems advisable, in its
sole discretion (subject to any and all mandatory legal requirements). Each
Pledgor acknowledges that any such private sale may be at prices and on terms
less favorable to the seller than the prices and other terms which might have
been obtained at a public sale and, notwithstanding the foregoing, agrees that
such private sale shall be deemed to have been made in a commercially reasonable
manner and, in the case of a sale of Pledged Equity, that the Administrative
Agent shall have no obligation to delay sale of any such securities for the
period of time necessary to permit the issuer of such securities to register
such securities for public sale under the Securities Act of 1933. Neither the
Administrative Agent’s compliance with applicable Law nor its disclaimer of
warranties relating to the Pledged Collateral shall be considered to adversely
affect the commercial reasonableness of any sale. To the extent the rights of
notice cannot be legally waived hereunder, each Pledgor agrees that any
requirement of reasonable notice shall be met if such notice, specifying the
place of any public sale or the time after which any private sale is to be made,
is personally served on or mailed, postage prepaid, to the Borrower in
accordance with the notice provisions of Section 10.02 of the Credit Agreement
at least 10 days before the time of sale or other event giving rise to the
requirement of such notice. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Pledgor further acknowledges and agrees
that any offer to sell any Pledged Equity which has been (i) publicly advertised
on a bona fide basis in a newspaper or other publication of general circulation
in the financial community of New York, New York (to the extent that such offer
may be advertised without prior registration under the Securities Act of 1933),
or (ii) made privately in the manner described above shall be deemed to involve
a “public sale” under the UCC, notwithstanding that such sale may not constitute
a “public offering” under the Securities Act of 1933, and the Administrative
Agent may, in such event, bid for the purchase of such securities. The
Administrative Agent shall not be obligated to make any sale or other
disposition of the Pledged Collateral regardless of notice having been given. To
the extent permitted by applicable Law, any holder of Secured Obligations may be
a purchaser at any such sale. To the extent permitted by applicable Law, each
Pledgor hereby waives all of its rights of redemption with respect to any such
sale. Subject to the provisions of applicable Law, the Administrative Agent may
postpone or cause the postponement of the sale of all or any portion of the
Pledged Collateral by announcement at the time and place of such sale, and such
sale may, without further notice, to the extent permitted by Law, be made at the
time and place to which the sale was 7 USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc199.jpg]
postponed, or the Administrative Agent may further postpone such sale by
announcement made at such time and place. To the extent permitted by applicable
Law, each Pledgor waives all claims, damages and demands it may acquire against
the Administrative Agent or any holder of the Secured Obligations arising out of
the exercise by them of any rights hereunder except to the extent any such
claims, damages or demands result solely from the gross negligence or willful
misconduct of the Administrative Agent or any other holder of the Secured
Obligations as determined by a final non- appealable judgment of a court of
competent jurisdiction, in each case against whom such claim is asserted. Each
Pledgor agrees that the internet shall constitute a “place” for purposes of
Section 9- 610(b) of the UCC. (c) Nonexclusive Nature of Remedies. Failure by
the Administrative Agent or the holders of the Secured Obligations to exercise
any right, remedy or option under this Agreement, any other Credit Document, any
Swap Contract or any Treasury Management Agreement between any Credit Party and
any Lender or any Affiliate of a Lender in connection with the Loans or as
provided by law, or any delay by the Administrative Agent or the holders of the
Secured Obligations in exercising the same, shall not operate as a waiver of any
such right, remedy or option. No waiver hereunder shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Administrative Agent or the holders of the Secured Obligations shall only be
granted as provided herein. To the extent permitted by law, neither the
Administrative Agent, the holders of the Secured Obligations, nor any party
acting as attorney for the Administrative Agent or the holders of the Secured
Obligations, shall be liable hereunder for any acts or omissions or for any
error of judgment or mistake of fact or law other than their gross negligence or
willful misconduct hereunder. The rights and remedies of the Administrative
Agent and the holders of the Secured Obligations under this Agreement shall be
cumulative and not exclusive of any other right or remedy which the
Administrative Agent or the holders of the Secured Obligations may have. (d)
Retention of Collateral. The Administrative Agent may, after providing the
notices required by Sections 9-620 and 9-621 of the UCC or otherwise complying
with the requirements of applicable law of the relevant jurisdiction, accept or
retain all or any portion of the Pledged Collateral in satisfaction of the
Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have accepted or retained any Pledged Collateral in satisfaction of any Secured
Obligations for any reason. (e) Deficiency. In the event that the proceeds of
any sale, collection or realization are insufficient to pay all amounts to which
the Administrative Agent or the holders of the Secured Obligations are legally
entitled, each Pledgor shall be jointly and severally liable with the other
Credit Parties for the deficiency, together with interest thereon at the Default
Rate, together with the costs of collection and the fees, charges and
disbursements of counsel. Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned to the Pledgors or to
whomsoever a court of competent jurisdiction shall determine to be entitled
thereto. 8. Rights of the Administrative Agent. (a) Power of Attorney. In
addition to other powers of attorney contained herein, each Pledgor hereby
designates and appoints the Administrative Agent, on behalf of the holders of
the Secured Obligations, and each of its respective designees or agents, as
attorney-in-fact of such Pledgor, irrevocably and with power of substitution,
with authority to take any or all of the following actions with respect to the
Pledged Collateral if an Event of Default has occurred and is continuing, and
upon either acceleration of the Secured Obligations pursuant to the terms and
conditions of the Credit 8 USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc200.jpg]
Agreement or the maturity of the Secured Obligations and any Pledgor’s failure
to pay the Secured Obligations: (i) to demand, collect, settle, compromise,
adjust, give discharges and releases, all as the Administrative Agent may
reasonably determine; (ii) to commence and prosecute any actions at any court
for the purposes of collecting any Pledged Collateral and enforcing any other
right in respect thereof; (iii) to defend, settle or compromise any action
brought and, in connection therewith, give such discharge or release as the
Administrative Agent may deem reasonably appropriate; (iv) to execute and
deliver all assignments, conveyances, statements, financing statements, renewal
financing statements, security agreements, affidavits, notices and other
agreements, instruments and documents that the Administrative Agent may
determine necessary in order to perfect and maintain the security interests and
liens granted in this Agreement and in order to fully consummate all of the
transactions contemplated therein; (v) to sign and endorse any drafts,
assignments, proxies, stock powers, verifications, notices and other documents
relating to the Pledged Collateral; (vi) to exchange any of the Pledged
Collateral or other property upon any merger, consolidation, reorganization,
recapitalization or other readjustment of the issuer thereof and, in connection
therewith, deposit any of the Pledged Collateral with any committee, depository,
transfer agent, registrar or other designated agency upon such terms as the
Administrative Agent may reasonably deem appropriate; (vii) to vote for a
shareholder resolution, or to sign an instrument in writing, sanctioning the
transfer of any or all of the Pledged Collateral into the name of the
Administrative Agent or one or more of the holders of the Secured Obligations or
into the name of any transferee to whom the Pledged Collateral or any part
thereof may be sold pursuant to Section 7 hereof; (viii) to pay or discharge
taxes, liens, security interests or other encumbrances levied or placed on or
threatened against the Pledged Collateral; (ix) to direct any parties liable for
any payment in connection with any of the Pledged Collateral to make payment of
any and all monies due and to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct; (x) to receive
payment of and receipt for any and all monies, claims, and other amounts due and
to become due at any time in respect of or arising out of any Pledged
Collateral; and (xi) do and perform all such other acts and things as the
Administrative Agent may reasonably deem to be necessary, proper or convenient
in connection with the Pledged Collateral. This power of attorney is a power
coupled with an interest and shall be irrevocable until the Termination Date.
The Administrative Agent shall be under no duty to exercise or withhold the 9
USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc201.jpg]
exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Administrative Agent in this Agreement, and shall not
be liable for any failure to do so or any delay in doing so. The Administrative
Agent shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct. This power of attorney is conferred on the Administrative
Agent solely to protect, preserve and realize upon its security interest in the
Pledged Collateral. (b) Assignment by the Administrative Agent. In connection
with the resignation or replacement of the Administrative Agent and subject to
the terms of the Credit Agreement, the Administrative Agent may from time to
time assign the Secured Obligations and any portion thereof and/or the Pledged
Collateral and any portion thereof, and the assignee shall be entitled to all of
the rights and remedies of the Administrative Agent under this Agreement in
relation thereto. (c) The Administrative Agent’s Duty of Care. Other than the
exercise of reasonable care to assure the safe custody of the Pledged Collateral
while being held by the Administrative Agent hereunder, the Administrative Agent
shall have no duty or liability to preserve rights pertaining thereto, it being
understood and agreed that each Pledgor shall be responsible for preservation of
all rights in the Pledged Collateral, and the Administrative Agent shall be
relieved of all responsibility for the Pledged Collateral upon surrendering it
or tendering the surrender of it to any Pledgor. The Administrative Agent shall
be deemed to have exercised reasonable care in the custody and preservation of
the Pledged Collateral in its possession if the Pledged Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own property, which shall be no less than the treatment employed by a reasonable
and prudent agent in the industry, it being understood that the Administrative
Agent shall not have responsibility for taking any necessary steps to preserve
rights against any parties with respect to any of the Pledged Collateral. In the
event of a public or private sale of Pledged Collateral pursuant to Section 7
hereof, the Administrative Agent shall have no responsibility for (i)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Pledged Collateral, whether
or not the Administrative Agent has or is deemed to have knowledge of such
matters, or (ii) taking any steps to preserve rights against any parties with
respect to any Pledged Collateral. (d) Voting and Payment Rights in Respect of
the Pledged Equity. (i) So long as no Event of Default shall exist, each Pledgor
may (A) exercise any and all voting and other consensual rights pertaining to
the Pledged Collateral of such Pledgor or any part thereof for any purpose not
inconsistent with the terms of this Agreement or the Credit Agreement and (B)
receive and retain any and all dividends (other than stock dividends and other
dividends constituting Pledged Collateral which are addressed hereinabove),
principal or interest paid in respect of the Pledged Equity to the extent they
are allowed under the Credit Agreement; and (ii) During the continuance of an
Event of Default, (A) all rights of each Pledgor to exercise the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant to clause (i)(A) above shall cease and all such rights shall thereupon
become vested in the Administrative Agent which shall then have the sole right
to exercise such voting and other consensual rights, (B) all rights of each
Pledgor to receive the dividends, principal and interest payments which it would
otherwise be authorized to receive and retain pursuant to clause (i)(B) above
shall cease and all such rights shall thereupon be vested in the Administrative
Agent which shall then have the sole right to receive and hold as Pledged
Collateral such dividends, principal and interest payments to 10 USActive
55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc202.jpg]
the extent the Administrative Agent is permitted to retain such amounts under
the Credit Agreement, and (C) all dividends, principal and interest payments
which are received by each Pledgor contrary to the provisions of clause (ii)(B)
above shall be received in trust for the benefit of the Administrative Agent,
shall be segregated from other property or funds of any Pledgor, and shall be
forthwith paid over to the Administrative Agent as Pledged Collateral in the
exact form received, to be held by the Administrative Agent as Pledged
Collateral and as further collateral security for the Secured Obligations. (e)
Releases of Pledged Collateral. The Administrative Agent may release any of the
Pledged Collateral from this Agreement or may substitute any of the Pledged
Collateral for other Pledged Collateral without altering, varying or diminishing
in any way the force, effect, lien, pledge or security interest of this
Agreement as to any Pledged Collateral not expressly released or substituted,
and this Agreement shall continue as a first priority lien on all Pledged
Collateral not expressly released or substituted. 9. Application of Proceeds.
Upon the acceleration of the Obligations pursuant to Section 8.02 of the Credit
Agreement, any payments in respect of the Secured Obligations and any proceeds
of the Pledged Collateral, when received by the Administrative Agent or any
holder of the Secured Obligations, will be applied in reduction of the Secured
Obligations in the order set forth in Section 8.03 of the Credit Agreement, and
each Pledgor irrevocably waives the right to direct the application of such
payments and proceeds and acknowledges and agrees that the Administrative Agent
shall have the continuing and exclusive right to apply and reapply any and all
such payments and proceeds in the Administrative Agent’s sole discretion (but
subject to Section 8.03 of the Credit Agreement), notwithstanding any entry to
the contrary upon any of its books and records. 10. Costs of Counsel. If at any
time hereafter, whether upon the occurrence of an Event of Default or not, the
Administrative Agent employs counsel to prepare or consider reasonably necessary
amendments, waivers or consents with respect to this Agreement, or to take
action or make a response in or with respect to any legal or arbitral proceeding
relating to this Agreement or relating to the Pledged Collateral, or to protect
the Pledged Collateral or exercise any rights or remedies under this Agreement
or with respect to the Pledged Collateral, then each Pledgor agrees to pay
within twenty (20) Business Days after a reasonably detailed written invoice
therefor is received by such Pledgor (or upon demand if there is then a
continuing Event of Default) any and all such reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent, all of which costs
and expenses shall constitute Secured Obligations hereunder. 11. Continuing
Agreement. (a) This Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect until the Termination Date. Upon the
Termination Date, this Agreement shall be automatically terminated and the
Administrative Agent shall, upon the request and at the expense of the Pledgors
forthwith release all of its liens and security interests hereunder and shall
execute and deliver all UCC termination statements and/or other documents
reasonably requested by the Pledgors evidencing such termination.
Notwithstanding the foregoing all releases and indemnities provided hereunder
shall survive termination of this Agreement. (b) This Agreement shall continue
to be effective or be automatically reinstated, as the case may be, if at any
time payment, in whole or in part, of any of the Secured Obligations is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any holder of the Secured Obligations as a preference, fraudulent conveyance
or otherwise under any bankruptcy, insolvency or similar law, all as though such
payment had not been made; provided that in the event payment of all or any part
of the Secured Obligations is rescinded or must be restored or returned, all
reasonable costs and expenses (including without limitation any reasonable legal
fees and disbursements) incurred by 11 USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc203.jpg]
the Administrative Agent or any holder of the Secured Obligations in defending
and enforcing such reinstatement shall be deemed to be included as a part of the
Secured Obligations. 12. Amendments; Waivers; Modifications. This Agreement and
the provisions hereof may not be amended, waived, modified, changed, discharged
or terminated except as set forth in Section 10.01 of the Credit Agreement;
provided that any update or revision to Schedule 2(a) hereof delivered by any
Pledgor shall not constitute an amendment for purposes of this Section 12 or
Section 10.01 of the Credit Agreement. 13. Successors in Interest. Except as
otherwise provided herein, this Agreement shall create a continuing security
interest in the Pledged Collateral and shall be binding upon each Pledgor, its
successors and assigns and shall inure, together with the rights and remedies of
the Administrative Agent and the holders of the Secured Obligations hereunder,
to the benefit of the Administrative Agent and the holders of the Secured
Obligations and their successors and permitted assigns; provided, however, that
no Pledgor may not assign its rights or delegate its duties hereunder except as
permitted by the terms of the Credit Agreement. 14. Notices. All notices
required or permitted to be given under this Agreement shall be in conformance
with Section 10.02 of the Credit Agreement. 15. Counterparts. This Agreement may
be executed in any number of counterparts, each of which were so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument. It shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart. 16. Headings. The
headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement. 17. Governing Law; Submission to Jurisdiction;
Venue; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. The
terms of Sections 10.19 and 10.20 of the Credit Agreement with respect to venue
and waiver of jury trial are incorporated herein by reference, mutatis mutandis,
and the parties hereto agree to such terms. 12 USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc204.jpg]
18. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions. 19. Entirety. This Agreement, the other Credit Documents and any
Swap Contract or any Treasury Management Agreement between any Credit Party and
any Lender or any Affiliate of a Lender in connection with the Loans represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents, any Swap Contract or
any Treasury Management Agreement between any Credit Party and any Lender or any
Affiliate of a Lender in connection with the Loans or the transactions
contemplated herein and therein. 20. Survival. All representations and
warranties of each Pledgor hereunder shall survive the execution and delivery of
this Agreement, the other Credit Documents and any Swap Contract or any Treasury
Management Agreement between any Credit Party and any Lender or any Affiliate of
a Lender in connection with the Loans, the delivery of the Notes and the making
of the Loans and the issuance of the Letters of Credit under the Credit
Agreement. 21. Rights of Required Lenders. All rights of the Administrative
Agent hereunder, if not exercised by the Administrative Agent, may be exercised
by the Required Lenders. 22. Other Security. To the extent that any of the
Secured Obligations are now or hereafter secured by property other than the
Pledged Collateral (including, without limitation, real property and securities
owned by any Pledgor), or by a guarantee, endorsement or property of any other
Person, then the Administrative Agent shall have the right to proceed against
such other property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Administrative Agent or the holders of the Secured Obligations
under this Pledge Agreement, under any other of the Credit Documents or under
any other document relating to the Secured Obligations. 23. Joint and Serveral
Obligations of Pledgors. (a) Subject to subsection (c) of this Section 23, each
Pledgor is accepting joint and several liability hereunder in consideration of
the financial accommodation to be provided by the Lenders, for the mutual
benefit, directly and indirectly, of each Pledgor and in consideration of the
undertakings of each Pledgor to accept joint and several liability for the
obligations of each of them. (b) Subject to subsection (c) of this Section 23,
each Pledgor jointly and severally hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Pledgors with respect to the payment and performance of
all of the Obligations arising under this Pledge Agreement and the other Credit
Documents, it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each Pledgor without preferences
or distinction among them. (c) Notwithstanding any provision to the contrary
contained herein, in any other of the Credit Documents, the obligations of the
Borrower and each Guarantor under the Credit Agreement and the other Credit
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under Section 548 of
the United States Bankruptcy Code or any comparable provisions of any applicable
state law. 13 USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc205.jpg]
24. Consent of the Applicable Subsidiaries. The Applicable Subsidiaries hereby
acknowledge, consent and agree to (i) the grant of the security interests in
such Pledged Equity by each Pledgor pursuant to this Pledge Agreement, together
with all rights accompanying such security interest as provided by this Pledge
Agreement and applicable Law, notwithstanding any anti-assignment provisions in
any organizational or governance documents of the Applicable Subsidiaries (ii)
the exercise by the Administrative Agent or the holders of the Secured
Obligations under this Pledge Agreement of all rights and remedies under this
Pledge Agreement and (iii) any foreclosure, sale or other transfer of the
Pledged Equity pursuant to this Pledge Agreement, or an assignment in lieu of
such a foreclosure. Upon a foreclosure, sale or other transfer of the Pledged
Equity pursuant to this Pledge Agreement, or upon an assignment in lieu of such
a foreclosure, the successor member(s) of the Applicable Subsidiaries may
further transfer its/their interests in the Applicable Subsidiaries. 25.
Marshaling. The Administrative Agent shall not be required to marshal any
present or future collateral security (including but not limited to the Pledged
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, each Pledgor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Administrative Agent’s rights
and remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Pledgor hereby irrevocably waives the benefits of all such laws. 26.
Injunctive Relief. (a) Each Pledgor recognizes that, in the event any Pledgor
fails to perform, observe or discharge any of its obligations or liabilities
under this Pledge Agreement or any other Credit Document, any remedy of law may
prove to be inadequate relief to the Administrative Agent and the other holders
of the Secured Obligations. Therefore, each Pledgor agrees that the
Administrative Agent and the other holders of the Secured Obligations, at the
option of the Administrative Agent and the other holders of the Secured
Obligations, shall be entitled to temporary and permanent injunctive relief in
any such case without the necessity of proving actual damages. (b) The
Administrative Agent, the other holders of the Secured Obligations and each
Pledgor hereby agree that no such Person shall have a remedy of punitive or
exemplary damages against any other party to a Credit Document and each such
Person hereby waives any right or claim to punitive or exemplary damages that
they may now have or may arise in the future in connection with any dispute
under this Pledge Agreement or any other Credit Document, whether such dispute
is resolved through arbitration or judicially. 27. Holders of the Secured
Obligations. Each holder of the Secured Obligations that is not a party to the
Credit Agreement who obtains the benefit of this Pledge Agreement shall be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of the Credit Agreement, and with respect to the
actions and omissions of the Administrative Agent hereunder or otherwise
relating hereto that do or may affect such holder of the Secured Obligations,
the Administrative Agent and each of its Affiliates shall be entitled to all of
the rights, benefits and immunities conferred under Article IX of the Credit
Agreement. 14 USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc206.jpg]
28. Credit Agreement. The Loans are governed by the terms and conditions set
forth in the Credit Agreement and the other Credit Documents and in the event of
any conflict between the terms and conditions of this Agreement and the terms
and conditions of the Credit Agreement, the terms and conditions of the Credit
Agreement shall control. [remainder of page intentionally left blank] 15
USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc207.jpg]
Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written. PLEDGORS:
GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP, a Delaware limited
partnership By: GRIFFIN-AMERICAN HEALTHCARE REIT III, INC., a Maryland
corporation, its General Partner By: Name: Title: GAHC3 DELTA VALLEY ALF
PORTFOLIO, LLC, a Delaware limited liability company By: GRIFFIN-AMERICAN
HEALTHCARE REIT III HOLDINGS, LP, a Delaware limited partnership, its Sole
Member By: GRIFFIN-AMERICAN HEALTHCARE REIT III, INC., a Maryland corporation,
its General Partner By: Name: Brian S. Peay Title: Chief Financial Officer GAHC3
EAST TEXAS MOB PORTFOLIO, LLC, a Delaware limited liability company By:
GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP, a Delaware limited
partnership, its Sole Member By: GRIFFIN-AMERICAN HEALTHCARE REIT III, INC., a
Maryland corporation, its General Partner By: Name: Brian S. Peay Its: Chief
Financial Officer [BOFA – Griffin III – Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc208.jpg]
GAHC3 INDEPENDENCE MOB PORTFOLIO, LLC, a Delaware limited liability company By:
GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP, a Delaware limited
partnership, its Sole Member By: GRIFFIN-AMERICAN HEALTHCARE REIT III, INC., a
Maryland corporation, its General Partner By: Name: Brian S. Peay Title: Chief
Financial Officer GAHC3 MOUNT OLYMPIA MOB PORTFOLIO, LLC, a Delaware limited
liability company By: GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP, a
Delaware limited partnership, its Sole Member By: GRIFFIN-AMERICAN HEALTHCARE
REIT III, INC., a Maryland corporation, its General Partner By: Name: Brian S.
Peay Title: Chief Financial Officer GAHC3 NORTH CAROLINA ALF PORTFOLIO GP, LLC,
a Delaware limited liability company By: GRIFFIN-AMERICAN HEALTHCARE REIT III
HOLDINGS, LP, a Delaware limited partnership, its Sole Member By:
GRIFFIN-AMERICAN HEALTHCARE REIT III, INC., a Maryland corporation, its General
Partner By: Name: Brian S. Peay Title: Chief Financial Officer [BOFA – Griffin
III – Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc209.jpg]
GAHC3 ORANGE STAR MEDICAL PORTFOLIO, LLC, a Delaware limited liability company
By: GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP, a Delaware limited
partnership, its Sole Member By: GRIFFIN-AMERICAN HEALTHCARE REIT III, INC., a
Maryland corporation, its General Partner By: Name: Brian S. Peay Title: Chief
Financial Officer GAHC3 KINGWOOD MOB PORTFOLIO, LLC, a Delaware limited
liability company By: GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP, a
Delaware limited partnership, its Sole Member By: GRIFFIN-AMERICAN HEALTHCARE
REIT III, INC., a Maryland corporation, its General Partner By: Name: Brian S.
Peay Title: Chief Financial Officer GAHC3 SOUTHERN ILLINOIS MOB PORTFOLIO, LLC,
a Delaware limited liability company By: GRIFFIN-AMERICAN HEALTHCARE REIT III
HOLDINGS, LP, a Delaware limited partnership, its Sole Member By:
GRIFFIN-AMERICAN HEALTHCARE REIT III, INC., a Maryland corporation, its General
Partner By: Name: Brian S. Peay Title: Chief Financial Officer [BOFA – Griffin
III – Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc210.jpg]
GAHC3 NAPERVILLE MOB PORTFOLIO, LLC, a Delaware limited liability company By:
GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP, a Delaware limited
partnership, its Sole Member By: GRIFFIN-AMERICAN HEALTHCARE REIT III, INC., a
Maryland corporation, its General Partner By: Name: Brian S. Peay Title: Chief
Financial Officer GAHC3 NEBRASKA SENIOR HOUSING PORTFOLIO, LLC, a Delaware
limited liability company By: GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP,
a Delaware limited partnership, its Sole Member By: GRIFFIN-AMERICAN HEALTHCARE
REIT III, INC., a Maryland corporation, its General Partner By: Name: Brian S.
Peay Title: Chief Financial Officer GAHC3 FOX GRAPE SNF PORTFOLIO, LLC, a
Delaware limited liability company By: GRIFFIN-AMERICAN HEALTHCARE REIT III
HOLDINGS, LP, a Delaware limited partnership, its Sole Member By:
GRIFFIN-AMERICAN HEALTHCARE REIT III, INC., a Maryland corporation, its General
Partner By: Name: Brian S. Peay Title: Chief Financial Officer [BOFA – Griffin
III – Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc211.jpg]
GAHC3 NORWICH CT MOB PORTFOLIO, LLC, a Delaware limited liability company By:
GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP, a Delaware limited
partnership, its Sole Member By: GRIFFIN-AMERICAN HEALTHCARE REIT III, INC., a
Maryland corporation, its General Partner By: Name: Brian S. Peay Title: Chief
Financial Officer GAHC3 MOUNTAIN CREST SENIOR HOUSING PORTFOLIO, LLC, a Delaware
limited liability company By: GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP,
a Delaware limited partnership, its Sole Member By: GRIFFIN-AMERICAN HEALTHCARE
REIT III, INC., a Maryland corporation, its General Partner By: Name: Brian S.
Peay Title: Chief Financial Officer GAHC3 PENNSYLVANIA SENIOR HOUSING PORTFOLIO,
LLC, a Delaware limited liability company By: GRIFFIN-AMERICAN HEALTHCARE REIT
III HOLDINGS, LP, a Delaware limited partnership, its Sole Member By:
GRIFFIN-AMERICAN HEALTHCARE REIT III, INC., a Maryland corporation, its General
Partner By: Name: Brian S. Peay Title: Chief Financial Officer [SIGNATURE PAGES
CONTINUE] [BOFA – Griffin III – Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc212.jpg]
Acknowledgement as to Section 24: APPLICABLE SUBSIDIARIES: GAHC3 LITHONIA GA
MOB, LLC, GAHC3 STOCKBRIDGE GA MOB, LLC, GAHC3 STOCKBRIDGE GA MOB II, LLC, GAHC3
STOCKBRIDGE GA MOB III, LLC, GAHC3 ACWORTH GA MOB, LLC, GAHC3 LEE’S SUMMIT MO
MOB, LLC, GAHC3 WICHITA KS MOB, LLC, GAHC3 MOUNT DORA FL MOB II, LLC, GAHC3 MT.
JULIET TN MOB, LLC, GAHC3 HOMEWOOD AL MOB, LLC, GAHC3 GLEN BURNIE MD MOB, LLC,
GAHC3 MARIETTA GA MOB, LLC, GAHC3 MARIETTA GA MOB II, LLC, GAHC3 NAPA MEDICAL
CENTER, LLC, GAHC3 CHESTERFIELD CORPORATE PLAZA, LLC, GAHC3 SOUTHLAKE TX
HOSPITAL, LLC, GAHC3 VOORHEES NJ MOB, LLC, GAHC3 PREMIER NOVI MI MOB, LLC, GAHC3
WASHINGTON DC SNF, LLC, GAHC3 JOPLIN MO MOB, LLC, GAHC3 AUSTELL GA MOB, LLC,
GAHC3 MIDDLETOWN OH MOB, LLC, GAHC3 MIDDLETOWN OH MOB II, LLC, GAHC3 WESTBROOK
CT MOB, LLC, GAHC3 SNELLVILLE GA MOB, LLC, GAHC3 NEW LONDON CT MOB, LLC, GAHC3
DELTA VALLEY ALF PORTFOLIO, LLC, GAHC3 MOUNT OLYMPIA MOB PORTFOLIO, LLC, GAHC3
EAST TEXAS MOB PORTFOLIO, LLC, GAHC3 KINGWOOD MOB PORTFOLIO, LLC, GAHC3
INDEPENDENCE MOB PORTFOLIO, LLC, GAHC3 NORTH CAROLINA ALF PORTFOLIO, LLC, GAHC3
NORTH CAROLINA ALF PORTFOLIO GP, LLC, GAHC3 ORANGE STAR MEDICAL PORTFOLIO, LLC,
GAHC3 PENNSYLVANIA SENIOR HOUSING PORTFOLIO, LLC GAHC3 MOUNTAIN CREST SENIOR
HOUSING PORTFOLIO, LLC, GAHC3 NEBRASKA SENIOR HOUSING PORTFOLIO, LLC, GAHC3
SOUTHERN ILLINOIS MOB PORTFOLIO, LLC, GAHC3 NAPERVILLE MOB PORTFOLIO, LLC, GAHC3
FOX GRAPE SNF PORTFOLIO, LLC, GAHC3 NORWICH CT MOB PORTFOLIO, LLC, each, a
Delaware limited liability company By: Griffin-American Healthcare REIT III
Holdings, LP, a Delaware limited partnership, its Sole Member By:
Griffin-American Healthcare REIT III, Inc. a Maryland corporation, its General
Partner By: Name: Brian S. Peay Its: Chief Financial Officer [BOFA – Griffin III
– Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc213.jpg]
GAHC3 BATESVILLE MS ALF, LLC, GAHC3 CLEVELAND MS ALF, LLC, GAHC3 SPRINGDALE AR
ALF, LLC, each, a Delaware limited liability company By: GAHC3 Delta Valley ALF
Portfolio, LLC, a Delaware limited liability company, its Sole Member By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member By: Griffin-American Healthcare REIT III, Inc., a
Maryland corporation, its General Partner By: Name: Brian S. Peay Title: Chief
Financial Officer GAHC3 LONGVIEW TX MEDICAL PLAZA, LLC, GAHC3 LONGVIEW TX
INSTITUTE MOB, LLC, GAHC3 LONGVIEW TX CSC MOB, LLC, GAHC3 LONGVIEW TX
OCCUPATIONAL MOB, LLC, GAHC3 LONGVIEW TX OUTPATIENT MOB I, LLC, GAHC3 LONGVIEW
TX OUTPATIENT MOB II, LLC, GAHC3 MARSHALL TX MOB, LLC, each, a Delaware limited
liability company By: GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited
liability company, its Sole Member By: Griffin-American Healthcare REIT III
Holdings, LP, a Delaware limited partnership, its Sole Member By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner By: Name: Brian S. Peay Its: Chief Financial Officer [BOFA – Griffin III
– Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc214.jpg]
GAHC3 SOUTHGATE KY MOB, LLC, GAHC3 VERONA NJ MOB, LLC, GAHC3 BRONX NY MOB, LLC,
each a Delaware limited liability company By: GAHC3 Independence MOB Portfolio,
LLC, a Delaware limited liability company, its Sole Member By: Griffin-American
Healthcare REIT III Holdings, LP, a Delaware limited partnership, its Sole
Member By: Griffin-American Healthcare REIT III, Inc., a Maryland corporation,
its General Partner By: Name: Brian S. Peay Title: Chief Financial Officer GAHC3
OLYMPIA FIELDS IL MOB, LLC, GAHC3 COLUMBUS OH MOB, LLC, GAHC3 MOUNT DORA FL MOB,
LLC, each, a Delaware limited liability company By: GAHC3 Mount Olympia MOB
Portfolio, LLC, a Delaware limited liability company, its Sole Member By:
Griffin-American Healthcare REIT IIII Holdings, LP, a Delaware limited
partnership, its Sole Member By: Griffin-American Healthcare REIT III, Inc. a
Maryland corporation, its General Partner By: Name: Brian S. Peay Title: Chief
Financial Officer [BOFA – Griffin III – Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc215.jpg]
GAHC3 MOORESVILLE NC ALF, LP, GAHC3 NORTH RALEIGH NC ALF, LP, GAHC3 WAKE FOREST
NC ALF, LP, GAHC3 CLEMMONS NC ALF, LP, GAHC3 HUNTERSVILLE NC ALF, LP, GAHC3 MINT
HILL NC ALF, LP, GAHC3 GARNER NC ALF, LP, each, a Delaware limited partnership
By: GAHC3 North Carolina ALF Portfolio GP, LLC, a Delaware limited liability
company, its General Partner By: Griffin-American Healthcare REIT III Holdings,
LP, a Delaware limited partnership, its Sole Member By: Griffin-American
Healthcare REIT III, Inc. a Maryland corporation, its General Partner By: Name:
Brian S. Peay Title: Chief Financial Officer GAHC3 DURANGO CO MEDICAL CENTER,
LLC, GAHC3 KELLER TX MOB, LLC, GAHC3 WHARTON TX MOB, LLC, GAHC3 FRIENDSWOOD TX
MOB, LLC, each, a Delaware limited liability company By: GAHC3 Orange Star
Medical Portfolio, LLC, a Delaware limited liability company, its Sole Member
By: Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member By: Griffin-American Healthcare REIT III, Inc., a
Maryland corporation, its General Partner By: Name: Brian S. Peay Title: Chief
Financial Officer [BOFA – Griffin III – Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc216.jpg]
GAHC3 KINGWOOD TX MOB I, LLC, GAHC3 KINGWOOD TX MOB II, LLC, each, a Delaware
limited liability company By: GAHC3 Kingwood MOB Portfolio, LLC, a Delaware
limited liability company, its Sole Member By: Griffin-American Healthcare REIT
III Holdings, LP, a Delaware limited partnership, its Sole Member By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner By: Name: Brian S. Peay Title: Chief Financial Officer GAHC3 WATERLOO IL
MOB & IMAGING CENTER, LLC, GAHC3 WATERLOO IL SURGERY CENTER, LLC, GAHC3 WATERLOO
IL DIALYSIS CENTER, LLC, each, a Delaware limited liability company By: GAHC3
Southern Illinois MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member By: Griffin-American Healthcare REIT III Holdings, LP, a Delaware
limited partnership, its Sole Member By: Griffin-American Healthcare REIT III,
Inc., a Maryland corporation, its General Partner By: Name: Brian S. Peay Title:
Chief Financial Officer [BOFA – Griffin III – Signature Page to Pledge
Agreement]



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc217.jpg]
GAHC3 95TH NAPERVILLE IL MOB, LLC, GAHC3 OGDEN NAPERVILLE IL MOB, LLC, each, a
Delaware limited liability company By: GAHC3 Naperville MOB Portfolio, LLC, a
Delaware limited liability company, its Sole Member By: Griffin-American
Healthcare REIT III Holdings, LP, a Delaware limited partnership, its Sole
Member By: Griffin-American Healthcare REIT III, Inc., a Maryland corporation,
its General Partner By: Name: Brian S. Peay Title: Chief Financial Officer GAHC3
OMAHA NE ALF, LLC, GAHC3 BENNINGTON NE ALF, LLC, each, a Delaware limited
liability company By: GAHC3 Nebraska Senior Housing Portfolio, LLC, a Delaware
limited liability company, its Sole Member By: Griffin-American Healthcare REIT
III Holdings, LP, a Delaware limited partnership, its Sole Member By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner By: Name: Brian S. Peay Title: Chief Financial Officer [BOFA – Griffin
III – Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc218.jpg]
GAHC3 BRAINTREE MA SNF, LLC, GAHC3 BRIGHTON MA SNF, LLC, GAHC3 DUXBURY MA SNF,
LLC, GAHC3 HINGHAM MA SNF, LLC, GAHC3 WEYMOUTH MA SNF, LLC, each, a Delaware
limited liability company By: GAHC3 Fox Grape SNF Portfolio, LLC, a Delaware
limited liability company, its Sole Member By: Griffin-American Healthcare REIT
III Holdings, LP, a Delaware limited partnership, its Sole Member By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner By: Name: Brian S. Peay Title: Chief Financial Officer GAHC3 NORWICH CT
MOB I, LLC, GAHC3 NORWICH CT MOB II, LLC, each, a Delaware limited liability
company By: GAHC3 Norwich CT MOB Portfolio, LLC, a Delaware limited liability
company, its Sole Member By: Griffin-American Healthcare REIT III Holdings, LP,
a Delaware limited partnership, its Sole Member By: Griffin-American Healthcare
REIT III, Inc., a Maryland corporation, its General Partner By: Name: Brian S.
Peay Title: Chief Financial Officer [BOFA – Griffin III – Signature Page to
Pledge Agreement]



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc219.jpg]
GAHC3 HOBART IN ALF, LLC, GAHC3 ELKHART IN ILF, LLC, GAHC3 ELKHART IN ALF, LLC,
GAHC3 NILES MI ALF, LLC, GAHC3 LAPORTE IN ALF, LLC, each, a Delaware limited
liability company By: GAHC3 Mountain Crest Senior Housing Portfolio, LLC, a
Delaware limited liability company, its Sole Member By: Griffin-American
Healthcare REIT III Holdings, LP, a Delaware limited partnership, its Sole
Member By: Griffin-American Healthcare REIT III, Inc., a Maryland corporation,
its General Partner By: Name: Brian S. Peay Title: Chief Financial Officer GAHC3
BETHLEHEM PA ILF, LLC, a Delaware limited liability company By: GAHC3
Pennsylvania Senior Housing Portfolio, LLC, a Delaware limited liability
company, its Sole Member By: Griffin-American Healthcare REIT III Holdings, LP,
a Delaware limited partnership, its Sole Member By: Griffin-American Healthcare
REIT III, Inc., a Maryland corporation, its General Partner By: Name: Brian S.
Peay Title: Chief Financial Officer [BOFA – Griffin III – Signature Page to
Pledge Agreement]



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc220.jpg]
Accepted and agreed to as of the date first above written. BANK OF AMERICA,
N.A., as Administrative Agent By: Name: Title: [BOFA – Griffin III – Signature
Page to Pledge Agreement]



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc221.jpg]
SCHEDULE 2(a) PLEDGED EQUITY Number Certificate Percentage Name of Pledgor Name
of Subsidiary of Shares Number Ownership Griffin-American Healthcare REIT GAHC3
Lithonia GA III Holdings, LP MOB, LLC N/A N/A 100% Griffin-American Healthcare
REIT GAHC3 Stockbridge GA III Holdings, LP MOB, LLC N/A N/A 100%
Griffin-American Healthcare REIT GAHC3 Stockbridge GA III Holdings, LP MOB II,
LLC N/A N/A 100% Griffin-American Healthcare REIT GAHC3 Stockbridge GA III
Holdings, LP MOB III, LLC N/A N/A 100% Griffin-American Healthcare REIT GAHC3
Acworth GA III Holdings, LP MOB, LLC N/A N/A 100% Griffin-American Healthcare
REIT GAHC3 Lee’s Summit III Holdings, LP MO MOB, LLC N/A N/A 100%
Griffin-American Healthcare REIT GAHC3 Wichita KS III Holdings, LP MOB, LLC N/A
N/A 100% Griffin-American Healthcare REIT GAHC3 Mount Dora FL III Holdings, LP
MOB II, LLC N/A N/A 100% Griffin-American Healthcare REIT GAHC3 MT. Juliet TN
III Holdings, LP MOB, LLC N/A N/A 100% Griffin-American Healthcare REIT GAHC3
Homewood AL III Holdings, LP MOB, LLC N/A N/A 100% Griffin-American Healthcare
REIT GAHC3 Glen Burnie MD III Holdings, LP MOB, LLC N/A N/A 100%
Griffin-American Healthcare REIT GAHC3 Marietta GA III Holdings, LP MOB, LLC N/A
N/A 100% Griffin-American Healthcare REIT GAHC3 MARIETTA GA III Holdings, LP MOB
II, LLC N/A N/A 100% Griffin-American Healthcare REIT GAHC3 Napa Medical III
Holdings, LP Center, LLC N/A N/A 100% Griffin-American Healthcare REIT GAHC3
Chesterfield III Holdings, LP Corporate Plaza, LLC N/A N/A 100% Griffin-American
Healthcare REIT GAHC3 Southlake TX III Holdings, LP Hospital, LLC N/A N/A 100%
Griffin-American Healthcare REIT GAHC3 Voorhees NJ III Holdings, LP MOB, LLC N/A
N/A 100% Griffin-American Healthcare REIT GAHC3 Premier Novi MI III Holdings, LP
MOB, LLC N/A N/A 100% Griffin-American Healthcare REIT GAHC3 Washington DC III
Holdings, LP SNF, LLC N/A N/A 100% Griffin-American Healthcare REIT GAHC3 Joplin
MO MOB, III Holdings, LP LLC N/A N/A 100% USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc222.jpg]
Griffin-American Healthcare REIT GAHC3 Austell GA III Holdings, LP MOB, LLC N/A
N/A 100% Griffin-American Healthcare REIT GAHC3 Middletown OH III Holdings, LP
MOB, LLC N/A N/A 100% Griffin-American Healthcare REIT GAHC3 Middletown OH III
Holdings, LP MOB II, LLC N/A N/A 100% Griffin-American Healthcare REIT GAHC3
Westbrook CT III Holdings, LP MOB, LLC N/A N/A 100% Griffin-American Healthcare
REIT GAHC3 Snellville GA III Holdings, LP MOB, LLC N/A N/A 100% Griffin-American
Healthcare REIT GAHC3 New London CT III Holdings, LP MOB, LLC N/A N/A 100%
Griffin-American Healthcare REIT GAHC3 Delta Valley ALF III Holdings, LP
Portfolio, LLC N/A N/A 100% Griffin-American Healthcare REIT GAHC3 Mount Olympia
III Holdings, LP MOB Portfolio, LLC N/A N/A 100% Griffin-American Healthcare
REIT GAHC3 East Texas MOB III Holdings, LP Portfolio, LLC N/A N/A 100%
Griffin-American Healthcare REIT GAHC3 Kingwood MOB III Holdings, LP Portfolio,
LLC N/A N/A 100% Griffin-American Healthcare REIT GAHC3 Independence III
Holdings, LP MOB Portfolio, LLC N/A N/A 100% Griffin-American Healthcare REIT
GAHC3 North Carolina III Holdings, LP ALF Portfolio, LLC N/A N/A 100%
Griffin-American Healthcare REIT GAHC3 North Carolina III Holdings, LP ALF
Portfolio GP, LLC N/A N/A 100% Griffin-American Healthcare REIT GAHC3 Orange
Star III Holdings, LP Medical Portfolio, LLC N/A N/A 100% Griffin-American
Healthcare REIT GAHC3 Pennsylvania III Holdings, LP Senior Housing Portfolio,
LLC N/A N/A 100% Griffin-American Healthcare REIT GAHC3 Mountain Crest III
Holdings, LP Senior Housing Portfolio, LLC N/A N/A 100% Griffin-American
Healthcare REIT GAHC3 Nebraska Senior III Holdings, LP Housing Portfolio, LLC
N/A N/A 100% Griffin-American Healthcare REIT GAHC3 Southern Illinois III
Holdings, LP MOB Portfolio, LLC N/A N/A 100% Griffin-American Healthcare REIT
GAHC3 Naperville MOB III Holdings, LP Portfolio, LLC N/A N/A 100%
Griffin-American Healthcare REIT GAHC3 Fox Grape SNF III Holdings, LP Portfolio,
LLC N/A N/A 100% Griffin-American Healthcare REIT GAHC3 Norwich CT III Holdings,
LP MOB Portfolio, LLC N/A N/A 100% GAHC3 Delta Valley ALF GAHC3 Batesville MS
Portfolio, LLC ALF, LLC N/A N/A 100% GAHC3 Delta Valley ALF GAHC3 Cleveland MS
Portfolio, LLC ALF, LLC N/A N/A 100% GAHC3 Delta Valley ALF GAHC3 Springdale AR
Portfolio, LLC ALF, LLC N/A N/A 100% USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc223.jpg]
GAHC3 East Texas MOB GAHC3 Longview TX Portfolio, LLC Medical Plaza, LLC N/A N/A
100% GAHC3 East Texas MOB GAHC3 Longview TX Portfolio, LLC Institute MOB, LLC
N/A N/A 100% GAHC3 East Texas MOB GAHC3 LONGVIEW Portfolio, LLC TX CSC MOB, LLC
N/A N/A 100% GAHC3 East Texas MOB GAHC3 Longview TX Portfolio, LLC Occupational
MOB, LLC N/A N/A 100% GAHC3 East Texas MOB GAHC3 Longview TX Portfolio, LLC
Outpatient MOB I, LLC N/A N/A 100% GAHC3 East Texas MOB GAHC3 Longview TX
Portfolio, LLC Outpatient MOB II, LLC N/A N/A 100% GAHC3 East Texas MOB GAHC3
Marshall TX Portfolio, LLC MOB, LLC N/A N/A 100% GAHC3 Independence MOB GAHC3
Southgate KY Portfolio, LLC MOB, LLC N/A N/A 100% GAHC3 Independence MOB GAHC3
Verona NJ Portfolio, LLC MOB, LLC N/A N/A 100% GAHC3 Independence MOB GAHC3
Bronx NY Portfolio, LLC MOB, LLC N/A N/A 100% GAHC3 Mount Olympia MOB GAHC3
Olympia Fields Portfolio, LLC IL MOB, LLC N/A N/A 100% GAHC3 Mount Olympia MOB
GAHC3 Columbus OH Portfolio, LLC MOB, LLC N/A N/A 100% GAHC3 Mount Olympia MOB
GAHC3 Mount Dora FL Portfolio, LLC MOB, LLC N/A N/A 100% GAHC3 North Carolina
ALF GAHC3 Mooresville NC Portfolio GP, LLC ALF, LP N/A N/A 100% GAHC3 North
Carolina ALF GAHC3 North Raleigh Portfolio GP, LLC NC ALF, LP N/A N/A 100% GAHC3
North Carolina ALF GAHC3 Wake Forest NC Portfolio GP, LLC ALF, LP N/A N/A 100%
GAHC3 North Carolina ALF GAHC3 Clemmons NC Portfolio GP, LLC ALF, LP N/A N/A
100% GAHC3 North Carolina ALF GAHC3 Huntersville NC Portfolio GP, LLC ALF, LP
N/A N/A 100% GAHC3 North Carolina ALF GAHC3 Mint Hill NC Portfolio GP, LLC ALF,
LP N/A N/A 100% GAHC3 North Carolina ALF GAHC3 Garner NC Portfolio GP, LLC ALF,
LP N/A N/A 100% GAHC3 Orange Star Medical GAHC3 Durango CO Portfolio, LLC
Medical Center, LLC N/A N/A 100% GAHC3 Orange Star Medical GAHC3 Keller TX
Portfolio, LLC MOB, LLC N/A N/A 100% GAHC3 Orange Star Medical GAHC3 Wharton TX
Portfolio, LLC MOB, LLC N/A N/A 100% GAHC3 Orange Star Medical GAHC3 Friendswood
Portfolio, LLC TX MOB, LLC N/A N/A 100% GAHC3 Kingwood MOB GAHC3 Kingwood TX
Portfolio, LLC MOB I, LLC N/A N/A 100% USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc224.jpg]
GAHC3 Kingwood MOB GAHC3 Kingwood TX Portfolio, LLC MOB II, LLC N/A N/A 100%
GAHC3 Waterloo IL GAHC3 Southern Illinois MOB MOB & Imaging Center, Portfolio,
LLC LLC N/A N/A 100% GAHC3 Southern Illinois MOB GAHC3 Waterloo IL Portfolio,
LLC Surgery Center, LLC N/A N/A 100% GAHC3 Southern Illinois MOB GAHC3 Waterloo
IL Portfolio, LLC Dialysis Center, LLC N/A N/A 100% GAHC3 Naperville MOB GAHC3
95th Naperville Portfolio, LLC IL MOB, LLC N/A N/A 100% GAHC3 Naperville MOB
GAHC3 Ogden Portfolio, LLC Naperville IL MOB, LLC N/A N/A 100% GAHC3 Nebraska
Senior Housing GAHC3 Omaha NE Portfolio, LLC ALF, LLC N/A N/A 100% GAHC3
Nebraska Senior Housing GAHC3 Bennington NE Portfolio, LLC ALF, LLC N/A N/A 100%
GAHC3 Fox Grape SNF Portfolio, GAHC3 Braintree MA LLC SNF, LLC N/A N/A 100%
GAHC3 Fox Grape SNF Portfolio, GAHC3 Brighton MA LLC SNF, LLC N/A N/A 100% GAHC3
Fox Grape SNF Portfolio, GAHC3 Duxbury MA LLC SNF, LLC N/A N/A 100% GAHC3 Fox
Grape SNF Portfolio, GAHC3 Hingham MA LLC SNF, LLC N/A N/A 100% GAHC3 Fox Grape
SNF Portfolio, GAHC3 Weymouth MA LLC SNF, LLC N/A N/A 100% GAHC3 Norwich CT
GAHC3 Norwich CT MOB MOB I, LLC Portfolio, LLC N/A N/A 100% GAHC3 Norwich CT
GAHC3 Norwich CT MOB MOB II, LLC Portfolio, LLC N/A N/A 100% GAHC3 Hobart IN
ALF, GAHC3 Mountain Crest Senior LLC Housing Portfolio, LLC N/A N/A 100% GAHC3
Elkhart IN ILF, GAHC3 Mountain Crest Senior LLC Housing Portfolio, LLC N/A N/A
100% GAHC3 Elkhart IN ALF, GAHC3 Mountain Crest Senior LLC Housing Portfolio,
LLC N/A N/A 100% GAHC3 Niles MI ALF, GAHC3 Mountain Crest Senior LLC Housing
Portfolio, LLC N/A N/A 100% GAHC3 Laporte IN GAHC3 Mountain Crest Senior ALF,
LLC Housing Portfolio, LLC N/A N/A 100% GAHC3 Bethlehem PA GAHC3 Pennsylvania
Senior ILF, LLC Housing Portfolio, LLC N/A N/A 100% USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc225.jpg]
SCHEDULE 3(a) LEGAL NAME, STATE OF FORMATION, PRINCIPAL PLACE OF BUSINESS, CHIEF
EXECUTIVE OFFICE Legal Name State of Formation Principal Place of Business and
Chief Executive Office Delaware 18191 Von Karman Ave. Griffin-American
Healthcare Suite 300 REIT III Holdings, LP Irvine, CA 92612 18191 Von Karman
Ave. GAHC3 Delta Valley ALF Delaware Suite 300 Portfolio, LLC Irvine, CA 92612
18191 Von Karman Ave. GAHC3 East Texas MOB Delaware Suite 300 Portfolio, LLC
Irvine, CA 92612 18191 Von Karman Ave. GAHC3 Independence MOB Delaware Suite 300
Portfolio, LLC Irvine, CA 92612 18191 Von Karman Ave. GAHC3 Mount Olympia
Delaware Suite 300 MOB Portfolio, LLC Irvine, CA 92612 18191 Von Karman Ave.
GAHC3 North Carolina ALF Delaware Suite 300 Portfolio GP, LLC Irvine, CA 92612
18191 Von Karman Ave. GAHC3 Orange Star Medical Delaware Suite 300 Portfolio,
LLC Irvine, CA 92612 18191 Von Karman Ave. GAHC3 Kingwood MOB Delaware Suite 300
Portfolio, LLC Irvine, CA 92612 18191 Von Karman Ave. GAHC3 Southern Illinois
Delaware Suite 300 MOB Portfolio, LLC Irvine, CA 92612 18191 Von Karman Ave.
GAHC3 Naperville MOB Delaware Suite 300 Portfolio, LLC Irvine, CA 92612 18191
Von Karman Ave. GAHC3 Nebraska Senior Delaware Suite 300 Housing Portfolio, LLC
Irvine, CA 92612 18191 Von Karman Ave. GAHC3 Fox Grape SNF Delaware Suite 300
Portfolio, LLC Irvine, CA 92612 GAHC3 Norwich CT MOB 18191 Von Karman Ave.
Delaware Portfolio, LLC Suite 300 USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc226.jpg]
Irvine, CA 92612 GAHC3 Mountain Crest 18191 Von Karman Ave. Senior Housing
Portfolio, Delaware Suite 300 LLC Irvine, CA 92612 18191 Von Karman Ave. GAHC3
Pennsylvania Senior Delaware Suite 300 Housing Portfolio, LLC Irvine, CA 92612
USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc227.jpg]
EXHIBIT 4(b) IRREVOCABLE STOCK POWER FOR VALUE RECEIVED, the undersigned hereby
sells, assigns and transfers to the following Capital Stock of
___________________, a _______________ ______________: No. of Shares Certificate
No. [______] [______] and irrevocably appoints
__________________________________ its agent and attorney-in-fact to transfer
all or any part of such Capital Stock and to take all necessary and appropriate
action to effect any such transfer. The agent and attorney-in-fact may
substitute and appoint one or more persons to act for him. [Pledgor] By: Name:
Its: USActive 55129702.3



--------------------------------------------------------------------------------



 
[gahr38kexh101amendtoloc228.jpg]
Annex II Schedule 2.01 LENDERS AND COMMITMENTS; TERM LOAN HEDGED PORTION
Revolving Term Loan Commitment Term Loan Commitment Commitment Term Loan
Revolving Percentage (as of Percentage (as of Lender Commitment Commitment the
First the First Term Loan Term Loan (Total) Amendment Hedged Portion Unhedged
Portion Amendment Effective Date) Effective Date) Bank of America, N.A.
$47,916,666.66 31.944444440% $80,815,972.23 $21,267,361.11 $102,083,333.34
21.267361113% KeyBank, National $47,916,666.67 31. 944444447% $61,024,305.55
$16,059,027.78 $77,083,333.33 16.059027777% Association Citizens Bank, National
$47,916,666.67 31.944444447% $61,024,305.55 $16,059,027.78 $77,083,333.33
16.059027777% Association Fifth Third Bank, an Ohio N/A N/A $79,166,666.67
$20,833,333.33 $100,000,000.00 20.833333333% Banking Corporation The Huntington
National $6,250,000.00 4.166666667% $14,843,750.00 $3,906,250.00 $18,750,000.00
3.906250000% Bank First Bank, a Missouri state N/A N/A $11,875,000.00
$3,125,000.00 $15,000,000.00 3.125000000% chartered bank Bank of the West, a
California N/A N/A $39,583,333.33 $10,416,666.67 $50,000,000.00 10.416666667%
banking corporation Comerica Bank N/A N/A $19,791,666.67 $5,208,333.33
$25,000,000.00 5.208333333% Hancock Whitney Bank N/A N/A $11,875,000.00
$3,125,000.00 $15,000,000.00 3.125000000% Total: $150,000,000.00 100.000000000%
$380,000,000.00 $100,000,000.00 $480,000,000.00 100.000000000%



--------------------------------------------------------------------------------



 